Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 1 of 147 PAGEID #: 19553




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

      OHIO A. PHILIP RANDOLPH                     :         Case No. 1:18-cv-357
      INSTITUTE, et al.,                          :
                                                  :         Judge Timothy S. Black
            Plaintiffs,                           :         Judge Karen Nelson Moore
                                                  :         Judge Michael H. Watson
      vs.                                         :
                                                  :
      LARRY HOUSEHOLDER, et al.,                  :
                                                  :
             Defendants.                          :

                                   FINAL PRETRIAL ORDER

            This action came before the Court for a Final Pretrial Conference on February 11,

     2019, at 10:00 a.m., pursuant to Fed. R. Civ. P. 16.


     I.     APPEARANCES

            For Plaintiffs:      Freda Levenson, Alora Thomas, Robert Fram, Theresa Lee,
                                 Emily Zhang, and Jeremy Goldstein

            For Defendants:      Phillip Strach and Steven Voigt
            For Intervenors:     Patrick Lewis, Katherine McKnight, Mark Braden, and
                                 Robert Tucker

     II.    NATURE OF ACTION

            A.     This is an action for injunctive and declaratory relief, challenging the Ohio
                   congressional map as an unconstitutional partisan gerrymander in violation
                   of the First Amendment, the Equal Protection Clause of the Fourteenth
                   Amendment, of the right to vote guaranteed by the First and Fourteenth
                   Amendments, and of Article I, § 4.

            B.     Plaintiffs invoke the jurisdiction of the Court under 28 U.S.C. §§ 1331,
                   1343, 1357, and 42 U.S.C. § 1983, and jurisdiction to grant declaratory

                                                  1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 2 of 147 PAGEID #: 19554




                   relief under 28 U.S.C. §§ 2201, 2202. Defendants and Intervenors deny that
                   the Court has jurisdiction to hear the case or to grant the declaratory relief
                   Plaintiffs seek.

            C.     The jurisdiction of the Court is disputed. The parties dispute whether
                   Plaintiffs’ claims are justiciable and whether Plaintiffs have standing to
                   bring this action.

            D.     The parties have not consented to entry of final judgment by the United
                   States Magistrate Judge.

     III.   TRIAL SCHEDULE

            Trial is set for Monday, March 4, 2019 at 9:00 a.m. Trial will begin at 9:00 a.m.

     each morning thereafter, and conclude for the day at 5:00 p.m. The estimated trial length

     is twelve days. See Order Establishing Time Limits for Trial. (Doc. 233). Plaintiffs and

     Defendants/Intervenors both have 35 hours of time to present their direct and cross

     examinations. The parties are bound only by their 35-hour maximum: if a party spends

     more time with a witness than as anticipated in its filing (Docs. 228 and 231), then that

     party will have to spend less time than anticipated with other witnesses.

            Each day, the Court will recess for 15 minutes once at approximately 10:30 a.m.

     and again at approximately 2:45 p.m., with a 60-minute lunch break at approximately

     12:00 p.m. The Court intends to maintain a consistent schedule, although the timing and

     length of lunch breaks and recesses may vary depending on the flow of the trial.

            In order to allow adequate time to resolve any outstanding issues, and unless

     otherwise instructed, counsel shall be present in the courtroom at 8:45 a.m. every

     morning.


                                                  2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 3 of 147 PAGEID #: 19555




     IV.   AGREED STATEMENTS AND LISTS

           A.      General Nature of the Claims of the Parties.

                1. Plaintiffs’ Claims:

           In Claim 1, Plaintiffs allege that Ohio’s congressional map violates their First
           Amendment rights to associate with and advocate for a political party, to vote for
           their candidate of choice, to express their political views, and to participate in the
           political process.

           In Claim 2, Plaintiffs allege that Ohio’s congressional map violates their right to
           vote under the First and Fourteenth Amendment. Partisan gerrymandering
           substantially burdens the right to vote. A voter is “deprive[d] . . . of the
           opportunity to cast a meaningful ballot” since the legislature constrains voters’
           ability to “vote for the candidate of their choice.” Burdick v. Takushi, 504 U.S.
           428, 447 (1992) (Kennedy, J., dissenting).

           In Claim 3, Plaintiffs allege that Ohio’s congressional map violates their right to
           Equal Protection under the Fourteenth Amendment. Each individual Plaintiff was
           placed in a district where their vote carries less weight or consequence than it
           would under a neutrally drawn map. The districts were each drawn to privilege
           partisan outcomes at the expense of all other criteria. Each district was constructed
           to disfavor Democratic voters on the basis of their political affiliation, with no
           legitimate, let alone compelling, reason to do so. The map and its individual
           districts also have the “invidiously discriminatory” effect of “minimiz[ing] or
           cancel[ing] out the voting strength of . . . political elements of the voting
           population.” Gaffney v. Cummings, 412 U.S. 735, 751 (1973).

           In Claim 4, Plaintiffs allege that since Ohio’s map has both the intent and effect of
           a partisan gerrymander, it exceeds the state’s power under Article I of the
           Constitution.

                2. Defendants’ Claims:

           Ohio’s current congressional districting plan comports fully with the Constitution.
           Defendants do not assert any affirmative counterclaims in this matter but oppose
           all of Plaintiffs’ claims and reassert the defenses asserted in their Answer to
           Plaintiffs’ Second Amended Complaint. (Doc. 37).



                                                  3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 4 of 147 PAGEID #: 19556




              3. Intervenors’ Claims:

           Intervenors reassert all defenses and denials contained in their Answer to
           Plaintiffs’ Second Amended Complaint. Intervenors further assert that Plaintiffs
           are not entitled to any relief as asserted in Count I under the First Amendment for
           the following reasons:

                  a. Plaintiffs lack standing to bring this claim
                  b. Plaintiffs’ claim is non-justiciable
                  c. Plaintiffs cannot show a violation under First Amendment standards for
                     the types of claims they assert
                  d. The evidence does not show a violation of the First Amendment

           Intervenors assert that Plaintiffs are not entitled to any relief as asserted in Count
           II under the Fourteenth Amendment’s guarantee of the right to vote for the
           following reasons:

                  a. Plaintiffs lack standing to bring this claim
                  b. Plaintiffs’ claim is non-justiciable
                  c. Plaintiffs cannot show a violation under Fourteenth Amendment
                     standards for the type of claim they assert
                  d. The evidence does not show a violation of the Fourteenth Amendment

           Intervenors assert that Plaintiffs are not entitled to any relief as asserted in Count
           III under the Fourteenth Amendment’s guarantee of equal protection for the
           following reasons:

                  a. Plaintiffs lack standing to bring this claim
                  b. Plaintiffs’ claim is non-justiciable
                  c. Plaintiffs cannot show a violation under Fourteenth Amendment
                     standards for the type of claim they assert
                  d. The evidence does not show a violation of the Fourteenth Amendment

           Intervenors assert that Plaintiffs are not entitled to any relief as asserted in Count
           IV under Article I, which empowers state legislatures to redistrict, for the
           following reasons:

                  a. Plaintiffs lack standing to bring this claim
                  b. Plaintiffs’ claim is non-justiciable
                  c. Plaintiffs cannot show a violation under Article I standards for the type
                     of claim they assert

                                                  4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 5 of 147 PAGEID #: 19557




                    d. The evidence does not show a violation of Article I

            Intervenors, as an affirmative defense, assert that Plaintiffs’ claims are barred by
            the doctrine of laches because they waited inexcusably for years to bring this case,
            prejudicing Intervenors who reasonably relied on the districts created by the 2012
            plan remaining in place for 10 years.

            B.      Uncontroverted Facts.

                 1. The parties’ joint list of uncontroverted facts is provided in Appendix A.

            C.      Contested Issues of Fact and Law.

                 1. Plaintiffs’ list of contested issues of facts is provided in Appendix B.

                 2. Plaintiffs’ list of contested issues of law is provided in Appendix C.

                 3. Defendants’ and Intervenors’ list of contested issues of fact is provided in
                    Appendix D.

                 4. Defendants’ and Intervenors’ list of contested issues of law is provided in
                    Appendix E.

            D.      Witnesses.

                 1. Plaintiffs will call or will have available for testimony at trial those
                    witnesses listed in Appendix F. The Plaintiffs’ statement of Witnesses and
                    anticipated time allotments is listed at the start of Appendix F.

                 2. Defendants will call or will have available for testimony at trial those
                    witnesses listed in Appendix G. The Defendants’ and Intervenors’
                    statement of Witnesses and anticipated time allotments is listed at the start
                    of Appendix G.

                 3. Intervenors will call or will have available for testimony at trial those
                    witnesses listed in Appendix H. The Defendants’ and Intervenors’
                    statement of Witnesses and anticipated time is listed at the start of
                    Appendix H.

            Parties reserve the right to call at trial any witness listed by any other party in this

     case. The parties reserve the right to call non-listed rebuttal witnesses whose testimony
                                                    5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 6 of 147 PAGEID #: 19558




     could not reasonably be anticipated without prior notice to opposing counsel. The parties

     reserve the right to call foundation witness testimony if stipulations regarding document

     authenticity cannot be reached. A brief synopsis of each individual’s testimony is

     included in Appendices F–H.

              E.      Expert Witnesses.

                   1. Plaintiffs will call or will have available for testimony at trial those expert
                      witnesses listed in Appendix I.

                   2. Defendants will call or will have available for testimony at trial those
                      expert witnesses listed in Appendix J.

                   3. Intervenors will call or will have available for testimony at trial those
                      expert witnesses listed in Appendix K.

              F.      Exhibits.
              The parties will offer as exhibits those items listed as follows:

                   1. Plaintiffs Exhibits – Appendix L

                   2. Defendants Exhibits – Appendix M

                   3. Intervenors Exhibits – Appendix N

              Except for good cause shown, the Court will not permit the introduction of any

     exhibits unless they have been listed in the pretrial order, with the exception of exhibits to

     be used solely for the purpose of impeachment.

              The parties shall state their objections to the admission of any exhibit and to

     any witness’s testimony either on the record at trial or in post-trial filings, and the

     Court will note those objections and, as necessary, rule upon those objections after

     trial.
                                                       6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 7 of 147 PAGEID #: 19559




           G.      Depositions.

                1. Plaintiffs will offer testimony by portions of depositions of the witnesses
                   listed in Appendix O.

                2. Defendants and Intervenors will offer testimony by portions of depositions
                   of the witnesses listed in Appendix P.

           H.      Discovery.


           Discovery has been completed.

           I.      Pending Motions.


           Since the date of the Final Pretrial Conference, the Court has granted Plaintiffs’

     Motion to Substitute Larry Householder and Frank LaRose as defendants sued in their

     official capacity (Doc. 218); denied Defendants and Intervenors’ motion for summary

     judgment (Doc. 222); granted Plaintiffs’ motion to Offer Trial Testimony of U.S.

     Congresswoman Marcia Fudge in Open Court by Live Videoconference (Doc. 232); and

     entered an Order Establishing Time Limits for Trial, which provided both Plaintiffs and

     Defendants/Intervenors with 35 hours of time to present their direct and cross

     examinations. (Doc. 233).

           Currently pending before the Court are Plaintiffs’ Motion to Seal Document

     (Doc. 161) and Plaintiff League of Women Voters of Ohio’s Motion to Seal Membership

     List. (Doc. 224).




                                                  7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 8 of 147 PAGEID #: 19560




     V.    MODIFICATION

           This Final Pretrial Order may be modified at the trial of this action, or prior

     thereto, to prevent manifest injustice. Such modification may be made by application of

     counsel or by the Court.

     VI.   SETTLEMENT EFFORTS

           The parties have made a good faith effort to negotiate a settlement and believe no

     settlement can be reached.

                  IT IS SO ORDERED.

     ENTERED: February 27, 2019

                                                      s/ Timothy S. Black
                                                      TIMOTHY S. BLACK
                                                      United States District Judge

                                                      s/ Karen Nelson Moore
                                                      KAREN NELSON MOORE
                                                      United States Circuit Judge

                                                      s/ Michael H. Watson
                                                      MICHAEL H. WATSON
                                                      United States District Judge




                                                  8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 9 of 147 PAGEID #: 19561




                         APPENDIX A
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 10 of 147 PAGEID #:
                                      19562
                   APPENDIX A: JOINT UNCONTROVERTED FACTS


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


                                                        No. 1:18-cv-00357-TSB-KNM-MHW

   OHIO A. PHILIP RANDOLPH INSTITUTE,
   et al.,
   Plaintiffs,                                          Judge Timothy S. Black

                                                        Judge Karen Nelson Moore

   v.                                                   Judge Michael H. Watson

   LARRY HOUSEHOLDER, Speaker of the                    Magistrate Judge Karen L. Litkovitz
   Ohio House of Representatives, et al.,
   Defendants.



                             JOINT UNCONTROVERTED FACTS

  I.     Proposed Uncontested Facts

              A. Redistricting in Ohio

         1.      Under the United States constitution and laws of the State of Ohio as they existed

  in 2011-2012, the Ohio General Assembly (the “General Assembly”) is the body responsible for

  enacting legislation that defines the boundaries for Ohio’s congressional districts. To become

  law, a congressional district plan must be approved by a majority of both the Ohio House of

  Representatives and the Ohio State Senate, and then signed into law by the Governor of Ohio.

         2.      The bipartisan Joint Legislative Task Force on Redistricting, Reapportionment,

  and Demographic Research (“Task Force”) is tasked with assisting the General Assembly. The

  Task Force is a six-person bipartisan committee, with three members appointed by the Speaker

  of the Ohio House of Representatives and three by the President of the Ohio State Senate, with

  no more than two members from each chamber from the same political party. The majority and
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 11 of 147 PAGEID #:
                                      19563
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

  minority caucuses of the Ohio House of Representatives and the Ohio Senate were apportioned

  an equal amount of money to assist with their work on the Task Force.

               B. The legislative history of HB 319.

          3.         On September 8, 2011, the House State Government and Elections Committee

  (“HSGEC”) issued a notice that indicated that the committee would hear testimony on Ohio’s

  congressional map. The congressional map was considered at hearings of the HSGEC on

  September 13 and 14. State representative Matthew Huffman introduced House Bill 319 (“HB

  319”) and gave sponsor testimony at the September 13 hearing. At the September 14 hearing, the

  committee voted HB 319 out of committee to the full House by a vote of 14 to 8 on a straight

  party line vote.

          4.         HB 319 was debated on the floor of the House on September 15, 2011, and

  approved the same day by a 56-36 vote.

          5.         On September 19, 2011, HB 319 was introduced in the Ohio Senate.

          6.         On September 20, 2011, the Senate Committee on Government Oversight and

  Reform (“SCGOR”), chaired by Senator Keith Faber, held a hearing on HB 319.

          7.         On September 21, 2011, the SCGOR held a second hearing on HB 319 and added

  an amendment to include a $2.75 million appropriation for local boards of elections. After

  adding the amendment, the Committee then voted to approve the map on a straight party line

  vote.

          8.         HB 319, as amended, passed the Senate later that same day—September 21,

  2011—by a vote of 24-7. Two Democratic members of the Senate voted in favor of HB 319.

          9.         HB 319, as amended, returned to the House for a vote on September 21, without

  going to any committee. The House passed the amended bill by a 60-35 margin on September

  21, 2011.

                                                    2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 12 of 147 PAGEID #:
                                      19564
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

         10.      HB 319 was signed into law by Governor Kasich on September 26, 2011.

               C. Referendum on HB 319.

         11.      On September 28, 2011, an advocacy group called Ohioans for Fair Districts filed

  a mandamus action in state court seeking to compel the Ohio Secretary of State to treat Sections 1

  and 2 of HB 319 as subject to the constitutional right of referendum.

         12.      A referendum petition on HB 319 was filed with the Ohio Secretary of State’s

  Office on October 12, 2011.

         13.      On October 14, 2011, the Ohio Supreme Court ruled that a referendum could

  proceed if there were signatures of 6% of state electors collected by December 25, 2011.

               D. The legislative history of HB 369.

         14.      On November 3, 2011, Huffman introduced HB 369, which amended the

  congressional district map adopted in HB 319, in the House Rules and Reference Committee.

         15.      On November 9, 2011, Huffman gave sponsor testimony before the House Rules

  and Reference Committee.

         16.      HB 369 also changed the primary system in Ohio by consolidating two primary

  election dates (one for state, local, and U.S. Senate elections and the other for the U.S. House

  and presidential elections) into a single primary date. This change was projected to save the

  State approximately $15 million per year.

         17.      The Ohio House passed HB 369 on December 14, 2011, by a 77-17 margin.

         18.      On December 14, 2011, HB 369 was introduced in the Ohio Senate by Faber and

  was passed the same day by a vote of 27-6.

         19.       The Ohio General Assembly enacted HB 369, Ohio’s current congressional

  redistricting plan, on December 14, 2011.



                                                   3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 13 of 147 PAGEID #:
                                      19565
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

         20.      HB 369 was then signed into law by Governor Kasich on the following day,

  December 15, 2011.

               E. The 2011 Ohio Congressional District Plan.

         21.      The population of each congressional district in the congressional district plan

  enacted under HB 369 (the “2011 Plan”) is either 721,031 or 721,032, rendering the population

  deviation between districts as either plus one or minus one.

         22.      The 2011 Plan splits 23 of Ohio’s 88 counties.      Hamilton, Lucas, Mahoning,

  Trumbull, Medina, Richland, Tuscarawas, Muskingum, Ross, Scioto, Erie, Athens, Marion,

  Huron, Ottawa, and Fayette counties are split into two different congressional districts. Franklin,

  Stark, Lorain, Portage, and Mercer counties are split into three different congressional districts.

  Cuyahoga and Summit counties are split into four congressional districts.       The remaining 65

  counties are maintained entirely in one congressional district.

         23.      The 2011 Plan created a district in northeast Ohio—Congressional District 11—

  with a Black Voting Age Population of 52.37%.

         24.      Ohio’s 11th Congressional District has been represented by an African-American

  woman—Marcia Fudge—since 2008. The 11th Congressional District has been represented by an

  African-American since 1993.

         25.      The 2011 Plan created a district in Franklin County—Congressional District 3—

  with a Black Voting Age Population of 30.87%.

         26.      Ohio’s 3rd Congressional District has been represented by an African-American

  woman—Joyce Beatty—since 2013.

         27.      The 2011 Plan placed Representative Turner and Representative Austria into the

  same congressional district.



                                                   4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 14 of 147 PAGEID #:
                                      19566
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

         28.      The 2011 Plan placed Representative Kaptur and Representative Kucinich into the

  same congressional district.

         29.      The 2011 Plan placed Representative Renacci and Representative Sutton into the

  same congressional district.

         30.      All other incumbent members of Congress as of 2011 were not placed into a

  congressional district in the 2011 Plan with another incumbent member of Congress.

         31.      Republican congressional candidates have won 12 (75%) of Ohio’s U.S.

  congressional seats in the last four election cycles held under the map.

               F. Plaintiffs’ Proposed Remedial Plan

         32.      The Proposed Remedial Plan splits 13 counties two ways: Clark, Coshocton,

  Franklin, Geauga, Hamilton, Highland, Holmes, Licking, Mahoning, Mercer, Morrow, Noble,

  and Wood. The only county split three ways is Cuyahoga County.

         33.      Under the Proposed Remedial Plan, District 11 has a Black Voting Age

  Population of 47.48%

         34.      Under the Proposed Remedial Plan, District 3 has a Black Voting Age Population

  of 30.31%.

         35.      Under the Proposed Remedial Plan, District 1 has a Black Voting Age Population

  of 26.74%.

               G. Ohio Issue 1

         36.      Ballot Issue 1 (“Issue 1”), the Congressional Redistricting Procedures Amendment,

  was approved by Ohio voters on May 8, 2018.

         37.      Issue 1 passed with nearly 75% of the statewide vote.

         38.      Issue 1 will put in place a process that begins after the next census, with map-

  drawing to start in 2021.

                                                   5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 15 of 147 PAGEID #:
                                      19567
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

          39.      Issue 1 was a bi-partisan effort to amend the manner in which the State of Ohio

  will draw its congressional districts following the 2020 Census. It will take effect on January 1,

  2021.

          40.      Issue 1 was supported by numerous groups and organizations including the Ohio

  Republican Party, the Ohio Democratic Party, the League of Women Voters of Ohio, the Ohio

  Environmental Council, Common Cause, among other groups.

          41.      Under Issue 1, the Ohio legislature can adopt a 10-year congressional redistricting

  plan with a 60 percent vote of members in each chamber in favor, and at least 50 percent of the

  minority party voting in favor in each chamber.

          42.      If the Ohio legislature fails to meet these vote requirements, then a seven-member

  Ohio Redistricting Commission (which, under Ohio’s constitution, is responsible for enacting

  district plans for the Ohio House of Representatives and Ohio Senate) may adopt a 10-year

  congressional redistricting plan with support from at least two members of the minority party on

  the commission.

          43.      If the Ohio Redistricting Commission fails to adopt a plan, the Ohio legislature

  may then either (a) adopt a 10-year plan with only one-third vote of the members from the

  minority party supporting the proposal; or (b) adopt a plan by a simple majority vote with the

  plan lasting just two general election cycles (four years), rather than 10 years.

                H. The Plaintiffs are Ohio organizations and voters.

                        1. Ohio A. Philip Randolph Institute

          44.      Ohio A. Philip Randolph Institute (“APRI”) is the Ohio chapter of the A. Philip

  Randolph Institute.

          45.      It has eight chapters across Ohio—in Columbus, Cleveland, Cincinnati, Toledo,

  Warren, Youngstown, Akron/Canton, and Dayton, seven of which are currently active.

                                                    6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 16 of 147 PAGEID #:
                                      19568
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

         46.     Andre Washington has been the President of APRI for ten years and was the

  organization’s Rule 30(b)(6) designee.

                      2. League of Women Voters of Ohio

         47.     League of Women Voters of Ohio (“LWVO” or “the League”) is the Ohio chapter

  of the League of Women Voters of the United States, founded in May 1920.

         48.     LWVO Executive Director Jennifer Miller was designated as the group’s Rule

  30(b)(6) witness.

         49.     The LWVO supported Ballot Issue 1.

                      3. Northeast Ohio Young Black Democrats

         50.     Plaintiff Northeast Ohio Young Black Democrats (“NEOYBD”) is a regional

  organization dedicated to “mentor, empower and recruit the next generation of young people of

  color who want to be involved in the political process” in Northeast Ohio.

         51.     NEOYBD supported Ballot Issue 1 and canvassed to get it on the ballot in 2017.

                      4. Hamilton County Young Democrats

         52.     Hamilton County Young Democrats is a Democratic organization that engages

  young people to be involved in politics and elections.

         53.     Nathaniel Simon has been the President of the Hamilton County Young

  Democrats since 2017 and was the organization’s Rule 30(b)(6) designee.

                      5. The Ohio State University Democrats

         54.     The Ohio State University College Democrats (“OSU College Democrats”) is a

  student organization at the Ohio State University whose aim is to “advocate, educate, and engage

  people on the Ohio State campus in alignment with the [Democratic] party platform.”

         55.     The OSU College Democrats is chartered with the Ohio Democratic Party, Ohio

  College Democrats, and College Democrats of America.

                                                   7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 17 of 147 PAGEID #:
                                      19569
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

          56.    Alexis Oberdorf was the President of the OSU College Democrats from

  December 2017 to December 2018 and was the organization’s Rule 30(b)(6) designee.

                     6. Individual Plaintiffs

          57.    Linda Marcy Goldenhar resides in the 1st District.

          58.    Dr. Goldenhar is a U.S. citizen registered to vote in Ohio and is an active voter

  who has voted in every congressional and presidential election since moving to and registering to

  vote in Ohio in 1992.

          59.    Under the Proposed Remedial Plan, Dr.. Goldenhar would be placed in the 1st

  Congressional District.

          60.    Douglas John Burks resides in the 2nd District.

          61.    Dr. Burks is a U.S. citizen registered to vote in Ohio and is an active voter.

          62.    In the almost 40 years Dr. Burks has resided at his current address, he has been in

  both the 1st and 2nd Districts.

          63.     Steve Chabot, incumbent Representative for District 1, represented Dr. Burks in

  the 2000s.

          64.    Under the Proposed Remedial Plan, Dr. Burks is placed in the 1st Congressional

  District.

          65.    Sarah Marie Inskeep resides in the 3rd District.

          66.    Ms. Inskeep is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in every congressional election since 2012.

          67.    Under the Proposed Remedial Plan, Ms. Inskeep remains in the 3rd Congressional

  District.

          68.    Cynthia Libster resides in the 4th District.



                                                    8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 18 of 147 PAGEID #:
                                      19570
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

          69.    Ms. Libster is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in almost every election she can recall, including elections for U.S. Congress.

          70.    Ms. Libster’s current representative is Republican Jim Jordan.

          71.    Under the Proposed Remedial Plan, Ms. Libster remains in the 4th Congressional

  District.

          72.    Kathy Deitsch resides in the 5th District.

          73.    Ms. Deitsch is a U.S. citizen registered to vote in Ohio and is an active voter.

          74.    Ms. Deitsch’s current representative is Republican Bob Latta.

          75.    Under the Proposed Remedial Plan, Ms. Deitsch would be placed in the 4th

  Congressional District.

          76.    LuAnn Boothe resides in the 6th District.

          77.    Ms. Boothe is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in every election she can recall including elections for U.S. Congress.

          78.    Ms. Boothe’s current representative is Republican Bill Johnson.

          79.    Under the Proposed Remedial Plan, Ms. Boothe is placed in the 6th Congressional

  District.

          80.    Mark John Griffiths resides in the 7th District.

          81.    Mr. Griffiths is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in every congressional election since 2012 except for 2014 when the Republican

  congressional candidate Bob Gibbs was unopposed.

          82.    Under the Proposed Remedial Plan, Mr. Griffiths is placed in the 9th

  Congressional District.

          83.    Larry Nadler resides in the 8th District.



                                                   9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 19 of 147 PAGEID #:
                                      19571
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

          84.     Mr. Nadler is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in every election he can recall including elections for U.S. Congress.

          85.     Mr. Nadler’s current representative is Republican Warren Davidson.

          86.     Under the Proposed Remedial Plan, Mr. Nadler remains in the 8th Congressional

  District.

          87.     Chitra Muliyil Walker resides in the 9th District.

          88.     Ms. Walker is a U.S. citizen registered to vote in Ohio and is an active voter; she

  believes she has voted in every congressional election since 2008 except when she was out of the

  country.

          89.     Under the Proposed Remedial Plan, Ms. Walker is placed in the 9th

  Congressional District.

          90.     Tristan Rader resides in the 9th District.

          91.     Mr. Rader is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in every congressional election at least since moving to his current residence in

  October 2013.

          92.     Under the Proposed Remedial Plan, Mr. Rader is placed in the 9th Congressional

  District.

          93.     Ria Megnin lives in the 10th District.

          94.     Ms. Megnin is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in every election she can recall including elections for U.S. Congress.

          95.     Ms. Megnin’s U.S. congressional Representative is Republican Michael Turner.

          96.     Under the Proposed Remedial Plan, Ms. Megnin remains assigned to the 10th

  Congressional District.



                                                    10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 20 of 147 PAGEID #:
                                      19572
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

          97.     Andrew Harris has resided, during the last 10 years, at 3 addresses in the 11th

  District.

          98.     Mr. Harris is a U.S. citizen registered to vote in Ohio and is an active voter. He

  registered to vote in the State of Ohio when he turned 18 in 2008. He is an active Ohio voter.

          99.     Under the Proposed Remedial Plan, Mr. Harris remains in the 11th Congressional

  District.

          100.    Aaron Dagres resides in the 12th District; he is a U.S. citizen registered to vote in

  Ohio and is an active voter.

          101.    Mr. Dagres registered to vote in the State of Ohio in 1997.

          102.    Under the Proposed Remedial Plan, Mr. Dagres remains in the 12th

  Congressional District.

          103.    Liz Myer lives in the 13th District.

          104.    Dr. Myer is a U.S. citizen registered to vote in Ohio and is an active voter, having

  voted in every election she can recall including elections for U.S. Congress.

          105.    Dr. Myer’s U.S. Congressional Representative is Democrat Tim Ryan.

          106.    Under the Proposed Remedial Plan, Dr. Myer remains in the 13th Congressional

  District.

          107.    Beth Ann Blewitt Hutton resides in the 14th District.

          108.    Ms. Hutton is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in every single election since registering to vote around 1971. With the exception

  of Representative Steve LaTourette, Ms. Hutton has always voted for Democratic candidates at

  the federal level.




                                                   11
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 21 of 147 PAGEID #:
                                      19573
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

          109.     Under the Proposed Remedial Plan, Ms. Hutton is placed in the 13th

  Congressional District.

          110.     Terri Thobaben lives in Clinton County in the 15th District.

          111.     Ms. Thobaben is a U.S. citizen registered to vote in Ohio and is an active voter,

  having voted in every election she can recall including elections for U.S. Congress.

          112.     Ms. Thobaben’s Congressional Representative is Republican Steve Stivers.

          113.     Under the Proposed Remedial Plan, Ms. Thobaben is placed in the 2nd

  Congressional District.

          114.     Constance Rubin has resided, during the last 10 years, at two addresses in the 16th

  District.

          115.     Ms. Rubin is a U.S. citizen registered to vote in Ohio and is an active voter. She

  registered to vote in Ohio in 1973.

          116.     Under the Proposed Remedial Plan Ms. Rubin is placed in the 14th Congressional

  District.

  Defendants

          117.     Representative Ryan Smith was the Speaker of the Ohio House of Representatives

  at the time Plaintiffs’ Second Amended Complaint was filed and was sued in his official capacity.

  On January 7, 2019, the Ohio House of Representatives elected Defendant Representative Larry

  Householder as Speaker of the Ohio House of Representatives. In his official capacity, Speaker

  Householder has been automatically substituted for Mr. Smith pursuant to the operation of Fed. R.

  Civ. P. 25(d).

          118.     Defendant Larry Obhof is the President of the Ohio State Senate and is sued in his

  official capacity.



                                                    12
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 22 of 147 PAGEID #:
                                      19574
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

         119.    Jon Husted was the Ohio Secretary of State at the time this action was filed and was

  sued in his official capacity. In the November 6, 2018 general election, Jon Husted was elected

  Ohio’s Lieutenant Governor, and Frank LaRose was elected as the Ohio Secretary of State and

  currently serves in that role. In his official capacity, Mr. LaRose has been automatically substituted

  for Jon Husted pursuant to the operation of Fed. R. Civ. P. 25(d).

         120.    Mr. LaRose is the chief election officer in Ohio responsible for overseeing election

  administration pursuant to Ohio Rev. Code Ann. § 3501.04.

  Intervenors

         121.    Intervenor Steve Chabot is a United States Congressman who has represented

  Ohio’s First Congressional District from 1995-2009 and 2011 to the present.

         122.    Intervenor Brad Wenstrup is a United States Congressman who has represented

  Ohio’s Second Congressional District since 2013.

         123.    Intervenor Jim Jordan is a United States Congressman who has represented Ohio’s

  Fourth Congressional District since 2007.

         124.    Representative Jordan has participated in a number of bi-partisan debates during

  his tenure representing the 4th Congressional District.

         125.    Intervenor Bob Latta is a United States Congressman who has represented Ohio’s

  Fifth Congressional District since 2007.

         126.    Intervenor Bill Johnson is a United States Congressman who has represented

  Ohio’s Sixth Congressional District since 2011.

         127.    Intervenor Bob Gibbs is a United States Congressman who has represented Ohio’s

  Seventh Congressional District since 2013. Representative Gibbs previously represented Ohio’s

  Eighteenth Congressional District from 2011-2013.



                                                    13
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 23 of 147 PAGEID #:
                                      19575
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

         128.    Intervenor Warren Davidson is a United States Congressman who has represented

  Ohio’s Eighth Congressional District since 2016.

         129.    Intervenor Mike Turner is a United States Congressman who has represented

  Ohio’s Tenth Congressional District since 2013 and previously represented Ohio’s Third

  Congressional District from 2003-2013.

         130.    Intervenor David Joyce is a United States Congressman who has represented Ohio’s

  Fourteenth Congressional District since 2013.

         131.    Intervenor Steve Stivers is a United States Congressman who has represented

  Ohio’s Fifteenth Congressional District since 2011.

         132.    Intervenor Robert F. Bodi is a resident of Westlake, Ohio, within Ohio’s 16th

  Congressional District.

         133.    Intervenor Roy Palmer III is a resident of Toledo, Ohio, within Ohio’s 9th

  Congressional District.

         134.    Intervenor Charles Drake is a resident of Cleveland Heights, Ohio, within Ohio’s

  11th Congressional District.

         135.    Intervenor Nathan Aichele is a resident of Columbus, Ohio, within Ohio’s 3rd

  Congressional District.

         136.    Intervenor, the Republican Party of Cuyahoga County (“RPCC”), is the local

  Republican Party in Cuyahoga County.

         137.    Intervenor, the Franklin County Republican Party (“FCRP”), is the local

  Republican Party in Franklin County.




                                                  14
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 24 of 147 PAGEID #:
                                      19576
                   APPENDIX A: JOINT UNCONTROVERTED FACTS

        February 7, 2019              Respectfully submitted,


                                      /s/ Freda J. Levenson
                                      Freda J. Levenson (0045916) (Trial Attorney)
                                      American Civil Liberties Union of Ohio Foundation
                                      4506 Chester Avenue
                                      Cleveland, Ohio 44103
                                      Tel.: (614) 586-1958
                                      flevenson@acluohio.org
                                      Counsel for Plaintiffs


                                      /s/ Phillip J. Strach
                                      Phillip J. Strach (Trial Attorney)
                                      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                      4208 Six Forks Road, Suite 1100
                                      Raleigh, NC 27609
                                      Tel.: (919) 787-9700
                                      phil.strach@ogletree.com
                                      Counsel for Defendants

                                      /s/Patrick T. Lewis
                                      Patrick T. Lewis (0078314) (Trial Attorney)
                                      Baker Hostetler LLP
                                      127 Public Square, Suite 2000
                                      Cleveland, Ohio 44114
                                      Tel.: (216) 621-0200
                                      plewis@bakerlaw.com
                                      Counsel for Intervenors




                                        15
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 25 of 147 PAGEID #:
                                     19577




                           APPENDIX B
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 26 of 147 PAGEID #:
                                      19578
                       APPENDIX B: Plaintiffs’ Contested Facts

                                                      TABLE OF CONTENTS

  I.  Plaintiffs’ Contested Facts .................................................................................................... 1 
     A.        Republican congressional leadership sought a 12-4 map. .............................................. 1 
     B.        The Ohio state Republican leadership was committed to a 12-4 map. ........................... 2 
     C.        The national Republicans provided political data for the Ohio map drawers. ............... 3 
     D.        A key part of the national Republican work and strategy was the Franklin
               County Sinkhole. ............................................................................................................ 4 
     E.        The map drawers evaluated the districts that were drawn through the use of
               political indices. .............................................................................................................. 5 
     F.        The map drawers used Maptitude to track changes to the partisan scoring of
               each district. .................................................................................................................... 7 
     G.        Political indices were shared with Ohio legislators at the “Bunker” and digitally. ........ 7 
     H.        Members of Congress and national Republicans also received updates of the
               political composition of draft maps. ............................................................................... 9 
     I.        Prior to introducing a map, Republicans knew it would be a 12-4 map based on
               the political index work. ................................................................................................. 9 
     J.        While local and national Republican lawmakers were receiving updates about
               the status of draft maps, the map was kept from the public and even from
               members of the General Assembly until September 13, 2011. .................................... 10 
     K.        Republicans provided lawmakers with little time to debate the merits of the
               proposed plan. ............................................................................................................... 11 
     L.        The Ohio Supreme Court’s ruling on the referendum pressured Republicans to
               begin negotiating, but they retained the position that the map had to be 12-4 in
               favor of Republicans. .................................................................................................... 11 
     M.        HB 369 is introduced, and negotiations continue, but Democrats are unable to
               change the partisan breakdown of the map. .................................................................. 12 
     N.        Contemporaneous Republican documents demonstrated that HB 369 would be a
               12-4 map. ...................................................................................................................... 14 
     O.        The contemporaneous Democratic analysis of HB 369 concluded that the
               Republicans achieved their 12-4 map. .......................................................................... 15 
     P.        Republicans and Democrats openly acknowledge that the Republicans secured
               their 12-4 objective because they had the raw political power to achieve their
               goal................................................................................................................................ 16 
     Q.        The work of Dr. David Niven supports a finding that Ohio’s map was drawn
               with an intent to advantage Republicans and disadvantage Democrats. ...................... 17 
     R.        The work of Dr. Wendy K. Tam Cho supports a finding that Ohio’s map was
               drawn with an intent to advantage Republicans and disadvantage Democrats. ........... 17 


                                                                          i
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 27 of 147 PAGEID #:
                                      19579
                        APPENDIX B: Plaintiffs’ Contested Facts

    S.     Voting Rights Act compliance does not explain the 12-4 map. ................................... 18 
    T.     It was known at the enactment of the map that it was not drawn to comply with
           the Voting Rights Act. .................................................................................................. 19 
    U.     Traditional redistricting criteria do not explain the map. ............................................. 20 
    V.     The Partisan Bias Measures Illustrate That Ohio Was Gerrymandered ....................... 22 
    W.     The Plaintiffs have been harmed by the Republican gerrymander. .............................. 23 
      1.      Ohio A. Philip Randolph Institute ............................................................................ 23
      2.      League of Women Voters of Ohio ............................................................................ 24
      3.      Northeast Ohio Young Black Democrats “NEOYBD” ............................................ 26
      4.      Hamilton County Young Democrats ........................................................................ 27
      5.      The Ohio State University Democrats ...................................................................... 28
      6.      Individual Plaintiffs .................................................................................................. 30




                                                                 ii
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 28 of 147 PAGEID #:
                                      19580
                        APPENDIX B: Plaintiffs’ Contested Facts

  I.     Plaintiffs’ Contested Facts

             A. Republican congressional leadership sought a 12-4 map.

       1. John Boehner, then-Speaker of the U.S. House of Representatives, directed his political

          team to engage in Ohio’s map drawing process.

       2. In 2011, Boehner assigned Tom Whatman, the Executive Director of Boehner’s political

          operation (called “Team Boehner”), to work on restricting in Ohio. Among other things,

          he was tasked with serving as a liaison between Ohio’s Republican members of

          Congress and Republicans in Ohio.

       3. Whatman spoke to Ohio’s Republican members of Congress about what new districts

          might look like in Ohio following redistricting. He used that information to formulate

          proposals for the new Ohio congressional map.

       4. Whatman provided instructions on the preferred shapes of districts to Kincaid, who

          made changes to the draft maps.

       5. Under the pre-2011 congressional map, the Republicans held between 8 and 13 seats.

          The 1st, 6th, 15th, 16th, and 18th districts all flipped between Republican and

          Democrats in the previous redistricting cycle.

       6. 2010 was considered a wave election for Republicans. That year, Republicans won seats

          in the 1st, 6th, 15th, 16th, and 18th districts that had previously been held by Democrats,

          making the delegation 13-5 in favor of Republicans.

       7. In 2011, Republicans considered drafting a new congressional map with a 13-3

          Republican advantage (a “13-3 map”), thus preserving the seats of all 13 Republican

          members of Congress elected in 2010.




                                                  1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 29 of 147 PAGEID #:
                                      19581
                        APPENDIX B: Plaintiffs’ Contested Facts

      8. However, doing so would result in a smaller margin of victory in several Republican-

            held districts, which would risk those districts becoming competitive during a strong

            Democratic election year and falling into Democratic control.

      9. Republicans settled on drawing a map that would “lock down” a solid 12-4 Republican

            advantage (a “12-4 map”).

      10.                                     CONFIDENTIAL




              B. The Ohio state Republican leadership was committed to a 12-4 map.

      11. The Ohio Legislative leadership would not enact anything that was contrary to

            Boehner’s wishes.

      12. Prior to the enactment of HB 319, Batchelder spoke with Boehner approximately once

            per month regarding the redistricting process.

      13. Speaker Batchelder’s office sent out a memo explaining that the map would be a 12-4

            map.

      14. Based on various conversations, Batchelder developed “an idea” of what Boehner

            wanted in a map. Batchelder then relayed Boehner’s requests to Mann.

      15. When negotiating HB 369, Batchelder was not in communication with Boehner,

            although at that point he knew what Boehner wanted in a map and so he did not need to

            talk to Boehner about it.

      16. Batchelder does not recall enacting any congressional redistricting map that went against

            Boehner’s wishes.

      17. Senate President Niehaus was also committed to ending up with a map approved by

            Boehner, and he accepted input directly from Whatman.
                                                    2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 30 of 147 PAGEID #:
                                      19582
                        APPENDIX B: Plaintiffs’ Contested Facts

      18. Niehaus told Whatman on September 11, 2011, that “I am still committed to ending up

         with a map that Speaker Boehner fully supports.”

      19. As a result, Whatman understood that “the Ohio legislature wanted to come up with a

         map that Speaker Boehner supported.”

            C. The national Republicans provided political data for the Ohio map drawers.

      20. The election results data used to create the maps had been initially generated by an effort

         orchestrated with the help of the RNC. “[A]n outside group that the RNC was working

         with” oversaw the conversion of precinct-level election results estimated down to the

         census-block level—“the Project.” This outside group generated this data set for a

         number of states—“including Ohio”—in 2011.

      21. Hofeller was the main contact” between the RNC and those working on The Project.

      22. Bensen received the block-level data from The Project for Ohio. He ran validation

         checks and then loaded it onto Maptitude.

      23. The data Bensen provided to the map drawers included data on individual elections and

         “election averages” data based on two-party vote share, which could be viewed within

         Maptitude by labels hovering over a congressional district, at the Census Block Level.

         The data included elections going back to 2002.

      24. Whatman, Kincaid, and Hofeller were directly involved in the drafting and approval of

         Ohio’s districts. Their work on Ohio’s draft districts started as early as January 2011.

      25. Whatman and Kincaid were conduits between national Republicans and the local Ohio

         Republicans, including Mann and DiRossi.

      26. Whatman collected input from Ohio’s Republican members of congress on drafts and

         suggested changes to the draft map. Kincaid then implement Whatman’s suggestions

         and then send back a draft of a map. After finishing the proposed map, Whatman sought
                                                  3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 31 of 147 PAGEID #:
                                      19583
                        APPENDIX B: Plaintiffs’ Contested Facts

          Boehner’s sign-off. Once Boehner signed off on the draft map, Whatman showed the

          proposed draft to Ohio’s Republican members of Congress.

      27. By July 2011, Kincaid was already using various political indices to “score” the political

          leanings of proposed congressional district maps to determine the best way to achieve a

          12-4 map.

      28. Kincaid sent Republican members of Congress analyses, in the form of Excel

          spreadsheets, showing how a Republican was expected to perform in their new districts,

          based on a series of partisan metrics. For example,            CONFIDENTIAL




      29. DiRossi and Mann emailed Whatman about changes to the map and Whatman indicated

          his opinion of them.

      30. Whatman’s proposals carried a great deal of weight with the map drawers. For example,

          the evening before HB 319 was introduced in the Ohio House, Whatman requested that

          the boundaries of 16th District be altered slightly to encompass the headquarters of a

          Republican donor. Kincaid responded to Whatman’s eleventh hour request by changing

          the boundaries of 16th District late in the evening on September 12, 2011.

      31. Hofeller also helped to draft districts.               CONFIDENTIAL




             D. A key part of the national Republican work and strategy was the Franklin
                County Sinkhole.

      32. On September 7, 2011, Whatman sent Niehaus and Judy talking points informing him

          that Republicans were seeking to “lock down” 12 Republican seats. These talking points

          were also shared with Mann and Batchelder.


                                                     4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 32 of 147 PAGEID #:
                                      19584
                        APPENDIX B: Plaintiffs’ Contested Facts

      33. Whatman came up with a key proposal to enable a 12-4 map: creating a new

         congressional district in the city of Columbus (what would become 3rd District). The

         new district packed Democrats in Democrat-leaning Franklin County into a single

         congressional district.

      34. Absorbing so many Democrats into a single district was essential for creating a 12-4

         map, because doing so bolstered Republican control of adjacent 12th and 15th Districts.

      35. The strategy was referred to as the “Franklin County Sinkhole” and the impact of this

         strategy was well known among Republicans at the time. For example, on September 2,

         2011, Kincaid sent and circulated to Mann, DiRossi, and Whatman a “Franklin County

         Sinkhole” spreadsheet he created that shows the political scoring effects of creating a

         new district in the Franklin County area.

      36. Parts of Franklin County were considered undesirable to the Republicans, given the

         number of Democrats that lived in those parts. So for example,        CONFIDENTIAL




            E. The map drawers evaluated the districts that were drawn through the use of
               political indices.

      37. The use of the election results data in the map drawing process enabled Republicans to

         execute the Franklin County Sinkhole strategy and ensure a 12-4 map.

      38. Mann and DiRossi were interested in viewing election results data.




                                                 5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 33 of 147 PAGEID #:
                                      19585
                        APPENDIX B: Plaintiffs’ Contested Facts

      39. Political indices were the data Mann’s “principals,” Batchelder and Judy, were most

         interested in receiving regarding the maps being drawn. Political indices blend together

         data from different races to more accurately predict the voting tendencies of voters in

         proposed congressional districts.

      40. The political indices for each individual congressional district were relied on during the

         map drawing process and distributed at meetings, including those attended by

         Batchelder and Huffman.

      41. Map drawers created the Unified Index to guide decision making.

      42. The Unified Index was composed of results from the following five races: 2004

         President, 2006 Auditor, 2006 Attorney General, 2008 President, and 2010 Governor.

      43. At the legislative leadership level, choosing an index was Huffman’s assignment.

      44. At the operational level, DiRossi created the Unified Index, using results from the five

         elections, which were then averaged to reflect the two-party vote share.

      45. The Unified Index scoring for a district would change any time the map drawers would

         make a change to the boundaries of any district.

      46. The Unified Index is more Democratic than the actual vote share in the decade

         preceding the redistricting. Using a more Democratic index allowed the map drawers to

         be confident that districts would not switch to Democratic control when there was a year

         that favored Democratic candidates.

      47. In addition to the Unified Index, some Republicans preferred to use McCain ‘08 election

         results in Ohio as an index. The McCain ’08 numbers were included in indices, draft

         maps and other work product.




                                                  6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 34 of 147 PAGEID #:
                                      19586
                        APPENDIX B: Plaintiffs’ Contested Facts

      48. Since it was based President Obama’s defeat of John McCain in 2008, the McCain ’08

         index also reflected a strong Democratic outcome. Using this more Democratic metric

         allowed the map drawers and stakeholders to be confident that districts would not switch

         to Democratic control when there was a year that favored Democratic candidates.

      49. National Republicans also used the Partisan Vote Index (“PVI”), to score districts. For

         example, Kincaid preferred PVI values.

      50. The map drawers included PVI, the Unified Index, and the McCain ’08 index in their

         work product, including indices rating maps and draft districts.

            F. The map drawers used Maptitude to track changes to the partisan scoring of
               each district.

      51. Maptitude enables a map drawer to generate color coded maps of a district, showing the

         specific scorings of sub-portions of the district and its relative Republican or Democratic

         strength, which could be viewed by map drawers.

      52. Maptitude could produce an output on data sets for a particular map, including data sets

         of the “various indexes,” including the Unified Index.

      53. Maptitude would calculate the elections data in real time for each district as it was

         drawn. The data could be viewed on the screen in a table.

      54. The election results data provided by Bensen was loaded into Maptitude and was used

         by the map drawers. The election results data included for statewide elections going

         back to 2002. (They also loaded the Unified Index, which had a code “EA 12”).

      55. DiRossi also created charts scoring congressional districts using various indices.

            G. Political indices were shared with Ohio legislators at the “Bunker” and
               digitally.

      56. The map drawers knew that the Ohio legislative leaders were interested in how changes

         to the map impacted the partisan makeup of the map.

                                                  7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 35 of 147 PAGEID #:
                                      19587
                        APPENDIX B: Plaintiffs’ Contested Facts

      57. Beginning in July 2011, the redistricting operations were based out of a secretly-rented

         hotel room at the DoubleTree Hotel in Columbus, Ohio. DiRossi nicknamed the room

         “the Bunker” and it was generally referred to by that name. No Democratic officials or

         operatives were able to access the bunker, and the meetings regarding the map drawing

         there were limited to Republican operatives and officials. There were three computers

         in the Bunker. Mann and DiRossi each worked on one and Judy worked on a third.

         Mann, Judy, and DiRossi were the only persons with passwords to the computers.

         Maptitude was running on the computers. The Unified Index scorings for each district

         was always on the computer screen. Judy would discuss them with Mann.

      58. Batchelder, Niehaus, Huffman, Mann, DiRossi, Judy, Lenzo, and Braden all attended

         meetings at the Bunker where draft maps and political data were shared.

      59. The political index data was reviewed by legislative leaders during in-person meetings

         by viewing it on the computer screens and printouts. For example, Judy discussed the

         partisan leanings of proposed districts with Batchelder between two to five “ad hoc”

         meetings at the Bunker and in the Speaker’s Office prior to the introduction of HB 319.

         At these meetings, spreadsheets that contained the Unified Index information about the

         districts under consideration were handed out.

      60. Niehaus also would ask for political index information. DiRossi would inform Niehaus,

         Faber, and Schuler of the impact of any changes to the index based on any “tweaks” to

         the map.

      61. Republicans continued to share political data among themselves as they worked on HB

         369. For example, as regards to HB 369, Judy circulated and recalled reviewing

         spreadsheets that included Unified Index information and having them at meetings.



                                                  8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 36 of 147 PAGEID #:
                                      19588
                        APPENDIX B: Plaintiffs’ Contested Facts

            H. Members of Congress and national Republicans also received updates of the
               political composition of draft maps.

      62. In addition to the updates that were provided to Republicans in the Ohio legislature,

         information was shared with Republican members of the U.S. Congress as draft maps

         were being drawn.

      63. Kincaid created spreadsheets that scored districts based on index values and this

         information was conveyed to the members of Congress.

      64. Whatman and CONFID received Excel spreadsheets from Kincaid with political
                         ENTIAL
         information regarding the map, including PVI and unified index data.

      65. The spreadsheets used PVI values to score the districts. And Kincaid had PVI scorings

         for the final map as enacted.

      66. The spreadsheets also scored the districts based on the Unified Index’s average of five

         elections (2004 President, 2006 Attorney General, 2006 Auditor, 2008 President, and

         2010 Governor).

      67. The spreadsheets were shared with the Republican members of Congress.

            I. Prior to introducing a map, Republicans knew it would be a 12-4 map based
               on the political index work.

      68. Kincaid created and circulated an analysis comparing HB 319 with the pre-redistricting

         map. The analysis, which was generated in Maptitude and then exported into an Excel

         spread sheet, scored the two maps using PVI scorings as well as the “Ohio GOP

         Average” based on the five elections in the Unified Index.

      69. Kincaid’s analysis demonstrates clear Republican PVI gains in specific districts: a gain

         of 7 points in District 1; a gain of 11 points in District 12; and a gain of 8 points in

         District 15.



                                                   9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 37 of 147 PAGEID #:
                                      19589
                        APPENDIX B: Plaintiffs’ Contested Facts

      70. These scorings were communicated to DiRossi, who used them to create his own

            analyses. DiRossi’s spreadsheet confirmed that Republican strength increased in

            Districts 12 and 15 because, among other reasons, Democrats in Franklin County were

            packed into newly created District 3. The PVI scorings illustrated that the Republicans

            obtained 11 “likely” seats that were five points in favor of Republicans (R+5) and one

            additional seat that would also likely elect a Republican because it was plus 3 points for

            Republicans (R+3).

      71. The outcome of the analysis was shared with other Republicans.

      72.                                        CONFIDENTIAL




              J. While local and national Republican lawmakers were receiving updates
                 about the status of draft maps, the map was kept from the public and even
                 from members of the General Assembly until September 13, 2011.

      73. There were five public hearings held by the Senate Select Committee on Redistricting

            and the House Committee on Redistricting, with Faber and Huffman chairing the

            respective committees. These hearings were held in July and August 2011.

      74. No maps were considered at the public hearings regarding congressional redistricting.

            Nor were any maps or indices available at the hearings. Further, the committees had no

            responsibility beyond hearing testimony at these hearings.




                                                    10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 38 of 147 PAGEID #:
                                      19590
                        APPENDIX B: Plaintiffs’ Contested Facts

            K. Republicans provided lawmakers with little time to debate the merits of the
               proposed plan.

      75. The map was, according to plan, “held in the can” after it was drafted until September

         13, 2011.

      76. Members of the General Assembly—even Republican members—were largely kept in

         the dark about the content of the maps until the end of the process.

      77. There were no negotiations between Democrats and Republicans regarding HB 319. The

         Democratic Minority Leader in the Ohio House, Armond Budish stated that “the map

         was drawn by Republicans in secret behind closed doors with no meaningful input

         whatsoever from members of the public, and now the map is being rammed through the

         House in just a couple of days in order to prevent any meaningful input from anyone

         else. . . .” Other Democrats also complained about how the map was introduced.

      78. Not only did the Democratic leadership not have any input into the map, but many of

         Ohio’s Republican legislators had little input into the map. Faber was given, at the last

         minute, a map that he was asked to support.

      79. The proposed map was shared with the Democratic leadership just before it was

         introduced.

            L. The Ohio Supreme Court’s ruling on the referendum pressured Republicans
               to begin negotiating, but they retained the position that the map had to be 12-
               4 in favor of Republicans.

      80. On October 14, 2011, the Ohio Supreme Court authorized a referendum to challenge HB

         319. However, the Supreme Court declined to extend the 90-day period during which to

         collect signatures in support of the referendum, giving opponents of HB 319 until

         December 25, 2011, to collect the requisite number of signatures.




                                                 11
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 39 of 147 PAGEID #:
                                      19591
                        APPENDIX B: Plaintiffs’ Contested Facts

      81. Negotiations began in mid-October 2011 soon after the Ohio Supreme Court ruled that

         the referendum effort could proceed.

      82. The threat of a public referendum on HB 319 was the primary reason why HB 319 was

         repealed and replaced.

      83. The Republicans approached the Democrats about a replacement proposal after the

         process was started for a citizen’s referendum on 319.

      84. Democrats proposed a map that would allow for 6 competitive districts.

      85. Republicans proposed a map that did not change the 12-4 partisan outcome. This map

         was introduced as HB 369 on November 3, 2011.

      86. Huffman told Democrats that Republicans “weren’t going to draw less than 12 [seats].”

      87. Judy told Democrats that if they presented a map that had less Republican seats, there

         was nothing to discuss.

      88. During the negotiations, Republicans would let Democrats massage things here or there,

         but they could not touch the allocation of seats.

            M. HB 369 is introduced, and negotiations continue, but Democrats are unable
               to change the partisan breakdown of the map.

      89. After the introduction of HB 369, negotiations between Democrats and Republicans

         continued.

      90. McCarthy recalled that negotiations between Republicans and Democrats reached an

         impasse around November 18, 2011.

      91. The impasse was still in effect as of November 30, 2011.

      92. To put a referendum on the ballot, the Democrats needed more than 200,000 signatures.

      93. The Democrats experienced difficulties in collecting the requisite number of signatures.




                                                 12
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 40 of 147 PAGEID #:
                                      19592
                        APPENDIX B: Plaintiffs’ Contested Facts

      94. Initially, Republicans believed that the chance of obtaining the requisite number of

         signatures seemed likely.

      95. The Republicans, however, became aware of the problems that the Democrats were

         experiencing in collecting the requisite number of signatures.

      96. Publicity regarding the difficulties in obtaining the requisite number of signatures

         affected negotiations regarding HB 369, weakening the Democrats’ ability to push for a

         fairer map.

      97. The Republicans also brought a state court lawsuit to force the enforcement of HB 319,

         putting further pressure on the Democrats.

      98. At some point, Batchelder came to the conclusion that the referendum effort would not

         gather enough signatures.

      99. The proposed changes by Democrats and the Black Caucus were then pushed aside.

      100.      Budish stated at the time, with respect to HB 369, “[w]e’ve tried to talk to

         [R]epublican leadership, to negotiate and to compromise, but unfortunately we’ve been

         refused. Leadership has refused to talk directly with democratic leadership.” Instead, he

         said, Republicans decided to try to cut secret backroom deals with individual democratic

         members.

      101.                                        CONFIDENTIAL




      102.      HB 369 unified certain counties that were split in HB 319, but without changing

         the electoral tilt of the districts.



                                                  13
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 41 of 147 PAGEID #:
                                      19593
                        APPENDIX B: Plaintiffs’ Contested Facts

             N. Contemporaneous Republican documents demonstrated that HB 369 would
                be a 12-4 map.

      103.      Contemporaneous Republican analyses show no material change in the partisan

         composition of the districts included in the replacement map.

      104.      For instance, a contemporaneous spreadsheet created by map drawers shows: (1)

         Four districts not changed at all (6th, 11th, 13th, and 14th Districts); (2) Two districts

         experienced “negligible” changes (7th and 16th Districts); (3) Eight districts experienced

         small changes (between 0.24% and 1.9%), which were the 1st, 2nd, 3rd, 4th, 5th, 9th,

         12th, and 15th Districts; (4) Only two districts experienced a Unified Index change of 2

         percentage points or greater: 8th District (2.60%) and 10th District (3.82%). However,

         neither of these changes altered the partisan lean of the district in question.

      105.      Kincaid also circulated spreadsheets that showed that HB 369 remained a 12-4

         map.

      106.      Kincaid helped create the content of a redistricting PowerPoint presentation

         celebrating Republicans’ successful efforts to move formerly competitive districts (1st,

         12th and 15th Districts) “out of play.”

      107.      For instance, the PowerPoint presentation states that for Ohio 12th District that

         the “R + 8 scoring” means that “Tiberi would have been elected in a D plus 1 seat in

         2010 and then in 2012 was running for re-election in an R + 8 district . . . which was 9

         points more Republican than the district he was elected in in 2010.” And the reason that

         District 12 became more Republican was, in part, because “Tiberi had portions of

         Columbus in his district previously that he did not have in the district after they were

         redrawn in 2011 which would be why the PVI had changed, a part of why the PVI had

         changed.”


                                                   14
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 42 of 147 PAGEID #:
                                      19594
                        APPENDIX B: Plaintiffs’ Contested Facts

      108.      It also states that for Ohio’s 1st District the scoring meant that “Chabot ran for

         election in 2010 in a D + 1 seat and would be run[sic] for re-election in an R + 6

         district”—and so a net gain of 7 points for the Republicans. And the reason that District

         1 became more Republican was because Warren County was added to the district and

         portions of Hamilton County were drawn out of the district.

      109.      Kincaid confirmed that for the 15th District “Stivers was elected in a D plus 1

         district and running for reelection in a R plus 6 district” for a net gain of 7 points. And

         the reason that District 15 became more Republican was also because a new district was

         created in Franklin County so that District 15 no longer contained Democratic portions

         of Columbus.

      110.      As a result of redistricting, Representative Johnson’s district, 6th District, became

         an R+5 district on the PVI scale, increasing 3 points from the prior map.

             O. The contemporaneous Democratic analysis of HB 369 concluded that the
                Republicans achieved their 12-4 map.

      111.      Immediately after the passage of HB 369, the Democrats analyzed the differences

         between HB 319 and HB 369. The analyses was performed by Randall Routt, a

         Democratic staffer with a hybrid role of policy and IT-related work, and Christopher

         Glassburn, a former Democratic staffer, and communicated to other Democratic staff.

      112.      Routt’s district-by-district analysis demonstrates that with one exception (the 10th

         District) the differences between HB 319 and HB 369 were trivial when it came to the

         partisan tilt of districts.

      113.      Glassburn performed a contemporaneous analysis of HB 369 and concluded that

         the Republicans achieved their 12-4 map when HB 369 was enacted.




                                                  15
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 43 of 147 PAGEID #:
                                      19595
                        APPENDIX B: Plaintiffs’ Contested Facts

      114.      His analysis was based on data provided by the Cleveland State University. He

         relied primarily on 2008 presidential and 2010 governorship races.

      115.      Glassburn concluded that Districts 3, 9, 11, and 13 favor Democrats and the rest

         favor Republicans.

      116.      Glassburn’s district-by-district analysis confirms the basis for the

         contemporaneous view that HB 369 was a 12-4 map.

             P. Republicans and Democrats openly acknowledge that the Republicans
                secured their 12-4 objective because they had the raw political power to
                achieve their goal.

      117.      Defendant Larry Obhof, who was in the Ohio Senate at the time has stated:

         “While a lot of Democrats voted for the current map, they really didn’t have a lot of

         negotiating power at that stage, because there was always the opportunity to say hey

         work with us and we’ll do a slightly better map, or we’ll do what we want and pass it

         with 51% of the vote.”

      118.      Batchelder has stated that “Their theory was somehow or another that they could

         overcome a majority of people who were in the other party, and I don’t know how that

         would have happened.”

      119.      Glassburn stated that the Republican leverage was based on the fact that they

         “held all the cards.”

      120.      Senator Turner said: “To say that this map is bipartisan is laughable, no matter

         how many democrats in the House decided to tow the party line and vote for a map that

         is still 12 to 4.”

      121.      Senator Tavares said: “What this map does is basically cherry-pick” areas to

         achieve a partisan aim. She continued: “Just like the people are not 12-4, they’re more



                                                 16
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 44 of 147 PAGEID #:
                                      19596
                        APPENDIX B: Plaintiffs’ Contested Facts

         like 50/50. We never believed we were going to get eight Democratic districts and eight

         Republican, but it should have been a little more even.”

             Q. The work of Dr. David Niven supports a finding that Ohio’s map was drawn
                with an intent to advantage Republicans and disadvantage Democrats.

      122.      The manner and extent to which the Republicans mapmakers split political

         subdivisions and communities of interest, with resulting partisan gain, demonstrates

         their objective to crack and pack Democratic voters to optimize Republican seats in

         Congress.

      123.      Analysis of the map shows that census tracts are split by congressional district

         lines 59% more times than in the previous map.

      124.      For over 3.3 million Ohioans—more than a quarter of the state—the closest

         congressional district office is in another district.

      125.      The map reveals patterns of splitting Democratic-leaning cities, neighborhoods,

         and counties and incorporating the pieces in the creation of Republican congressional

         districts.

      126.      The systematic drawing of districts that disregard political boundaries and split

         communities of interest—and the partisan impact of these decisions: dilution of the

         opposite party’s vote—can only be explained by a strategic commitment to partisan

         gerrymandering on the part of the map makers.

             R. The work of Dr. Wendy K. Tam Cho supports a finding that Ohio’s map was
                drawn with an intent to advantage Republicans and disadvantage
                Democrats.

      127.      Dr. Wendy K. Tam Cho used a computer algorithm to generate simulated

         congressional maps that adhered to the traditional, nonpartisan districting principles

         described in her report. This algorithm did not take into account any voting or


                                                   17
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 45 of 147 PAGEID #:
                                      19597
                        APPENDIX B: Plaintiffs’ Contested Facts

         demographic data when drawing the maps. Each map was constructed by combining

         Ohio voting precincts into different congressional districts, and only maps that met the

         traditional, nonpartisan districting criteria were deemed viable.

      128.      With the above-described process, the algorithm generated a sample set of over

         three million viable simulated congressional maps, each of which was drawn without the

         influence of partisan intent.

      129.      By comparing the challenged map against the simulated maps, Dr. Cho

         “determine[d] whether the partisan effect of the challenged map is to be expected given

         the underlying geography and population settlement patterns or if it is unusual among

         the set of non-partisan maps.”

      130.      Dr. Cho’s analysis demonstrates that it is highly unlikely that a map reflecting as

         much extreme partisan unfairness as the challenged map could have been produced

         unintentionally.

             S. Voting Rights Act compliance does not explain the 12-4 map.

      131.      Current 11th District is the successor district to the first majority black

         congressional district created in Ohio in 1968, which has consistently elected African-

         Americans to Congress since.

      132.      Dr. Lisa Handley conducted a district-specific, functional analysis of voting

         patterns by race to ascertain the black voting age population necessary to provide black

         voters with an opportunity to elect their candidates of choice in the vicinity of the 11th

         District.

      133.      Dr. Handley’s district-specific, functional analysis relies on three statistical

         techniques to estimate voting patterns by race: homogenous precinct analysis, ecological

         regression, and ecological inference.
                                                  18
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 46 of 147 PAGEID #:
                                      19598
                        APPENDIX B: Plaintiffs’ Contested Facts

      134.      Her analysis demonstrates that a 45% black voting age population (“BVAP”)

         district offers black voters a realistic opportunity to elect their candidates of choice to

         represent the 11th District.

      135.      It also demonstrates that current 11th District contains far more minorities than is

         necessary to elect the minority preferred candidate.

             T. It was known at the enactment of the map that it was not drawn to comply
                with the Voting Rights Act.

      136.      The Republican intent was to pack Democrats, not protect minority voters.

      137.      There is no indication that Republicans engaged in the kind of analysis necessary

         to determine how many African Americans were needed at the time to create a Voting

         Rights Act compliant district. There are only ungrounded discussions of various

         percentage cutoffs of the BVAP.

      138.      There is evidence in the record that Republicans were primarily concerned with

         partisanship and not opportunities to elect minority representatives. For example, the

         Republican Chair of Summit County was willing to have three Summit County wards

         placed into District 11 because “they were mostly black democrats [sic]” and this

         “helped the other districts in Summit County be more Republican.”

      139.      District 11 was primarily drawn to pack Democratic voters for Republican gains

         in neighboring districts and not to advantage Democrats in general nor at the request of

         Democratic incumbent, nor to advantage black voters in Ohio.

      140.      The packing of Democrats was the reason for the creation of District 3, not a

         Republican desire to create a “minority opportunity” district.

      141.      A minority opportunity district could have been created in Franklin County under

         a different configuration of the map.


                                                  19
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 47 of 147 PAGEID #:
                                      19599
                        APPENDIX B: Plaintiffs’ Contested Facts

             U. Traditional redistricting criteria do not explain the map.

      142.      The map drawers just eye balled compactness and did not do any analysis of

         districts to make sure they were compact

      143.      Communities of interest are not kept intact with the map.

      144.      Communities of interest are often fractured by county and municipal splits.

      145.      The map needlessly splits counties and municipalities. It is possible to create a

         map with far fewer splits.

      146.      The location of the 2011 incumbents did not require the Ohio congressional map

         to be structured as it was.

      147.      Congressional plans, which pair the same number of incumbents with the same

         match-up of political parties as under the Ohio congressional map, are still better than

         the Ohio congressional map on traditional redistricting criteria and partisan symmetry.

      148.      Hypothetical maps that pair two 2011 Democratic incumbents, two 2011

         Republican incumbents, and one 2011 Democratic with one 2011 Republican incumbent

         are better the Ohio congressional map on traditional redistricting criteria.

      149.      Two such hypotheticals split only 14 counties; the Ohio congressional map splits

         23 counties.

      150.      One such hypothetical splits 36 municipal civil divisions, and another splits 34

         municipal civil divisions; the Ohio congressional map splits 73.

      151.      Both of these hypothetical maps are more compact that the Ohio congressional

         map.

      152.      Both of these hypothetical maps have a Voting Rights Act compliant district in its

         11th District.



                                                 20
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 48 of 147 PAGEID #:
                                      19600
                        APPENDIX B: Plaintiffs’ Contested Facts

      153.        Under both of these hypotheticals, District 15 has a Black Voting Age Population

          of 30.17%.

      154.        Under both of these hypotheticals, District 1 has a Black Voting Age Population

          of 26.74%.

      155.        One hypothetical has the following Democratic congressional vote percentages of

          the two-party vote:

                 2012                          2014                          2016                          2018
      Hypothetical                  Hypothetical                  Hypothetical                  Hypothetical
CD                      2012 Plan                     2012 Plan                     2012 Plan                     2012 Plan
        Plan 1A                       Plan 1A                       Plan 1A                       Plan 1A
 1       48.4%           39.5%         44.2%           36.7%         48.3%           40.7%         57.2%           47.8%
 2       30.2%           41.4%         28.4%           34.1%         26.8%           33.5%         31.9%           41.7%
 3       37.7%           71.4%         25.5%           63.6%         27.2%           68.2%         34.0%           73.6%
 4       25.9%           38.5%         24.0%           32.3%         22.0%           31.7%         26.4%           34.7%
 5       39.1%           40.6%         22.4%           30.4%         28.5%           28.8%         35.0%           36.1%
 6       49.4%           46.8%         42.9%           39.8%         33.6%           29.4%         34.2%           30.8%
 7       37.8%           43.6%         32.7%            0.3%         33.8%           31.4%         43.0%           41.3%
 8       10.0%            0.0%         26.2%           28.9%         26.7%           28.2%         32.5%           33.4%
 9       62.3%           76.0%         51.2%           67.7%         52.6%           68.6%         54.9%           67.8%
 10      59.4%           38.6%         44.5%           32.6%         48.9%           33.8%         55.0%           43.0%
 11      95.7%           99.7%         81.5%           79.2%         81.7%           80.3%         83.5%           82.3%
 12      39.3%           36.6%         32.8%           29.0%         37.9%           31.7%         53.8%           47.9%
 13      59.3%           72.9%         48.6%           68.4%         51.1%           67.6%         55.8%           61.0%
 14      61.0%           41.8%         52.6%           34.4%         52.6%           37.4%         50.5%           44.8%
 15      67.1%           38.6%         58.6%           34.1%         63.4%           33.7%         68.9%           40.5%
 16      49.2%           48.0%         27.9%           36.2%         37.7%           35.2%         44.1%           43.3%

      156.        Another hypothetical has the following Democratic congressional vote

          percentages of the two-party vote:

                 2012                          2014                          2016                          2018
      Hypothetical                  Hypothetical                  Hypothetical                  Hypothetical
CD                      2012 Plan                     2012 Plan                     2012 Plan                     2012 Plan
        Plan 2A                       Plan 2A                       Plan 2A                       Plan 2A
 1       48.5%           39.5%         44.2%           36.7%         48.3%           40.7%         57.2%           47.8%
 2       30.3%           41.4%         28.4%           34.1%         26.8%           33.5%         31.9%           41.7%
 3       37.7%           71.4%         25.5%           63.6%         27.2%           68.2%         34.0%           73.6%

                                                           21
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 49 of 147 PAGEID #:
                                      19601
                        APPENDIX B: Plaintiffs’ Contested Facts


 4      25.9%       38.5%        24.0%        32.3%         22.0%         31.7%       26.4%        34.7%
 5      39.1%       40.6%        22.4%        30.4%         28.5%         28.8%       35.0%        36.1%
 6      49.4%       46.8%        42.9%        39.8%         33.6%         29.4%       34.2%        30.8%
 7      37.8%       43.6%        32.7%         0.3%         33.9%         31.4%       43.0%        41.3%
 8      10.0%        0.0%        26.2%        28.9%         26.7%         28.2%       32.5%        33.4%
 9      62.3%       76.0%        51.2%        67.7%         52.6%         68.6%       54.9%        67.8%
 10     59.7%       38.6%        45.2%        32.6%         49.6%         33.8%       55.7%        43.0%
 11     92.0%       99.7%        77.6%        79.2%         78.7%         80.3%       81.5%        82.3%
 12     39.3%       36.6%        32.8%        29.0%         37.9%         31.7%       53.8%        47.9%
 13     61.2%       72.9%        50.3%        68.4%         51.8%         67.6%       55.5%        61.0%
 14     61.0%       41.8%        52.6%        34.4%         52.6%         37.4%       50.5%        44.8%
 15     67.1%       38.6%        58.6%        34.1%         63.4%         33.7%       68.9%        40.5%
 16     49.2%       48.0%        27.9%        36.2%         37.7%         35.2%       44.1%        43.3%

             V. The Partisan Bias Measures Illustrate That Ohio Was Gerrymandered

      157.      Election results show that Democrats were successfully packed into four districts,

         thus, ensuring that they won their districts by large margins.

      158.      The four measures commonly used by political scientists to detect and measure

         the effects of partisan gerrymandering (the efficiency gap, the mean-median, the

         Gelman-King asymmetry measure, and the declination) make clear that the Ohio map is

         an extreme partisan gerrymander.

      159.      The partisan bias measures suggest that Ohio was gerrymandered. This suggestion

         is consistent with political science literature which has found that when one party

         controls the redistricting process, the partisan bias measures shift in favor of that party.

      160.      This finding is also consistent with the big shift in Ohio’s partisan bias measures

         from 2010 to 2012. In 2010, prior to the new map Ohio’s partisan bias measures were

         less pro-Republican than they were in 2012, after Republicans enacted the new map.




                                                  22
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 50 of 147 PAGEID #:
                                      19602
                        APPENDIX B: Plaintiffs’ Contested Facts

             W. The Plaintiffs have been harmed by the Republican gerrymander.

                    1. Ohio A. Philip Randolph Institute

      161.      Ohio’s gerrymandered congressional map impedes APRI’s work and requires it to

         divert resources from its efforts by making it more difficult to engage voters through its

         education, registration, and outreach efforts, and by deterring and discouraging its

         members and other Ohio voters from engaging in the political process.

      162.      The current congressional map causes APRI to suffer diversion of resources in

         accomplishing its mission, causing it to “hav(e) to divert resources to work harder to

         convince people and educate people that their vote does count and they should exercise

         their right to vote.”

      163.      The congressional map causes voter confusion and apathy, which require APRI to

         divert its resources from its work to register and engage voters. “Because of the way

         these [congressional district] lines are drawn, people get confused, they’re frustrated.

         You could be in a county that’s split down the middle or split in three different ways and

         they don’t know where to vote or who to vote for so they get frustrated, they get

         confused, they get discouraged and they just don’t know what to do so…(they) do

         nothing. So we’re – you know, we have to spend time and resources to work this out”

      164.      But for the gerrymandered map, APRI could use its resources to register more

         people to vote.

      165.      Mr. Washington has to work to overcome voter apathy in his own home district,

         District 12, where “every third door I knock on people are saying my vote doesn’t count

         in this district, it doesn’t matter, the same person is going to get back in office.”

      166.      APRI’s members are personally affected by the map as well. APRI has

         Democratic members in cracked and packed districts who feel “the person that I’m

                                                  23
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 51 of 147 PAGEID #:
                                      19603
                        APPENDIX B: Plaintiffs’ Contested Facts

         voting for doesn’t have to work for my vote because they know that they’re going to win

         anyway so it doesn’t matter if I vote or not, there’s no competition in there.”

      167.      APRI member Ms. White is a Democratic voter, has supported Democratic

         candidates for Ohio’s congressional delegation in the past, and plans to support such

         candidates in the future. She is active in voter outreach, education, and get out the vote

         (“GOTV”) efforts for APRI, the Democratic Party, and as a union organizer. Ms. White

         currently resides in Ohio’s 5th District, where Democratic voters are cracked under the

         current map, and her vote is diluted.

                    2. League of Women Voters of Ohio

      168.       Members of the League who are Democrats are injured by the congressional map

         because they live in congressional districts where Democrats are cracked or packed,

         diluting their votes.

      169.      The LWVO’s members believe that, especially in Ohio’s congressional districts,

         citizens’ votes are diluted because the map is manipulated to guarantee an outcome.

      170.      The current congressional map has impaired the League’s operations and diverted

         its resources across the decade because of the confusion created by the map’s “messy”

         district lines.

      171.      This confusion requires the League to set up robust operations to answer calls

         from voters, confused by the district lines, to determine their polling location. The

         League has “hundreds of volunteers who are volunteering on election day to answer

         phone banks …and the reason why we need to have hundreds of volunteers is because

         people are confused about their congressional districts . . .”

      172.      For example in the recent special election in District 12, the League “had to stop

         what (they) were supposed to be doing . . . so (they) could help voters understand if they
                                                 24
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 52 of 147 PAGEID #:
                                      19604
                        APPENDIX B: Plaintiffs’ Contested Facts

         were in 12 or not.” Voters in Clintonville and Grandview were within a couple of blocks

         of District 3, 15, and 12, in any direction, and were confused as to whether they could

         vote.

      173.       The Ohio congressional map causes the LWVO to divert resources because

         congressional candidates across the state, secure of reelection, will not agree to

         participate in candidate forums hosted by the League.

      174.       Two examples are Congressman Stivers and Congressman Jordan, both of whom

         have missed League candidate forums.

      175.                                       CONFIDENTIAL




      176.       This wastes a lot of the LWVO’s time and energy: the League will have reserved

         the room, paid for the sound, and made multiple calls; then the LWVO must tell the

         opposing candidate that they cannot come and speak either, thus impairing the League in

         the performance of its work.

      177.       Although Congressmen Stivers and Jordan are two examples; it “happens all over

         the state.”

      178.       The voter apathy caused when people feel that their votes do not count makes it

         harder for the League to perform its work getting out the vote.

      179.       If the League did not have to divert resources to work on the problems caused by

         the current congressional map, it would be able to work more on voter education,

         outreach efforts, getting young people excited about government and registered, putting

         on candidate forums, and getting out the vote.




                                                 25
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 53 of 147 PAGEID #:
                                      19605
                        APPENDIX B: Plaintiffs’ Contested Facts

      180.      If the League did not need to have hundreds of volunteers to help with district

         line confusion on Election Day, it could reassign these volunteers to help ease the

         shortages of poll workers on Election Day.

      181.      LWVO member Mr. Fitzpatrick is a Democratic voter, has supported Democratic

         candidates for Ohio’s congressional delegation in the past, and plans to support such

         candidates in the future. He is active in voter outreach and education both with the

         League and as a Democrat. Mr. Fitzpatrick currently resides in Ohio’s 14th District,

         where Democratic voters are cracked under the current map, and his vote is diluted.

                    3. Northeast Ohio Young Black Democrats “NEOYBD”

      182.      Ohio’s gerrymandered congressional map forces NEOYBD to divert resources

         from its mission by making it more difficult to get out the vote and keep Democratic

         voters engaged.

      183.      The voter apathy that the map produces makes it more difficult for NEOYBD to

         fundraise and get members involved.

      184.      NEOYBD’s membership itself is harmed by the voter apathy and confusion that

         the map creates: “why would [members] join the organization? Why would they get

         involved? Why would they talk to their neighbors about us? Because they feel their vote

         doesn’t count.”

      185.      NEOYBD President Gabrielle Jackson, the President of NEOYBD for the past

         two years and the organization’s representative in this litigation, lives in the 9th District.

         She has experience working against voter apathy and confusion in the packed district

         where she lives: “It’s also known as the Snake on the lake. My representative is

         Congresswoman Marcy Kaptur. I live in Lakewood, Ohio. She lives in Lucas County.

         And it’s literally a thin line – the way this current map is drawn, it’s literally a thin line
                                                   26
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 54 of 147 PAGEID #:
                                      19606
                        APPENDIX B: Plaintiffs’ Contested Facts

         that goes along Lake Erie. There’s no adequate way for me, living on the west side of

         Cleveland to be represented the same as someone living in Lucas County.”

      186.     But for the gerrymandered congressional map, NEOYBD could spend more of its

         resources more effectively to get out the vote, fundraise, and otherwise support

         Democratic candidates.

                   4. Hamilton County Young Democrats

      187.     The votes of the members of the Hamilton County Young Democrats have been

         diluted due to the construction of the 1st and 2nd Districts.

      188.     These members have each been deprived of their opportunity to elect candidates

         of choice in Districts 1 and 2.

      189.     The way Hamilton County, and particularly the City of Cincinnati, is split

         between the 1st and 2nd Districts burdens Hamilton County Young Democrats.

      190.     The way the lines are drawn burdens Hamilton County Young Democrats and its

         members by creating confusion about which district someone lives in.

      191.     This voter confusion causes young voters to become less engaged.

      192.     The way the lines are drawn causes young voters to be apathetic about voting and

         convinced that being engaged in the process does not matter.

      193.     This burdens Hamilton County Young Democrats by hampering its ability to

         associate with young people who could be potential members.

      194.     Hamilton County Young Democrats encounters young people who decline to

         become engaged in the political process or to donate funds to the organization or to

         Democratic candidates because they believe the system is rigged based on the

         construction of the congressional map.



                                                  27
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 55 of 147 PAGEID #:
                                      19607
                        APPENDIX B: Plaintiffs’ Contested Facts

      195.     The congressional lines make it so that Hamilton County Young Democrats must

         divide their resources and focus between the 1st and 2nd Districts, instead of allowing

         them to focus on a district that contains the bulk of Hamilton County and the whole of

         Cincinnati.

      196.     The Congressmen that represent Districts 1 and 2 are not responsive to the

         Hamilton County Young Democrats.

      197.     Members of the Hamilton County Young Democrats have not received responses

         from Congressmen Chabot and Wenstrup.

      198.     The President and Vice President of the Hamilton County Young Democrats have

         attempted to seek constituent services for residents of Hamilton County through their

         roles in the Office of the County Commissioner and in the Office of the Mayor of the

         City of Cincinnati. Congressmen Chabot and Wenstrup routinely do not reply to these

         requests.

      199.     The Hamilton County Young Democrats expended resources on the campaign of

         Aftab Pureval in 1st District in 2018 as they felt that “he ha[d] the best chance [to win]

         in quite some time.”

      200.     Mr. Pureval did not win the 2018 election.

      201.     Under Plaintiffs’ Proposed Remedial Plan, the percentage of the two-party vote

         for the Democratic candidate in District 1 was over 57% based on 2018 election results.

                     5. The Ohio State University Democrats

      202.     The votes of the members of the OSU College Democrats have been diluted due

         to the construction of the 3rd, 12th, and 15th Districts.

      203.     The OSU College Democrats and its members have found that the Congress

         people representing the 3rd, 12th, and 15th Districts are not responsive to them.
                                                  28
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 56 of 147 PAGEID #:
                                      19608
                        APPENDIX B: Plaintiffs’ Contested Facts

      204.      By diluting the members’ votes, the congressional map, and specifically the

         construction of the 3rd, 12th, and 15th Districts, impairs the OSU College Democrats

         ability to carry out its purpose.

      205.      Because the larger constituency of young voters is split up across these three

         districts, it impairs the effectiveness of the voting bloc.

      206.      The way the lines are drawn burdens OSU College Democrats and its members by

         creating confusion about which district someone lives in.

      207.      This voter confusion causes young voters to become frustrated and less likely to

         become or remain engaged with the OSU College Democrats.

      208.      This was illustrated in summer 2018 during the 12th District Special Election.

         Many individuals who engage with OSU College Democrats were confused about

         whether they were supposed to vote on Special Election Day, and OSU College

         Democrats had to expend it volunteer resources to engage with these voters, instead of

         on Get Out the Vote activity directed only at the 12th District.

      209.      The locked up nature of the congressional map causes members of the OSU

         community to believe that their votes do not matter and to become apathetic.

      210.      The apathy from young voters caused by the map impairs OSU College

         Democrats’ associational rights.

      211.      In 2018, OSU College Democrats focused their resources on the Danny O’Connor

         campaign, both the Special Election and on the November 2018 General Election.

      212.      Mr. O’Connor did not win the November 2018 election despite a 31.6 percent

         shift for the Democratic candidate.




                                                  29
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 57 of 147 PAGEID #:
                                      19609
                        APPENDIX B: Plaintiffs’ Contested Facts

      213.      Under Plaintiffs’ Proposed Remedial Plan, the percentage of the two-party vote

         for the Democratic candidate in District 12 was over 54% based on 2018 election

         results.

                    6. Individual Plaintiffs

      214.      Ms. Goldenhar’s vote has been diluted through cracking Democratic voters in the

         1st District.

      215.      Ms. Goldenhar testified that the way the challenged map is drawn burdens her

         ability to associate and participate in the political process with other Democratic voters

         in the state of Ohio.

      216.      Ms. Goldenhar has reached out to her representative, Mr. Chabot, multiple times

         via email and phone, and has never received a response.

      217.      Dr. Burks canvassed, put out yard signs and donated money for Jill Schiller’s

         campaign for 2nd District in the 2018 elections. In the course of canvassing, Dr. Burks

         encountered several individuals who said that “they were not going to vote because it

         wasn’t worth it because they had a strong feeling of what the outcome would be.” Given

         the way in which District 2 is drawn, Jill Schiller’s campaign faced an “uphill battle.”

      218.      Dr. Burks testified that his vote has been diluted through cracking Democratic

         voters in the 2nd District.

      219.      Dr. Burks testified that the way the challenged map is drawn burdens his ability to

         associate and participate in the political process with other Democratic voters in the state

         of Ohio.

      220.      Dr. Burks testified that the current congressional map made it more difficult for

         him to elect his candidate of choice.



                                                 30
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 58 of 147 PAGEID #:
                                      19610
                        APPENDIX B: Plaintiffs’ Contested Facts

      221.      Ms. Inskeep testified that her vote has been diluted through packing Democratic

         voters into the 3rd District.

      222.      Through her electoral activities, Ms. Inskeep has encountered apathetic voters

         who feel like their vote does not matter as a result of the drawing of the current

         congressional map.

      223.      Ms. Inskeep testified that Planned Parenthood decided not to invest resources in

         Ohio’s 3rd District because the Democratic candidate was going to win anyway due to

         the way the district was drawn.

      224.      Ms. Inskeep testified that the current congressional map has caused there to be

         “less political activity and investment in [her] district.”

      225.      Ms. Libster’s vote is diluted in Ohio’s 4th District, where Democratic voters are

         cracked under the current Ohio map.

      226.      Through Ms. Libster’s canvassing and fundraising efforts and by talking to her

         neighbors, she has experienced how the 4th District’s design and the congressional map

         as a whole contribute to voter apathy in her community.

      227.      Ms. Libster has attempted to fundraise for Democratic candidates including 5th

         District congressional candidate Janet Garret, but cannot amass support because of the

         voter apathy caused by the map. Voters are discouraged because Garret loses by “a thirty

         percent whapping all the time. It’s never ever – my vote – when I go in there to vote for

         Janet Garrett as a Democrat, it’s never going to happen. Snowball’s chance.”

      228.      From her experience educating voters and talking to her neighbors, Ms. Libster is

         also aware of the voter confusion caused by the gerrymandered map. For instance, she




                                                  31
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 59 of 147 PAGEID #:
                                      19611
                        APPENDIX B: Plaintiffs’ Contested Facts

         has “friends. . . who live three miles away who are in the 12th District and didn’t even

         realize they were in the 12th District until we talked about it.”

      229.     Ms. Libster’s Congressman, Jim Jordan, does not represent her interests as a voter

         because his district is so safe that he does not need to: “He doesn’t care about my vote.

         He doesn’t care about representing me.”

      230.     The 2012 map makes Ms. Libster’s district so safe for Representative Jordan that

         she and other Democratic voters like her feel their votes have no power. She has stated:

         “I want my vote to matter. I don’t want to be disenfranchised as a voter. I don’t want to

         feel like every time I go vote for the Democrat they’re going to get pounded by thirty,

         forty percent.”

      231.     Ms. Libster’s district covers so many communities and so much geographic space

         that she feels her representative could not effectively represent her even if he felt

         compelled to: “I mean, how do I go to my representative when he’s clear down in

         Urbana? If I live in Oberlin, how does that happen? That’s a long drive.”

      232.     Ms. Deitsch lives in the 5th District, where Democratic voters are cracked under

         the current map, and her vote is diluted.

      233.     Ms. Deitsch’s experience from canvassing, being involved in politics, and talking

         to her neighbors is that because the gerrymandered map makes elections a foregone

         conclusion, voters feel their votes do not matter. “[Y]ou would go and knock on the door

         and somebody would say to you it doesn’t make any difference who I vote for, they’re

         not going to win or I’m not going to give you money because they’re not going to win.”

      234.     Based on the same experience, Ms. Deitsch knows that because the 2012 Map

         splits her “small county” between “three different [congress]people,” voters in her



                                                  32
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 60 of 147 PAGEID #:
                                      19612
                        APPENDIX B: Plaintiffs’ Contested Facts

         community are often confused about which congressional district they are in. This

         contributes to their disengagement from the political process.

      235.     Like other Democratic voters in her district, Ms. Deitsch’s own vote does not

         matter. She feels that Bob Latta does not represent her interests as a voter because his

         district is so safe, that he does not need to. For example, despite inviting Representative

         Latta to events, and trying many times to contact his office personally, he has never

         responded to her or her neighbors.

      236.     Ms. Boothe lives in Ohio’s 6th District where Democratic voters are cracked

         under the current map, and her vote is diluted.

      237.     Through canvassing and talking to her friends and neighbors, Ms. Boothe has

         heard that Democratic voters in her area “feel that their vote is monopoly money” and

         “said it didn’t count.” This kind of apathy has made it more difficult for her to

         successfully organize with the Democratic Party.

      238.     In Ms. Boothe’s experience, Representative Johnson is not responsive to her or

         her fellow Democrats in the 6th District. For example, she has not seen or heard back

         from Representative Johnson despite trying to call him.

      239.     In Ms. Boothe’s experience, “[n]obody comes to the district. It’s so Republican

         that they don’t have to. The Republicans don’t have to come because they are going to

         win anyhow. And nobody that’s Democrat wants to run in that area, because you’re

         going to spend a lot of money and lose anyhow.”

      240.     The geographic spread of Ms. Boothe’s district exacerbates these problems.

      241.     Representative Johnson does not represent Ms. Boothe’s interests as a voter

         because his district is so safe, that he does not need to. For example, in the last election,



                                                  33
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 61 of 147 PAGEID #:
                                      19613
                        APPENDIX B: Plaintiffs’ Contested Facts

         she did not see him campaign anywhere near her, and she believes his opponent had no

         chance to win.

      242.     As a result of the gerrymandered map, in Ms. Boothe’s district, “[her] vote is like

         monopoly money; you can cast it, but you can’t buy anything for it, because it’s too

         week.”

      243.        Mr. Griffiths testified that his vote in Ohio’s 7th District has been diluted through

         the cracking of Democratic voters.

      244.     Mr. Griffiths testified that the current congressional map made it more difficult

         for him to recruit volunteers and campaign for candidates of his choice. He explained

         that “a number of voters told [him and his wife] when [they] were circulating the [Issue

         1] petition that they don’t feel like it made a difference if they voted or not voted

         because the system is such that it wasn’t going to make a difference.” Mr. Griffiths also

         testified that he knew “a number of people that [he and his wife] talked to said that they

         don’t vote for that reason.”

      245.     Mr. Griffiths testified that “it has been very difficult to identify candidates willing

         to take on Bob Gibbs in this case because of how heavily gerrymandered the district is.”

      246.     For example, Mr. Griffiths noted that in 2014 Congressman Gibbs ran unopposed

         in the congressional election, and he heard conversations that no one was willing to run

         against Congressman Gibbs.

      247.     As another example, Mr. Griffiths noted that he spoke with Roy Rich when he ran

         against Congressman Gibbs in the 2016 election about “how difficult that [it] was to

         campaign in that district because of the size of the district and trying to get around to

         different people.”



                                                   34
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 62 of 147 PAGEID #:
                                      19614
                        APPENDIX B: Plaintiffs’ Contested Facts

      248.      Mr. Griffiths testified that his wife wrote to Congressman Gibbs on a specific

         issue but received a letter in response from Congressman Gibbs on a completely

         different issue. Mr. Griffiths testified that his wife shared this information with members

         of the Indivisible group in Wellington, and other members had experienced the same

         situation with Congressman Gibbs.

      249.      Mr. Griffiths testified that the mismatched letters situation demonstrated that

         Congressman Gibbs “doesn’t really care what we think or don’t think, whether we vote

         or not vote” because “[h]e is in a position, and still in a position, that he’s going to get

         re-elected” because of the way the district is drawn “whether or not he appeals to any

         small group of us Democrats that are scattered throughout the district.”

      250.      Mr. Griffiths testified that “[i]t has been difficult to connect with other volunteers

         just because of the geographic” distance between areas that compose the 7th District.

      251.      For example, Mr. Griffiths testified that the geographic distance between his

         home and Knox County caused him not to participate in certain canvassing activities.

      252.      As another example, Mr. Griffiths testified that the geographic distance between

         his home and Huron County caused him not to participate in phone banking for

         Democratic congressional candidate Ken Harbaugh.

      253.      Mr. Nadler lives in Ohio’s 8th District where Democratic voters are cracked

         under the current map and his vote is diluted.

      254.      Through his political engagement including canvassing, Mr. Nadler testified that

         “there are people that I personally have encountered, who feel that it’s not worth their

         time to vote . . . because it’s not going to make any difference.”




                                                  35
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 63 of 147 PAGEID #:
                                      19615
                        APPENDIX B: Plaintiffs’ Contested Facts

      255.     Because of this voter apathy, Mr. Nadler’s ability to get out the vote for

         Democratic candidates in his area is inhibited.

      256.     Congressman Warren Davidson does not have to care about Mr. Nadler’s vote,

         because he is sure to be reelected.

      257.     For example, every month Mr. Nadler asks one of Representative Davidson’s

         aides if Davidson will come to his area of the district for a town hall, but he has never

         seen him. Mr. Nadler identified many instances in which he and others tried to reach out

         to Davidson and received no response.

      258.     Mr. Nadler also testified that because the map makes his district so safe for a

         Republican, his representative is farther to the right than he would otherwise be. “[I]f

         [Davidson] were listening to people, providing an open forum or multiple meetings for

         people to be heard, that it could moderate his views a little bit . . . . To be honest with

         you, I think he doesn’t do it because he knows he doesn’t have to do it.”

      259.     Ms. Walker’s vote in the 9th District has been diluted through the packing of

         Democratic voters.

      260.     Ms. Walker testified that she knows Democratic voters who feel like their vote

         doesn’t matter because of the way the current congressional map has been

         gerrymandered.

      261.     Ms. Walker believes the geographic distances between areas in the 9th District

         make it difficult for Congresswoman Marcy Kaptur to adequately represent all her

         constituents. For example, Ms. Walker testified that she had not seen Congresswoman

         Kaptur in her neighborhood.




                                                  36
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 64 of 147 PAGEID #:
                                      19616
                        APPENDIX B: Plaintiffs’ Contested Facts

      262.     Ms. Walker also testified that the geographic distances between areas in the 9th

         District make it more difficult to campaign for Democratic candidates.

      263.     Ms. Walker testified that she thinks the current congressional map makes it harder

         to fundraise for her candidates of choice because people believe that the “candidate’s

         going to win anyway.”

      264.     Ms. Walker testified that she thinks the current congressional map has hurt her

         ability to educate voters because voters feel like their “vote is going to be manipulated in

         some way.”

      265.     Ms. Rader’s vote in the 9th District has been diluted through the packing of

         Democratic voters.

      266.     Mr. Rader testified that the geographic distances between areas in the 9th District

         has hampered constituent services and made it difficult for Congresswoman Marcy

         Kaptur to adequately represent her constituents.

      267.     Mr. Rader testified that the fact that the congressional races in the 9th District are

         not competitive has caused Congresswoman Kaptur to “not draw in good competition”

         and as a result, “she doesn’t have to be out there as someone running in a more

         competitive race.”

      268.     Mr. Rader testified that the geographic distance between areas in the 9th District

         has made it more difficult for him to organize constituents to visit Congresswoman

         Kaptur’s office in Toledo.

      269.     Mr. Rader testified that the current congressional map has hurt his ability to

         campaign for Democratic candidates. As an example, Mr. Rader said that it was difficult




                                                 37
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 65 of 147 PAGEID #:
                                      19617
                        APPENDIX B: Plaintiffs’ Contested Facts

         to campaign for Democratic congressional candidate Keith Mundy in the 16th District

         because voters felt that the “district is already staked or the outcome is predetermined.”

      270.     Mr. Rader testified that the current congressional map has hurt his ability to

         fundraise and recruit volunteers for Democratic candidates. As an example, Mr. Rader

         said that it was difficult to raise funds or recruit volunteers for Democratic congressional

         candidate Keith Mundy in the 16th District because voters “don’t want to give or get

         involved because they think the way that the districts are drawn, again, like I said, a

         predetermined outcome.”

      271.     Mr. Rader testified that the current congressional map “discourages people from

         voting” by creating voter apathy. Specifically, Mr. Rader said that voters have said

         “Why should I vote because it doesn’t matter? There’s nothing I can do about it, so I

         don’t care.”

      272.     Ms. Megnin lives in the 10th District, where Democratic voters are cracked under

         the current map, and her vote is diluted.

      273.     Ms. Megnin is “someone who does regular voter canvassing” for Democratic

         candidates and issues. Because of the voter apathy caused by the map, she has a difficult

         time gathering support for Democratic candidates in her district. “[N]o matter how many

         doors we knocked on, how many campaign supports we did, how much strategizing we

         did, our structure guarantees that the people would not be able to be competitive in being

         represented.”

      274.     Ms. Megnin herself would consider running for local office, but does not believe

         she “would have a chance of going beyond local because of the gerrymandering.”




                                                 38
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 66 of 147 PAGEID #:
                                      19618
                        APPENDIX B: Plaintiffs’ Contested Facts

      275.      As a Democrat in District 10, Ms. Megnin’s Representative does not engage with

         her or other “residents of Dayton itself or other communities that might not be fully

         supportive of his views.” For example, “Mike Turner has not held a town hall meeting

         for his local constituents in his sixteen years as a congressional representative.”

      276.      Ms. Megnin has tried to call Congressman Turner’s office “around a dozen” times

         over the past several years without receiving a response, and has had a similar

         experience with email and electronic petitions.

      277.      The gerrymandered map had made Ms. Megnin’s district so safe for Congressman

         Turner that “[t]here’s no reason for the representative to have to listen to the citizens in

         order to keep their job.”

      278.      Mr. Harris testified that District 11 is a packed district, and as a result his vote is

         diluted and is not as impactful as it would be otherwise.

      279.      Mr. Harris’s congressional Representative is a Democrat, Congresswoman Marcia

         Fudge, but she is not the candidate of his choice. She is too far to the left, and she

         opposes Fast Track Authority and free trade generally. Free trade is extremely important

         to Mr. Harris. He is pro-business, and Congresswoman Fudge’s views in these areas do

         not align with his. On social issues, they agree more.

      280.      According to Mr. Harris, Congresswoman Fudge is “from a far more liberal wing

         of the party that does not reflect local values, which is going to be what happens when

         you’re in a firm, reliably blue district.”

      281.      Mr. Harris testified that Cleveland’s economy is not the same as Akron’s

         economy; that the current congressional map forces two very different communities into

         the same congressional district.



                                                      39
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 67 of 147 PAGEID #:
                                      19619
                        APPENDIX B: Plaintiffs’ Contested Facts

      282.     Mr. Harris’s Democratic friends are discouraged from voting because there is no

         meaningful choice in the 11th District.

      283.     Mr. Dagres testified that he is injured by the current congressional map because

         the way that the 12th District was drawn dilutes his vote, and his voice. His district is

         cracked. His vote, and the votes of other Democrats in his district, is “watered down.”

      284.     The systematic drawing of the district lines in the current map “took chunks, large

         chunks of Franklin County out of the 12th District and added additional voters in

         Muskingum, Richland, Morrow, and (another one).”

      285.     Democrats are “not heard” in Mr. Dagres’s district. The district’s previous, long-

         time Congressman, a Republican, “would not hold any public forums, [and] would not

         respond oftentimes to requests from the public to be heard.”

      286.     Mr. Dagres talks “to other voters through the community who say that why should

         they vote when their votes don’t matter, when there’s no opportunity for success.”

      287.     Mr. Dagres was the President of the Licking County Democratic Club PAC from

         January 1, 2018 to January 1, 2019, and he is a Central and Executive Committee

         member of the official party within Licking County.

      288.     As such, Mr. Dagres has tried to recruit candidates to run for office, but due to the

         nature of the district, “people do not see running as a legitimate opportunity for them

         because they feel the race is not winnable or competitive. It makes it very difficult to

         recruit candidates to run,” including “highly qualified individuals who would do a

         superb job if elected to their roles who are unwilling to come forward and put

         themselves out there knowing that there is no opportunity for them to win.”




                                                   40
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 68 of 147 PAGEID #:
                                      19620
                        APPENDIX B: Plaintiffs’ Contested Facts

      289.     Mr. Dagres knows specific individuals who did not run because the race is not

         winnable because of the way the district is drawn.

      290.     It is also hard to raise funds or gain financial support for Democratic candidates in

         District 12 because of the perception that “it is unwinnable so why should I donate.”

      291.     Dr. Myer lives at in the 13th District, where Democratic voters are packed under

         the current map, and her vote is diluted.

      292.     In Dr. Myer’s experience talking to voters and prospective voters in her area, the

         gerrymandered map has made people less likely to engage with her efforts because they

         feel their votes do not matter.

      293.      Dr. Myer feels that since her district spans such a large geographic area including

         Youngstown, Akron, and the rural northeast of the state, “people in this district aren’t

         necessarily interested in the same things or don’t have the same concerns.”

      294.     Because Dr. Myer’s “district is one of the most crazy looking things you’ve ever

         seen crawling across the map towards the west and a little stripe to pick up Akron”

         where voters “don’t have the same concerns as people in my area” she feels her

         representative cannot respond to her concerns..

      295.     Because Democrats are packed into her district, in Dr. Myer’s experience, Tim

         Ryan is less responsive to what even Democratic voters want because he knows he will

         always be re-elected.

      296.     Dr. Myer feels that in the Thirteenth District her vote is less valuable because “to

         put all the Democrats, as you well know, together, you know, it dilutes any power of our

         influence because we’re all lumped together.”




                                                 41
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 69 of 147 PAGEID #:
                                      19621
                        APPENDIX B: Plaintiffs’ Contested Facts

      297.     Ms. Hutton lives in the Fourteenth District which is cracked under the

         congressional map, and her vote is diluted.

      298.     Ms. Hutton contacted Representative Joyce’s office within the past 5 years, likely

         related to a gun issue. She received a form letter in response. She has not contacted his

         office since because she knows “how he’s going to vote.”

      299.     Ms. Hutton testified that the way the challenged map is drawn burdens her ability

         to associate and participate in the political process with other Democratic voters in the

         state of Ohio.

      300.     Ms. Hutton testified that the current congressional map made it more difficult for

         her to elect her candidate of choice.

      301.     Ms. Thobaben lives in the 15th District, where Democratic voters are cracked

         under the current map, and her vote is diluted.

      302.     Ms. Thobaben testified that “a lot of people that I have talked to” say they feel

         like “the probability of Democrats being able to get through any of their candidates is

         pretty remote” and that their votes do not count. This has made it more difficult to

         canvass for and elect Democratic candidates.

      303.     Ms. Thobaben testified that “[my] vote doesn’t count because the district has been

         drawn in such a way that it dilutes my vote . . . It doesn’t matter if I vote for Democrats.

         They don’t count.”

      304.     Ms. Thobaben does not “feel represented by Steve Stivers . . . he rarely comes to

         Clinton County.”




                                                 42
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 70 of 147 PAGEID #:
                                      19622
                        APPENDIX B: Plaintiffs’ Contested Facts

      305.     Ms. Thobaben contacts her Congressman often using emails, texts, and she also

         “ha[s] him on speed dial.” But she has either received no response or only form

         responses.

      306.     Ms. Rubin lives in the 16th District, where Democratic voters are cracked under

         the current map. Due to the way her district is drawn, Ms. Ruben’s vote is diluted.

      307.     Ms. Rubin is injured by the current congressional map because, as a Democrat in

         District 16, she has “no influence whatsoever on how (her) congressman votes or even

         considers (her) point of view.”

      308.     The current congressional map divides Stark County up into three different

         districts. Ms. Rubin’s political advocacy activity is burdened because, due to this

         gerrymandered district, most voters she asks “do not know who their congressman is.”

         When she attempts to help them determine this, it is difficult because “the boundaries on

         that [congressional] map do not adhere to political boundaries.”

      309.     Ms. Rubin’s advocacy activities are also affected by the fact that Democrats can’t

         win in District 16: “Voters who continually vote for candidates who never win

         eventually get discouraged and stop participating.”

      310.     Ms. Rubin has a “difficult time finding candidates who are willing to run in

         districts whose outcome is preconceived. Elections cost a lot of money and a lot of time,

         and it’s hard to find people principled enough to run if they know their possibility of loss

         is a hundred percent.” And it’s hard for her party to raise money or advocate effectively.

      311.     Ms. Rubin has no opportunity to influence how her Congressperson votes on

         legislation because he “knows he does not owe his allegiance to the voters; he only owes




                                                 43
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 71 of 147 PAGEID #:
                                      19623
                        APPENDIX B: Plaintiffs’ Contested Facts

         it to the party who helped put him there and who drew the district lines to assure that he

         would win.”

      312.     Ms. Rubin’s Congressman will not participate in public forums. He only meets

         with business owners and employees of a business.




                                                 44
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 72 of 147 PAGEID #:
                                     19624




                           APPENDIX C
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 73 of 147 PAGEID #:
                                     19625
                                                                      APPENDIX C


                 PLAINTIFFS’ LIST OF CONTESTED ISSUES OF LAW

  1. Elements:

         a. Are partisan gerrymandering claims justiciable?
         b. What are the elements of partisan gerrymandering claims under the First
            Amendment, the Equal Protection Clause of the Fourteenth Amendment, the
            right to vote guaranteed by the First and Fourteenth Amendments, and Article
            I, § 4?
         c. What standard applies to the parties’ relative burdens of proof?

  2. Discriminatory Intent:

         a. What if any discriminatory intent must be shown to sustain a claim that
            partisan gerrymandering violates the First Amendment, the Equal Protection
            Clause of the Fourteenth Amendment, the right to vote guaranteed by the First
            and Fourteenth Amendments, or Article I, § 4?

  3. Discriminatory Effect:

         a. What if any discriminatory effect must be shown to sustain a claim that a
            redistricting scheme violates the First Amendment, the Equal Protection Clause
            of the Fourteenth Amendment, the right to vote guaranteed by the First and
            Fourteenth Amendments, or Article I, § 4?

  4. Justification:

         a. What facts if any would justify a partisan gerrymander?
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 74 of 147 PAGEID #:
                                     19626




                           APPENDIX D
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 75 of 147 PAGEID #:
                                     19627
                                                                      APPENDIX D


                         DEFENDANTS’ AND INTERVENORS’
                        LIST OF CONTESTED ISSUES OF FACT

  1. That any Plaintiff lives in a “packed” or “cracked” district.

  2. That the 2012 Plan has placed a burden on any Plaintiff’s right to vote.

  3. That the 2012 Plan has diluted the vote of any Plaintiff.

  4. That any Plaintiff lacks an equal or fair opportunity to elect the Congressperson of
     their choice.

  5. That any Plaintiff lacks an equal or fair opportunity to meaningfully influence
     congressional elections.

  6. That any Plaintiff has been prohibited from meaningfully participating in the political
     process.

  7. That any Plaintiff has been inhibited by the 2012 Plan in voting, volunteering for any
     candidate, fundraising, donating to a candidate, engaging others to vote, or otherwise
     participating in electioneering activities, etc.

  8. That the 2012 Plan is unconstitutionally biased in favor of the Republican Party.

  9. That the 2012 Plan was designed to create a 12 to 4 Republican advantage.

  10. That there was a plan to consider drawing a map with a 13-3 Republican advantage.

  11. That any version of the map had to be approved by any national Republicans.

  12. That any particular district was drawn with the intent to make it a Republican District
      or a Democratic District.

  13. That Redmap had any involvement or impact on Ohio’s congressional redistricting in
      2011.

  14. How any political indices impacted the drawing of the congressional lines in 2011.

  15. What role politics played in the drawing of the congressional lines in 2011.

  16. That Democratic Party legislators, constituents, or representatives lacked political
      leverage in the redistricting process.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 76 of 147 PAGEID #:
                                     19628
                                                                      APPENDIX D


  17. That any partisan tilt or so-called “bias” in the 2012 Plan is the result, solely or
      otherwise, of partisan intent.

  18. That any partisan tilt or so-called “bias” in the 2012 Plan is the result of anything
      other than geography and legitimate redistricting factors.

  19. That any measure Plaintiffs provide of measuring partisan tilt or so-called “bias” is
      reliable, accurate, or meaningful.

  20. That the 2012 Plan is unfair as measured by any manageable standards of assessing
      fairness.

  21. That the 2012 Plan can be considered too partisan under any manageable standard
      when the legislature intended to pair two sets of Democratic and two sets of
      Republican incumbents.

  22. That the 2012 Plan can be considered too partisan under any manageable standard
      when a majority of Democratic members of the legislature voted for it.

  23. That the 2012 Plan can be considered too partisan under any manageable standard
      when the legislature intended to protect Democratic incumbents along with
      Republican incumbents.

  24. That the 2012 Plan can be considered too partisan under any manageable standard
      when the legislature chose not to attempt to create a 13-3 Republican advantage,
      which was possible.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 77 of 147 PAGEID #:
                                     19629




                           APPENDIX E
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 78 of 147 PAGEID #:
                                     19630
                                                                      APPENDIX E


                         DEFENDANTS’ AND INTERVENORS’
                        LIST OF CONTESTED ISSUES OF LAW

  1. Do Plaintiffs’ claims fail to state a claim upon which relief may be granted?

  2. Are Plaintiffs’ claims justiciable?

  3. Do the allegations by Plaintiffs in the Second Amended Complaint demonstrate only
     generalized grievances about legislative decisions?

  4. Do Plaintiffs lack standing?

  5. Should Plaintiffs’ claims be dismissed on the grounds of estoppel and laches?

  6. Should Plaintiffs’ claims be dismissed and/or the relief sought in the Second
     Amended Complaint be denied under Purcell v. Gonzalez, 549 U.S. 1 (2006)?

  7. Do Plaintiffs fail to identify a manageable standard for determining a Constitutional
     violation?

  8. Do Plaintiffs’ gerrymandering theories fail to constitute evidence of individualized
     injury under the First Amendment, Fourteenth Amendment, or Article I of the United
     States Constitution?

  9. Does the 2012 Plan violate Plaintiffs’ rights under the First Amendment of the United
     States Constitution?

  10. Does the 2012 Plan violate Plaintiffs’ rights under the Fourteenth Amendment of the
      United States Constitution?

  11. Does the 2012 Plan violate Plaintiffs rights under Article I of the United States
      Constitution?

  12. Has any Plaintiff demonstrated an injury under the 2012 Plan?

  13. Is any injury demonstrated by Plaintiffs fairly traceable to the 2012 Plan?

  14. Is any injury demonstrated by Plaintiffs redressable?

  15. Is any injury demonstrated by Plaintiffs redressable by Plaintiffs’ Proposed Remedial
      Plan?
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 79 of 147 PAGEID #:
                                     19631
                                                                      APPENDIX E


  16. Have Plaintiffs submitted or defined a judicially manageable standard to assess
      whether the 2012 Plan violates the United States Constitution?

  17. Did the overwhelming bipartisan support for the 2012 Plan violate the United States
      Constitution?

  18. If Plaintiffs have submitted or defined a judicially manageable standard to assess
      whether the 2012 Plan violates the United States Constitution, then does the 2012
      Plan violate any such standard in light of the overwhelming bipartisan legislative
      support for the Plan and the numerous nonpartisan factors that influenced individual
      districts in the 2012 Plan?
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 80 of 147 PAGEID #:
                                     19632




                           APPENDIX F
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 81 of 147 PAGEID #:
                                     19633
                                                                      APPENDIX F


                                   PLAINTIFFS’ WITNESSES
       Plaintiffs’ Opening                        20 minutes
       Defendants’ / Intervenors’ Opening         20 minutes
       Plaintiffs’ Direct Examinations:           1075 minutes
               Douglas Burks                            30 minutes
               Aaron Dagres                             30 minutes
               John Fitzpatrick                         30 minutes
               Rep. Marcia Fudge                        30 minutes
               Christopher Glassburn                    120 minutes
               Mark Griffiths                           30 minutes
               Jennifer Miller                          40 minutes
               Elizabeth Myer                           30 minutes
               Nathaniel Simon                          30 minutes
               Nina Turner                              30 minutes
               Andre Washington                         30 minutes
               Stephanie White                          30 minutes
               Dr. Wendy Cho                            180 minutes
               William S. Cooper                        120 minutes
               Dr. Lisa Handley                         45 minutes
               Dr. David Niven                          90 minutes
               Dr. Christopher Warshaw                  180 minutes
       Plaintiffs’ Cross Examinations:            825 minutes
       Plaintiffs’ Reserved Rebuttal:             180 minutes
       Defendants’ / Intervenors’ Time:           1480 minutes
       Total Time:                                3600 minutes = 60 hours

  1.        Douglas J. Burks

  Plaintiffs anticipate that Mr. Burks will provide testimony as to the impact of the 2011
  congressional map on himself.

  2.        Aaron Dagres

  Plaintiffs anticipate that Mr. Dagres will provide testimony as to the impact of the 2011
  congressional map on himself.

  3.        John Fitzpatrick

  Plaintiffs anticipate that Mr. Fitzpatrick will provide testimony as to the impact of the
  2011 congressional map on himself.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 82 of 147 PAGEID #:
                                     19634
                                                                      APPENDIX F


  4.     U.S. Congresswoman Marcia Fudge

  Plaintiffs anticipate that Congresswoman Fudge will provide testimony about the
  treatment of the Eleventh Congressional District in the 2011 redistricting. On February
  25, 2019, the Court granted Plaintiffs’ Motion to Offer Trial Testimony of
  Congresswoman Fudge in Open Court by Live Videoconference. (Doc. 232).

  5.     Christopher Glassburn

  Plaintiffs anticipate that Mr. Glassburn will provide testimony about the negotiations
  between Democrats and Republicans regarding H.B. 369.

  6.     Mark John Griffiths

  Plaintiffs anticipate that Mr. Griffiths will provide testimony as to the impact of the 2011
  congressional map on himself.

  7.     Jen Miller

  Plaintiffs anticipate that Ms. Miller will provide testimony as to the impact of the 2011
  congressional map on the League of Women Voters of Ohio and its Democratic
  members.

  8.     Elizabeth Myer

  Plaintiffs anticipate that Dr. Myer will provide testimony as to the impact of the 2011
  congressional map on herself.

  9.     Nathaniel Simon

  Plaintiffs anticipate that Mr. Simon will provide testimony as to the impact of the 2011
  congressional map on the Hamilton County Young Democrats and its Democratic
  members.

  10.    Nina Turner

  Plaintiffs anticipate that Ms. Turner will provide testimony about the negotiations
  between Democrats and Republicans regarding H.B. 369.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 83 of 147 PAGEID #:
                                     19635
                                                                      APPENDIX F


  11.    Andre Washington

  Plaintiffs anticipate that Mr. Washington will provide testimony as to the impact of the
  2011 congressional map on the Ohio A. Phillip Randolph Institute and its Democratic
  members.

  12.    Stephanie White

  Plaintiffs anticipate that Ms. White will provide testimony as to the impact of the 2011
  congressional map on herself.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 84 of 147 PAGEID #:
                                     19636




                           APPENDIX G
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 85 of 147 PAGEID #:
                                     19637
                                                                     APPENDIX G


                              DEFENDANTS’ WITNESSES

                                                                            Def/Int'v
        Witness Name            Witness Type              Estimated      Estimate of
                                                      Minutes Direct       Plaintiffs'
                                                                       Minutes Cross
        B. Batchelder           Defendant Fact                    90               60
        J. Boehner              Intervenor Fact                   60               40
        R. DiRossi              Defendant Fact                   150             120
        T. Judy                 Defendant Fact                    60               40
        M. Hood                 Defendant Expert                 150             120
        D. Johnson              Defendant Expert                  90               60
        S. Trende               Defendant Expert                  90               65
        J. Thornton             Defendant Expert                 120               90
        T. Brunell              Intervenor Expert                 90               60

  1. Honorable William Batchelder

  Mr. Batchelder was Speaker of the Ohio House of Representatives from 2006 to 2015.
  Mr. Batchelder may be called to provide testimony regarding the 2011 Ohio
  congressional redistricting process and his involvement regarding the same.

  2. Ray DiRossi

  Mr. DiRossi was retained by the Ohio General Assembly as a consultant by the
  Republican members of the Task Force to assist in redrawing the Ohio congressional map
  in 2011. Mr. DiRossi may be called to provide testimony regarding the 2011 Ohio
  congressional redistricting process and his involvement regarding the same, as well as his
  prior involvement in the 2001 Ohio congressional redistricting process.

  3. Troy Judy

  Mr. Judy served as the Chief of Staff of the Ohio House of Representatives from 2009 to
  2014. Mr. Judy may be called to provide testimony regarding the 2011 Ohio
  congressional redistricting process and his involvement regarding the same.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 86 of 147 PAGEID #:
                                     19638




                           APPENDIX H
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 87 of 147 PAGEID #:
                                     19639
                                                                     APPENDIX H


                              INTERVENORS’ WITNESS

                                                                           Def/Int'v
        Witness Name           Witness Type              Estimated      Estimate of
                                                     Minutes Direct       Plaintiffs'
                                                                      Minutes Cross
        B. Batchelder          Defendant Fact                    90               60
        J. Boehner             Intervenor Fact                   60               40
        R. DiRossi             Defendant Fact                   150             120
        T. Judy                Defendant Fact                    60               40
        M. Hood                Defendant Expert                 150             120
        D. Johnson             Defendant Expert                  90               60
        S. Trende              Defendant Expert                  90               65
        J. Thornton            Defendant Expert                 120               90
        T. Brunell             Intervenor Expert                 90               60


  1. Honorable John Boehner

  Mr. Boehner was the U.S. representative for Ohio’s 8th congressional district from 1991
  to 2015 and served as the Speaker of the U.S. House of Representatives from 2011 to
  2015. Mr. Boehner may be called to testify regarding the 2011 Ohio congressional
  redistricting process and his involvement regarding the same.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 88 of 147 PAGEID #:
                                     19640




                           APPENDIX I
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 89 of 147 PAGEID #:
                                     19641
                                                                       APPENDIX I


                          PLAINTIFFS’ EXPERT WITNESSES

  1.     Dr. Wendy K. Tam Cho

  Dr. Cho will testify concerning her simulated map analysis of Ohio’s congressional
  districts.

  2.     Mr. William S. Cooper

  Mr. Cooper will testify to the remedial and hypothetical maps for Ohio’s congressional
  districts.

  3.     Dr. Lisa Handley

  Dr. Handley will testify to the Voting Right Act (VRA) analysis she did for Ohio’s
  congressional district that includes Cuyahoga County

  4.     Dr. David Niven

  Dr. Niven will testify to the analysis he did of Ohio’s congressional boundaries.

  5.     Dr. Christopher Warshaw

  Dr. Warshaw will testify to the partisan bias and responsiveness of Ohio’s congressional
  districts. He will further testify to the effects that gerrymandering has representation in
  Congress.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 90 of 147 PAGEID #:
                                     19642




                           APPENDIX J
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 91 of 147 PAGEID #:
                                     19643
                                                                      APPENDIX J


                         DEFENDANTS’ EXPERT WITNESSES

  1.     Dr. M.V. (Trey) Hood III

  Dr. Hood will provide testimony as disclosed in his initial and supplemental reports.

  2.     Dr. Douglas Johnson

  Dr. Johnson will provide expert testimony as disclosed in his report.

  3.     Dr. Janet Thornton

  Dr. Thornton will provide testimony as disclosed in her report.

  4.     Mr. Sean P. Trende

  Mr. Trende will provide expert testimony as disclosed in his report.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 92 of 147 PAGEID #:
                                     19644




                           APPENDIX K
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 93 of 147 PAGEID #:
                                     19645
                                                                     APPENDIX K


                          INTERVENORS’ EXPERT WITNESS

  1. Dr. Thomas Brunell

  Dr. Brunell will provide expert testimony as disclosed in his report.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 94 of 147 PAGEID #:
                                     19646




                           APPENDIX L
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 95 of 147 PAGEID #:
                                          Ohio A. Philip Randolph Institute,
                                                                     19647et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                               Description                                  Bates Range
      P001                 9/14/2011    Email from M. Dittoe to T. Judy, M. Lenzo, and C. Hawley,          LWVOH_00001745-49
                                        subject FW: Media Gaggle 9/14
      P002                 12/15/2011   Email from H. Mann to P. Halle, RE: RE:                               SOS_000425-26
      P003                  11/3/2011   Email from H. Mann to H. Pelger, subject FW: New                      SOS_000071-78
                                        Congressional Districts
      P004                 7/23/2016    C. Bensen Curriculum Vitae (Dkt. 59-2)                               Bensen Depo Ex. 1
      P005                    2010      Presentation, "Election Data for Redistricting"                     LENZO_0004434-40
      P006                 10/4/2011    Invoice for POLIDATA LLC                                              Bensen_0000013
      P007                 2/16/2012    Invoice for POLIDATA LLC                                            Bensen_0000014-15
      P008                  6/1/2011    Email from M. Braden to C. Bensen, subject FW:                       BRADEN000657-58
      P009                 8/10/2011    Email from C. Bensen to H. Mann, M. Lenzo, and M. Thomas,            JUDY_0001692-96
                                        subject RE:
      P010                 8/11/2011    Email from C. Bensen to H. Mann, M. Braden, subject Re: (Case         BRADEN000782
                                        34304) Export equivalency file (6143525819)
      P011                 8/15/2011    Email from H. Mann to C. Bensen, T. Horgan, Maptitude               Bensen_0000033-38
                                        Technical Support, subject FW: TEST of Congressional districts
                                        as DBF
      P012                 9/16/2011    Email from H. Mann to C. Bensen, (no subject)                        Bensen_0000044
      P013                 7/10/2011    Email from C. Bensen to R. DiRossi, H. Mann, et al., subject        Bensen Depo Ex. 10
                                        Ohio Apportionment and Redistricting political data

      P014                 7/22/2011    Example of Calculations for Election Averages EA11 to EA16          Bensen_0000004-06

      P015                 7/22/2011    [Metadata] Example of Calculations for Election Averages         Bensen_0000004 Metadata
                                        EA11 to EA16
      P016                 10/4/2018    Screenshot of Polidata folder                                        BLESSING0013211 >
                                                                                                            Polidata_2018.10.04
      P017                 10/4/2018    Screenshot of Polidata > Clark 07-24-11 folder               BLESSING0013211 > Polidata > Clark
                                                                                                            07-24-11_2018.10.04
      P018                 7/24/2011    Maptitude screenshot, Map1 - 2010 Final Census Blocks (Ohio) BLESSING0013211 [Polidata > Clark
                                                                                                           07-24-11 > ccBlock.cdf]




                                                                 1 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 96 of 147 PAGEID #:
                                          Ohio A. Philip Randolph Institute,
                                                                     19648et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                                Description                                   Bates Range
      P019                 9/14/2011    Chart, District/Pop                                               BENSEN_0000084 [sep14 >
                                                                                                       dvw_aggset_ohcd_2011_enacted-
                                                                                                           sep14_ohmix_kl15a.xls]
      P020                              Example of Calculations for Election Averages EA11 to EA16           Bensen_0000001-03

      P021                 7/24/2011    Maptitude screenshot, Map1 - 2010 Final Counties (Ohio)       BLESSING0013211 [Polidata > Clark
                                                                                                          07-24-11 > ccCounty.cdf]
      P022                 9/14/2011    Email from H. Mann to C. Bensen, (no subject)                         Bensen_0000042
      P023                  9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, and T. Whatman,       LWVOH_00018302-08
                                        subject New Idea Redraft
      P024                 10/26/2011   Email from H. Mann to C. Bensen, subject FW: Ohio                    Bensen_0000047-48
                                        Congressional District Shapefile
      P025                 11/9/2011    Email from H. Mann to C. Bensen, subject test of indexes             Bensen_0000063-64

      P026                              Chart, District Indexes                                                  BLESSING0012553
      P027                              Chart, District Indexes                                                  BLESSING0013212
      P028                 12/14/2011   Chart, District Indexes                                                   BENSEN_0000086
                                                                                                                       [dec14 >
                                                                                                          dvw_aggset_ohcd_2011_revised-
                                                                                                                  hb369-dec14.xls]
      P029                 12/15/2011   Measures of Compactness                                                   BENSEN_0000086
                                                                                                        [mtr_compactness_ohcd_2011_revis
                                                                                                                  ed-hb369-dec14]
      P030                 12/15/2011   Email from H. Mann to C. Bensen, subject RE:                            Bensen_0000075-76
      P031                              Maptitude screenshot, HB 369 as passed Test 2                     BENSEN_0000086 [Congressional
                                                                                                         Shape Files Test 2_HB369 as Passed
                                                                                                                      Test 2.shp]
      P032                 7/15/2011    Email from M. Braden to M. Salling, H. Mann, C. Bensen, et al.,          BRADEN000683-84
                                        subject RE: conference call
      P033                 12/15/2011   Email from H. Mann to C. Bensen, (no subject)                             Bensen_0000077
      P034                 12/15/2011   Email from H. Mann to C. Bensen, (no subject)                             Bensen_0000078




                                                                  2 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 97 of 147 PAGEID #:
                                          Ohio A. Philip Randolph Institute,
                                                                     19649et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                                Description                                            Bates Range
      P035                 8/29/2011    Email from H. Mann to B. Hansen, subject Out of Office:                          GOV_000219
                                        Weekly Redistricting Meeting
      P036                  8/3/2011    Consulting Agreement between Republican Members of the                       LWVOH_00018268-70
                                        Legislative Task Force and Policy Widgets, LLC
      P037                  7/5/2011    Email from V. Flasher to R. DiRossi and J. Licursi, subject Re:               Blessing Depo Ex. 5
                                        Time sensitive issue for OHROC/RSCC - Apportionment data

      P038                  7/5/2011    Email from J. Licursi to V. Flasher, R. DiRossi, et al., subject Re:          Blessing Depo Ex. 6
                                        Time sensitive issue for OHROC/RSCC - Apportionment data

      P039                 7/10/2011    Email from C. Bensen to R. DiRossi, H. Mann, et al., subject RE:              Blessing Depo Ex. 7
                                        Ohio Apportionment and Redistricting political data

      P040                              Final political index used                                                   DIROSSI_0000014-16
      P041                              Chart, District Indexes                                                       BLESSING0012553
      P042                              Chart, District Indexes                                                       BLESSING0013212
      P043                              Screenshot of documents in BLESSING0012635 folder                             BLESSING0012635
      P044                 10/28/2009   Subcontract between Cleveland State University and Ohio                      LENZO_0002358-73
                                        University
      P045                              Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio)                                Revised December 14th]_001
      P046                              Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD16_001-
                                        16)                                                                                   24
      P047                              Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD01_001-
                                        1)                                                                                    06
      P048                              Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD02_001-
                                        2)                                                                                    06




                                                                    3 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 98 of 147 PAGEID #:
                                          Ohio A. Philip Randolph Institute,
                                                                     19650et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                              Description                                        Bates Range
      P049                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD03_001-
                                        3)                                                                             06
      P050                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD04_001-
                                        4)                                                                             06
      P051                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD05_001-
                                        5)                                                                             06
      P052                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD06_001-
                                        6)                                                                             06
      P053                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD07_001-
                                        7)                                                                             06
      P054                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD08_001-
                                        8)                                                                             06
      P055                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD09 _001-
                                        9)                                                                             06
      P056                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD10_001-
                                        10)                                                                            06
      P057                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD11_001-
                                        11)                                                                            06
      P058                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD12_001-
                                        12)                                                                            06




                                                                 4 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 99 of 147 PAGEID #:
                                          Ohio A. Philip Randolph Institute,
                                                                     19651et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                              Description                                         Bates Range
      P059                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD13_001-
                                        13)                                                                              06
      P060                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD14_001-
                                        14)                                                                              06
      P061                              Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD15_001-
                                        15)                                                                              06
      P062                              Screenshot of documents in Polidata > Clark 07-24-11 folder     BLESSING0013211 > Polidata > Clark
                                                                                                                      07-24-11
      P063                              Maptitude screenshot, Map 1 - 2010 Final Census Blocks           BLESSING0013211 [Polidata > Clark
                                        (dataview Block 4015)                                              07-24-11 > ccBlock.cdf]_001-06

      P064                              Ohio House Republican Caucus, William G. Batchelder, Speaker             SOS_000073-78
                                        - Map Talking Points
      P065                 5/12/2011    Discussion Points for Mark Braden Meetings                             LWVOH_00008711
      P066                  6/2/2011    Proposed Agenda for Mark Branden Visit                                 LWVOH_00008710
      P067                              Script & Agenda for Thursday, June 2 Meetings                         LWVOH_00008708-09
      P068                  7/5/2011    Email from K. Rench to B. Hansen and H. Mann, subject RE:              HANSEN_000104-05
                                        redistricting meetings
      P069                  7/1/2011    Email from H. Mann to R. DiRossi, M. Lenzo, et al., subject               GOV_000223
                                        Weekly Reidstricting Meetings
      P070                  6/1/2011    Memorandum from H. Mann to W. Batchelder, et al., subject               SENATE000001-28
                                        Proposed schedule for Congressional redistricting hearings

      P071                 7/15/2011    Wyndham Cleveland at Playhouse Square, Group Rooming List               LWVOH_00005432

      P072                 9/14/2011    Email from H. Mann to J. Renacci, subject Numbers                       LWVOH_00018321
      P073                              Turner-Austria Option Talking Points                                    LWVOH_00008616




                                                                 5 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 100 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19652et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                    Bates Range
      P074              11/2/2009    Memorandum from Mark Salling to Ohio Legislative Task on               BRADEN_000084
                                     Redistricting Reapportionment and Demographic Research
                                     and the Ohio Legislative Services Commission, subject Status
                                     of Development of 2011 Redistricting Database

      P075              6/6/2011     Memorandum from Mark Salling to Ohio Legislative Task on              BRADEN000713-14
                                     Redistricting Reapportionment and Demographic Research
                                     and the Ohio Legislative Services Commission, subject Status
                                     of Development of 2011 Redistricting Database

      P076              9/2/2011     Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,            LWVOH_00018302-08
                                     subject New Idea Redraft
      P077              3/31/2011    Chart, Ohio Changes                                                    BRADEN001387
      P078                           Chart, Ohio Changes                                                     OHCF0001438
      P079                           Chart, Ohio Changes                                                     OHCF0001481
      P080              11/1/2011    Email from H. Mann to R. DiRossi, M. Lenzo and T. Judy,               LWVOH_00018250
                                     subject I2:0901-0130-map0.pdf
      P081                           Chart/Map - District/Member                                    LWVOH_00018251, BRADEN000754

      P082                           Chart, CD 9 Ideas                                                      BRADEN000753
      P083              11/3/2011    Email from R. DiRossi to M. Braden, subject Re: Updated Fact          BRADEN000758-60
                                     Sheet
      P084              11/2/2011    Email from R. DiRossi to M. Braden, subject Congressional               BRADEN000757
                                     Index comparison
      P085              9/21/2011    Email from S. Chabot to S. Towns, subject Re: Update…                 CHABOT_000006
      P086                           Cho CV                                                                  Cho Depo Ex. 1
      P087             10/18/2018    Cho Initial Expert Report                                               Cho Depo Ex. 2
      P088             11/26/2018    Cho Rebuttal Report                                                     Cho Depo Ex. 3
      P089             10/18/2018    Cho source code [confidential under protective order]          Cho Depo Ex. 4 [Confidential under
                                                                                                            protective order]
      P090              10/5/2018    Cooper Declaration, Initial Report                                    Cooper Depo Ex. 1
      P091             11/30/2018    Cooper Declaration Errrata and Exhibits                               Cooper Depo Ex. 6


                                                              6 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 101 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19653et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                               Bates Range
      P092             11/26/2018    Cooper Supplemental Declaration and Exhibits                      Cooper Depo Ex. 8
      P093             11/27/2018    Cooper Second Supplemental Declaration                            Cooper Depo Ex. 9
      P094             10/5/2018     Subpoena to Testify (Ray DiRossi)                                 DiRossi Depo Ex. 1
      P095             6/15/2018     Subpoena to Produce Documents (Ray DiRossi)                       DiRossi Depo Ex. 2
      P096             10/7/2011     Ohio Campaign for Accountable Redistricting, Letter from J.      LWVOH_00004033-34
                                     Slagle to R. DiRossi and H. Mann, subject Transparency Report;
                                     Public Records Request
      P097              5/12/2011    Discussion Points for Mark Braden Meetings                        LWVOH_00008711
      P098              5/31/2011    R. DiRossi meeting notice REDISTRICTING: SOFTWARE DEMO -           DIROSSI_0000017
                                     MAPTITUDE
      P099              6/16/2011    R. DiRossi meeting notice CONFIRMED: LEGISLATIVE TASK             DIROSSI_0000018
                                     FORCE ON REDISTRICTING
      P100              7/5/2011     R. DiRossi meeting notice CONFIRMED: President Niehaus call       DIROSSI_0000019
                                     with Congressman LaTourette
      P101              7/1/2011     Email from R. DiRossi to H. Mann, subject Re: HOLD for            LWVOH_00010555
                                     redistricting software training
      P102              8/1/2011     Consulting Agreement between Republican Members of the           LWVOH_00005475-77
                                     Legislative Task Force and Capital Advantage, LLC
      P103              8/4/2011     Termination Agreement                                             DIROSSI_0000527
      P104              7/7/2011     R. DiRossi meeting notice, subject 2:45 p.m. CONFIRMED:           DIROSSI_0000020
                                     REDISTRICTING TRAINING
      P105              7/8/2011     R. DiRossi meeting notice, subject CONFIRMED:                     DIROSSI_0000021
                                     REDISTRICTING TRAINING
      P106               7/7/2011    Redistricting Meetings Agenda                                    LWVOH_00008706-07
      P107               5/1/2010    Slide from presentation, "Drawing the Lines"                      DiRossi Depo Ex. 14
      P108              8/30/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with            DIROSSI_0000038
                                     Tom Whatman - DC
      P109              7/12/2011    Double Tree Guest Suites Invoice                                  LWVOH_00018254
      P110              9/15/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with            DIROSSI_0000051
                                     Niehaus at Bunker
      P111              8/4/2011     Email from R. DiRossi to C. Morefield and H. Mann, subject Re:    DiRossi Depo Ex. 18
                                     Plotter


                                                              7 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 102 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19654et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                   Bates Range
      P112             11/15/2011    2011 Political Indexes                                             DIROSSI_0000139-41
      P113             11/15/2011    Chart, The State Indexes                                            DIROSSI_0000526
      P114                           Congressional map drawing contest - winning maps                   DIROSSI_0000470-72
      P115                           Chart, HB319 Indexes                                                DIROSSI_0000010
      P116                           Chart, HB319 Indexes                                                DIROSSI_0000142
      P117              9/26/2011    Bill Signings: HB 218 & HB 319                                      GOVPR_008278-80
      P118               9/2/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with             DIROSSI_0000039
                                     Leadership on Redistricting Bill
      P119              9/2/2011     Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,          LWVOH_00018302-08
                                     subject New Idea Redraft
      P120              9/5/2011     R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000040
                                     Speaker and others re: Redistricting
      P121              9/6/2011     R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000043
                                     President Niehaus re: Apportionment and Redistricting

      P122              9/8/2011     R. DiRossi meeting notice, subject CONFIRMED: Senate                 DIROSSI_0000044
                                     Leadership Meeting
      P123              9/9/2011     R. DiRossi meeting notice, subject CONFIRMED: Senate                 DIROSSI_0000045
                                     Leadership Meeting
      P124              9/10/2011    Email from R. DiRossi to K. Faber, subject (no subject)             LWVOH_00018310
      P125              9/11/2011    Email from T. Niehaus to R. DiRossi, subject Redistricting          LWVOH_00018297
                                     "tweaks"
      P126              9/12/2011    Emails from R. DiRossi to T. Niehaus, subject Proposed map for     LWVOH_00018298-301
                                     LSC
      P127              9/12/2011    Email from R. DiRossi to T. Whatman, subject Stivers maps           LWVOH_00018320

      P128              9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with   LWVOH_00018322-25
                                     possible Stivers addition
      P129              9/12/2011    R. DiRossi meeting notice, subject CONFIRMED: Meeting at             DIROSSI_0000046
                                     bunker about rollout
      P130              9/14/2011    Email from H. Mann to R. DiRossi, subject Numbers                   LWVOH_00018321
      P131             12/15/2011    Email from R. DiRossi to H. Pelger, subject Re: RE:                  SOS_001010-11


                                                               8 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 103 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19655et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                   Bates Range
      P132              11/2/2011    R. DiRossi meeting notice, subject CONFIRMED: Brief                   DIROSSI_0000061
                                     Leadersheip on Congressional Maps
      P133                           Political Indexes - Proposed Congressional Districts                 DIROSSI_0000499
      P134              11/2/2011    Chart, The State Indexes                                             DIROSSI_0000525
      P135             11/10/2011    Chart, Plan Comparison                                               DIROSSI_0000518
      P136              7/14/2011    Email from J. McClelland to L. Obhof, subject Niehaus Names          SENATE000035-36
                                     Members to Senate Select Committee on Redistricting

      P137              7/15/2011    Email from E. Bittner to L. Obhof, subject FW: Senate Select         SENATE000037-38
                                     Committee on Redistricting
      P138              9/21/2011    Transcript, Ohio State Senate Session                                Faber Depo Ex. 19
      P139             12/14/2011    Transcript, Ohio State Senate Session                                Faber Depo Ex. 21
      P140              8/10/2011    2010 Ohio Common and Unified Redistricting Database,                  CTRL0000012068
                                     Technical Documentation Version 3, prepared for The
                                     Legislative Services Committee of the Ohio General Assembly
                                     by Dr. Mark Salling
      P141              11/2/2011    Email from K. McCarthy to C, Glassburn and A. Budish, subject SMC-KM-000263, SMC-KM-000409-
                                     Re: counter - Draft Presentation, attaching presentation,                    13
                                     "Redistricting Discussion"
      P142                           Major Map Files from 2010-2011                                        CTRL0000011317
      P143                           Metadata and list of files produced in Memorex USB\Offers          Glassburn Depo Ex. 15
                                     folder in Glassburn Production
      P144                           Maptitude screenshot, 319 original.map - Block Split - Block -     GLASSBURN_0020 [319
                                     Block Group - Tract - BOE County (dataview District 1)                 Original_CD01]

      P145                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -           GLASSBURN_0051 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview   ADOPTED FINAL_CD16]_01-03
                                     District 16)
      P146                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -           GLASSBURN_0036 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview   ADOPTED FINAL_CD01]_01-03
                                     District 1)



                                                              9 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 104 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19656et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                   Description                                     Bates Range
      P147                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0037 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD02]_01-03
                                     District 2)
      P148                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0038 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD03]_01-03
                                     District 3)
      P149                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0039 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD04]_01-03
                                     District 4)
      P150                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0040 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD05]_01-03
                                     District 5)
      P151                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0041 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD06]_01-03
                                     District 6)
      P152                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0042 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD07]_01-03
                                     District 7)
      P153                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0043 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD08]_01-03
                                     District 8)
      P154                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0044 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD09]_01-03
                                     District 9)
      P155                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0045 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD10]_01-03
                                     District 10)
      P156                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0046 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD11]_01-03
                                     District 11)




                                                              10 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 105 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19657et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                   Description                                     Bates Range
      P157                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0047 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD12]_01-03
                                     District 12)
      P158                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0048 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD13]_01-03
                                     District 13)
      P159                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0049 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD14]_01-03
                                     District 14)
      P160                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0050 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD15]_01-03
                                     District 15)
      P161              2010-2011    11-4                                                               Identified in Glassburn Depo Ex. 14

      P162              2010-2011    11-4-11                                                            Identified in Glassburn Depo Ex. 14

      P163              2010-2011    11-08-11 Mod                                                       Identified in Glassburn Depo Ex. 14

      P164              2010-2011    11-08-11 retry                                                     Identified in Glassburn Depo Ex. 14

      P165              2010-2011    11-8-11 R Mod                                                      Identified in Glassburn Depo Ex. 14

      P166              2010-2011    319                                                                Identified in Glassburn Depo Ex. 14

      P167              2010-2011    319 Original                                                       Identified in Glassburn Depo Ex. 14

      P168              2010-2011    369 dec 14                                                         Identified in Glassburn Depo Ex. 14

      P169              2010-2011    CongDraft                                                          Identified in Glassburn Depo Ex. 14

      P170              2010-2011    CongressDraft                                                      Identified in Glassburn Depo Ex. 14




                                                              11 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 106 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19658et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                              Description                              Bates Range
      P171              2010-2011    My Ohio Congressional Draft                         Identified in Glassburn Depo Ex. 14

      P172              2010-2011    My Ohio Congressional                               Identified in Glassburn Depo Ex. 14

      P173              2010-2011    Dem Congress 2 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P174              2010-2011    Dem Congress 3 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P175              2010-2011    Dem Congress 4 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P176              2010-2011    Dem Congress 5 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P177              2010-2011    Dem Congress Nov (Dem Congress Proposal10182011)    Identified in Glassburn Depo Ex. 14

      P178              2010-2011    Dem Congress 1 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P179              2010-2011    DemCounterDATA_NOV1_2011                            Identified in Glassburn Depo Ex. 14

      P180              2010-2011    DemCounterDATA_NOV1_2011_HUFF                       Identified in Glassburn Depo Ex. 14

      P181              2010-2011    Congress646                                         Identified in Glassburn Depo Ex. 14

      P182              2010-2011    Counter 2                                           Identified in Glassburn Depo Ex. 14

      P183              2010-2011    Huffman R Cong                                      Identified in Glassburn Depo Ex. 14

      P184              2010-2011    Huffman Sykes                                       Identified in Glassburn Depo Ex. 14

      P185              2010-2011    Huffsykes                                           Identified in Glassburn Depo Ex. 14

      P186              2010-2011    New District 16                                     Identified in Glassburn Depo Ex. 14




                                                             12 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 107 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19659et al. v. Householder, et al.
                                              S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                             Bates Range
      P187              2010-2011    Balanced Plan                                         Identified in Glassburn Depo Ex. 14

      P188              2010-2011    Balanced Plan 1                                       Identified in Glassburn Depo Ex. 14

      P189              2010-2011    DemBalanced                                           Identified in Glassburn Depo Ex. 14

      P190              2010-2011    Nov 1 Counter                                         Identified in Glassburn Depo Ex. 14

      P191              2010-2011    Nov 4 2011                                            Identified in Glassburn Depo Ex. 14

      P192              2010-2011    Nov 18                                                Identified in Glassburn Depo Ex. 14

      P193              2010-2011    11-5                                                  Identified in Glassburn Depo Ex. 14

      P194              2010-2011    11-6                                                  Identified in Glassburn Depo Ex. 14

      P195              2010-2011    Nov 18 D                                              Identified in Glassburn Depo Ex. 14

      P196              2010-2011    Nov 2                                                 Identified in Glassburn Depo Ex. 14

      P197              2010-2011    Nov 3                                                 Identified in Glassburn Depo Ex. 14

      P198              2010-2011    Nov 8                                                 Identified in Glassburn Depo Ex. 14

      P199              2010-2011    OH_CD_Current                                         Identified in Glassburn Depo Ex. 14

      P200              2010-2011    OH_CD_Empty                                           Identified in Glassburn Depo Ex. 14

      P201              2010-2011    OH_CD_Political_EastToEast                            Identified in Glassburn Depo Ex. 14

      P202              2010-2011    OH_CD_Political_Empty                                 Identified in Glassburn Depo Ex. 14




                                                               13 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 108 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19660et al. v. Householder, et al.
                                             S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                             Bates Range
      P203              2010-2011    OH_CD_Political_Training110805                       Identified in Glassburn Depo Ex. 14

      P204              2010-2011    OH_CD_Political_VRA2CD11                             Identified in Glassburn Depo Ex. 14

      P205              2010-2011    OH_CD_Training110805                                 Identified in Glassburn Depo Ex. 14

      P206              2010-2011    R First Offer                                        Identified in Glassburn Depo Ex. 14

      P207              2010-2011    RandallCongressa                                     Identified in Glassburn Depo Ex. 14

      P208              2010-2011    Rep Congress Final                                   Identified in Glassburn Depo Ex. 14

      P209              2010-2011    Rep Congress Final2                                  Identified in Glassburn Depo Ex. 14

      P210              2010-2011    Rep Congress Final3                                  Identified in Glassburn Depo Ex. 14

      P211              2010-2011    Republican Congress                                  Identified in Glassburn Depo Ex. 14

      P212              2010-2011    Republican Offer_Nov1_2011                           Identified in Glassburn Depo Ex. 14

      P213              2010-2011    Republican New                                       Identified in Glassburn Depo Ex. 14

      P214              2010-2011    Republican New1                                      Identified in Glassburn Depo Ex. 14

      P215              2010-2011    RepublicanNewDATA                                    Identified in Glassburn Depo Ex. 14

      P216              2010-2011    RepublicanNewDATA_NOV_1_2011                         Identified in Glassburn Depo Ex. 14

      P217              2010-2011    RepublicanNewDATA_NOV1                               Identified in Glassburn Depo Ex. 14

      P218              2010-2011    RepublicanNewDATA_NOV1_2011                          Identified in Glassburn Depo Ex. 14




                                                              14 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 109 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19661et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                                   Bates Range
      P219              2010-2011    CONGRESSIONAL PLAN EQUIVALENCY FILE                       Identified in Glassburn Depo Ex. 14

      P220              2010-2011    OFICIAL 369 ADOPTED FINAL                                 Identified in Glassburn Depo Ex. 14

      P221             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex USB\Offers
      P222             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response
      P223             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses

      P224             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     18 Files (DEM)
      P225             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     2 Files
      P226             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     5 Files
      P227             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     6 Files
      P228             11/29/2018    Directory of Y: \OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     ,production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18


                                                            15 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 110 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19662et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                 Bates Range
      P229             11/29/2018    Directory of Y: \OPRI\20181129_Glassburn                 Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18\NOV 18
      P230             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18\Nov 18 D Backups

      P231             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 2
      P232             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 2\NOV1_2011REVISI0N
                                     (sent nov2)
      P233             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov
                                     2\NOV1_2011REVISION (sent nov2)\Nov 2 D Backups
      P234             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 5
      P235             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\MemorexUSB\Offers\Democratic
                                     Response\Nov 5\11-5
      P236             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 5\Nov 5 Backups
      P237             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6




                                                            16 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 111 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19663et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                 Bates Range
      P238             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6\11-6
      P239             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6\Nov 6 Backups
      P240             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans
      P241             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18
      P242             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18\Nov 18 Backups
      P243             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18\Nov Modified (minus
                                     Renacci)
      P244             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3
      P245                           Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3\Nov 3 Backups
      P246                           Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3\NOV MODIFIED
      P247                           Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8



                                                            17 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 112 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19664et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                            Bates Range
      P248                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8\2011-11-08 REVISIONS
                                     TO MAP
      P249                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8\Nov 8 Backups
      P250                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans
      P251                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans\Nov 18 Files

      P252                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans\Nov 3 Files

      P253                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\MemorexUSB\Offers\Republican
                                     Plans\Republican Plans\Nov 8 Files
      P254              10/5/2018    Handley Initial Expert Report                                              Handley Depo Ex. 1
      P255              7/15/2018    Email from B. Hansen to C. Sulecki, subject FWD: did you                   HANSEN_000130-31
                                     attend
      P256             12/17/2018    "Trying to Thread the Needle: The Effects of Redistricting in a              Hood Depo Ex. 9
                                     Georgia Congressional District" by Hood and McKee

      P257             12/17/2018    Political Subdivision Split Between Districts Data                          Hood Depo Ex. 10
      P258             12/17/2018    "Unwelcome Constituents: Redistricting and Countervailing                   Hood Depo Ex. 11
                                     Partisan Tides" by Hood and McKee
      P259             12/17/2018    "Partisan Classification of Ohio's Congressional Districts, 2012"           Hood Depo Ex. 12
                                     Indexes


                                                               18 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 113 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19665et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                    Bates Range
      P260             12/17/2018    "Partisan Classification of Ohio's Congressional Districts, 2012"       Hood Depo Ex. 13
                                     With Races
      P261             12/17/2018    Ohio House Republican Caucus "How the Problem Started"                MCGREGOR000002-07

      P262             12/17/2018    "Partisan Classification of Ohio's Congressional Districts, 2012"       Hood Depo Ex. 15
                                     with Unified Index
      P263             12/17/2018    "Races Used in Hood Ohio Partisan Distribution Figures"                  Hood Depo Ex. 16
      P264             12/17/2018    "2014 Statewide Races" in Hood Figure 7                                  Hood Depo Ex. 17
      P265             12/17/2018    2002 Races by County                                                     Hood Depo Ex. 18
      P266             11/12/2018    rdcy_OH_2002_2010_2x.DBF                                            Previously Disclosed (Hood)
      P267             11/12/2018    rdst_OH_2002_2010_2x.DBF                                            Previously Disclosed (Hood)
      P268             11/12/2018    VTD 2004-2010.xls                                                   Previously Disclosed (Hood)
      P269             11/12/2018    VTD 2012-2016.xls                                                   Previously Disclosed (Hood)
      P270             7/15/2011     Email from A. Meden to GOP_All and Dem_All, subject House                HOUSE000336-37
                                     Subcommittee on Redistricting Regional Hearings
                                     Announcement
      P271              9/15/2011    Transcript, Ohio House Session                                         Huffman Depo Ex. 7
      P272               9/8/2011    Email from A. Meden to Undisclosed recipients, subject State            GOV_000026-27
                                     Government & Elections Committee Notice
      P273              9/13/2011    Announcment of Committee Meeting                                       Huffman Depo Ex. 10
      P274              9/13/2011    Announcment of Committee Meeting                                       Huffman Depo Ex. 11
      P275              9/21/2011    Transcript, Ohio State House Session                                   Huffman Depo Ex. 13
      P276              11/3/2011    Transcript of Video Recorded Session, Ohio House of                    Huffman Depo Ex. 17
                                     Representatives
      P277             12/14/2011    Rules and Reference Committee Minutes                                  Huffman Depo Ex. 18
      P278                           H.B. 369, Rep. Matt Huffman, Sponsor Testimony                         Huffman Depo Ex. 19
      P279              4/8/2010     RSLC Announces Leadership Additions, Jankowski and Fehrer               RSLC00001614-15
                                     to Further Strengthen RSLC Team
      P280              6/15/2010    Email from C. Jankowski to T. Reynolds and E. Gillespie, subject          RSLC00002806
                                     REDMAP Political Report Draft
      P281              6/1/2010     REDMAP Political Report: June 2010                                      RSLC00002807-24
      P282              7/1/2010     REDMAP Political Report: July 2010                                      RSLC00001934-36


                                                               19 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 114 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19666et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                             Bates Range
      P283               9/1/2010    REDMAP Political Report: September 2010                         RSLC00001982-89
      P284              9/21/2010    REDMAP September Political Report, Breakfast Briefing,           RSLC00002020
                                     Washington, DC
      P285                           Redistricting Majority Project REDMAP: A program of the         RSLC00000373-89
                                     Republican State Leadership Committee
      P286                           Draft Memorandum from C. Jankowski, subject RSLC                 RSLC00001596
                                     Redistricting
      P287                           Draft Letter from JCJ Email Text                                 RSLC00002030
      P288                           Letter from C. Jankowski to Legislative Leaders               Jankowski Depo Ex. 13
      P289              3/30/2011    Appointment Record, subject Meeting with Tom Hofeller, Dale      RSLC00002515
                                     Oldham & Mike Wild, Organizer: Scott Ward

      P290                 2012      Spreadsheet, 2012 Cycle Redistricting Budget                     RSLC00002528
      P291              2/29/2012    Letter from C. Jankowski to T. Hofeller re termination of        SGLF00000102
                                     agreement between SGLF and Geographic Strategies LLC
      P292              1/27/2012    SGLF Request for Payment with Invoice attached                 SGLF00000088-91
      P293               1/3/2013    Memorandum from C. Jankowski to Interested Parties, subject   RSLC00002581-2585
                                     REDMAP Impact on Today's House GOP Majority
      P294                           Mailer from Congressman Bill Johnson, Ohio Leadership          JOHNSON_000065
                                     Briefing
      P295             11/16/2010    Email from M. Weaver to B. Johnson, subject Redistricting     JOHNSON_000008-9

      P296              4/25/2011    Email from M. Smullen to B. Johnson, P. Hashem, M. Weaver,     JOHNSON_000108
                                     M. Van Blargan, and D. Locke, subject redistricting /
                                     fundraising talking point
      P297              8/1/2011     Memorandum from Communications Counsel, Inc., M. Weaver            CC0118-22
                                     and M. Dole, to the Johnson For Congress Team, subject
                                     Political budget 2012
      P298              7/14/2011    Email from M. Smullen to B. Johnson, subject Redistricting     JOHNSON_000055

      P299              7/18/2011    Email from M. Weaver to B. Johnson, subject Tom Niehaus        JOHNSON_000040




                                                            20 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 115 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19667et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                   Bates Range
      P300                2012       NRCC Presentation, "Redistricting, Strengthening the Majority            NRCC000031
                                     in 2012"
      P301                           Excel spreadsheet from Douglas Johnson                              D. Johnson Depo Ex. 16
      P302              8/18/2011    Email from J. McNulty to J. Jordan, R. Yonkura, subject 8/18         JORDAN_000001-04
                                     AUGLAIZE FR BRIEFING
      P303              8/15/2011    Email from J. McNulty to J. Jordan, subject 8/15 MORROW               JORDAN_000005-06
                                     BRIEFING
      P304              7/28/2011    Email from M. Smullen to B. Johnson, M. Weaver and P.                JOHNSON_000036-37
                                     Hashem, subject Dispatch article
      P305              7/15/2018    Email from B. Hansen to C. Sulecki, subject Fwd: did you             HANSEN_000130-31
                                     attend
      P306              8/1/2011     Consulting Agreement between Republican Members of the               LWVOH_00005475-77
                                     Legislative Task Force and Capital Advantage, LLC
      P307              8/3/2011     Consulting Agreement between Republican Members of the               LWVOH_00005478-80
                                     Legislative Task Force and Policy Widgets, LLC
      P308              7/11/2011    Email from H. Mann to T. Judy, R. DiRossi, et al., subject             GOV_000202-04
                                     Congressional Redistricting Regional Hearing Schedule
      P309              7/20/2011    Congressional redistricting timeline                                  LWVOH_00018247
      P310                 2012      NRCC Presentation, "Path to Victory and National Mood"                   NRCC000031
      P311              5/19/2011    Chart, District 12 Indices                                              TIBERI_000039
      P312              5/19/2011    [Metadata] Chart, District 12 Indices                              TIBERI_000039 Metadata
      P313              3/31/2011    Chart, Ohio Changes                                                      NRCC000012
      P314              3/31/2011    [Metadata] Chart, Ohio Changes                                      NRCC000012 Metadata
      P315               9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,            LWVOH_00018302-07
                                     subject New Idea Redraft
      P316              3/31/2011    Chart, Ohio Changes                                                    BRADEN001387
      P317              3/31/2011    [Metadata] Chart, Ohio Changes                                     BRADEN001387 Metadata
      P318              3/31/2011    Screenshot of Excel Formula for Average from Chart, Ohio        BRADEN001387 Excel Formula for
                                     Changes                                                                   Average
      P319             11/19/2018    Ohio Map, District 9                                                   BRADEN001388
      P320             11/19/2018    [Metadata] Ohio Map, District 9                                    BRADEN001388 Metadata
      P321                           Ohio Map, District 11                                                  BRADEN001389


                                                             21 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 116 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19668et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                     Bates Range
      P322                           [Metadata] Ohio Map, District 11                                     BRADEN001389 Metadata
      P323                           Ohio Map, Hamilton County                                                 BRADEN001390
      P324                           [Metadata] Ohio Map, Hamilton County                                 BRADEN001390 Metadata
      P325                           Ohio Map, Northeast                                                       BRADEN001391
      P326                           [Metadata] Ohio Map, Northeast                                       BRADEN001391 Metadata
      P327                           Ohio Map                                                                  BRADEN001392
      P328                           [Metadata] Ohio Map                                                  BRADEN001392 Metadata
      P329                           Chart, District Indices                                                 LWVOH_00018333
      P330                           Chart, Ohio Changes                                                     LWVOH_00018480
      P331              3/31/2011    Chart, Ohio Changes                                                     LWVOH_00018481
      P332              9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with       LWVOH_00018322-25
                                     possible Stivers addition
      P333              3/31/2011    Chart, Ohio Changes                                                        NRCC000013
      P334              3/31/2011    [Metadata] Chart, Ohio Changes                                        NRCC000013 Metadata
      P335              10/3/2011    Chart, HB319 Indexes                                                     DIROSSI_0000010
      P336                           Maptitude screenshot, 10-27-11 Adam New Map.map - 2010           BLESSING0012635 [10-27-11 Adam
                                     Final Census Blocks (Ohio)                                                New Map]_001
      P337              11/2/2011    Chart, The State Indexes                                                 DIROSSI_0000525
      P338              11/5/2011    Chart, HB369/HB319                                                      BLESSING_0013212
      P339             10/19/2011    Chart, HB319                                                               NRCC000014
      P340             10/19/2011    Chart, HB319 Excel Formula for Average                             NRCC000014 Excel Formula for
                                                                                                                  Average
      P341              11/2/2011    Chart, HB319 Indexes                                                     DIROSSI_0000142
      P342                           Subpoena to Produce Documents (Michael Lenzo)                            Lenzo Depo Ex. 1
      P343              7/29/2011    Email from M. Lenzo to M.Hardenbrook, J. Barron, H. Mann                LWVOH_00013776
                                     and M. Grodhaus, subject Apportionment Board Records
                                     Officer
      P344              10/7/2011    Letter from J. Slagle to R.DiRossi and H. Mann re Transparency        L WVOH_ 00004033-34
                                     Report; Public Records Request
      P345             11/21/2011    Letter from M. Lenzo to J. Slagle                                      LWVOH_00018262-63
      P346                           Presentation, "Drawing the Lines"                                       LENZO_0002549-80
      P347              1/12/2011    Letter from T. Hofeller to Colleague                                     LENZO_0004023


                                                             22 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 117 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19669et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                               Bates Range
      P348              5/12/2010    PowerPoint Presentation, GOP Redistricting Conference,           LENZO_0004575-81
                                     Section 5 of the Federal Voting Rights Act, Presentation by
                                     Marguerite Mary Leoni
      P349                2011       2011 RNC Redistricting Legal and Technical Reference             LENZO_0004024-26
                                     Materials
      P350                           Twelve Points of Redistricting Awareness                         LENZO_0004396-400
      P351              9/28/2010    Presentation, "What I've Learned About Redistricting - The        LENZO_0004553-65
                                     Hard Way!"
      P352              9/1/2011     Email from H. Mann to R. DiRossi , M. Lenzo, and T. Judy,         LWVOH_00018250
                                     subject FW: I2-0901-0130-map0.pdf
      P353                           map Bates stamped LWVOH_00018251                                  LWVOH_00018251
      P354                           Compromise Proposal to Draw Fair Congressional Districts         SMC-KM-000363-372

      P355              11/3/2011    Email from S. Bender to K. McCarthy, subject RE: final release   SMC-KM-000138-40

      P356             11/30/2011    Email from K. McCarthy to M. Szollosi, subject Talking Points    SMC-KM-000270-72
                                     for Blade
      P357             12/22/2011    Email from R. Routt to G. Boas and A. Hoyt, subject HB             SMC-AH-000368
                                     369/HB319 Statistical comparison
      P358                           Chart, HB319 and HB369 Comparison                                  SMC-AH-000369
      P359             12/12/2011    Ohio Redistricting Transparency Report, The Elephant In the      LWVOH_00018400-21
                                     Room
      P360                           Presentation, "Ohio Redistricting Competition"                   LWVOH_0074117-32
      P361                           Ohio's Gerrymandering Problem: Why Haven't We Fixed this         LWVOH_0109308-27
                                     Yet?
      P362              5/4/2017     Proposal from J. Morgan to K. Barlow to provide the City of       Morgan Depo Ex. 2
                                     Placentia with map drawing services for redistricting new
                                     council districts, and J. Morgan Curriculum Vitae
      P363               7/7/2011    Redistricting Meetings Agenda                                    LWVOH_00008706-07
      P364              7/31/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000002
      P365              8/31/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000018
      P366              9/29/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000019


                                                              23 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 118 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19670et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                             Description                                      Bates Range
      P367              8/17/2018    Screenshot of Morgan document production folder                       Morgan Document
                                                                                                      Production_August 17, 2018
      P368              8/17/2018    Screenshot of Morgan document production ccBlock_oh_r07        Morgan Document Production_File
                                     folder                                                              Types_ccBlock_oh_r07

      P369              8/17/2018    Maptitude screenshot, Map1 - 2010 Final Census Blocks (Ohio)        MORGAN>August 17,
                                                                                                    2018>ccBlock_oh_r07_ccBlock.cdf
                                                                                                                 _1-8
      P370                           Presentation, "Drawing the lines"                                    LENZO_0002549-80
      P371              12/4/2011    Email from Jenna Mann to Bob Latta, subject 12.14.11-                  LATTA_000002
                                     Proposed Congressional Map
      P372              6/26/2011    Email exchange between Jim Renacci and Tom Whatman,                   RENACCI_000138
                                     subject Ohio
      P373              12/3/201     Email from Jim Renacci to James Slepian and Katelyn Barlage,          RENACCI_000057
                                     subject I have an idea
      P374              3/17/2011    Email exchange between Jim Renacci and James Slepian, no              RENACCI_0000079
                                     subject
      P375              7/8/2011     Email exchange betweeen Thomas Queen and Jim Renacci,                 RENACCI_000137
                                     subject Obhof
      P376             11/13/2011    Email exchange between James Slepian and Jim Renacci,                 RENACCI_000131
                                     subject Google Alert - jim renacci
      P377              3/4/2011     Email exchange between Jim Renacci, James Slepian and                RENACCI_000051-53
                                     Katelyn Barlage, no subject
      P378              8/11/2011    Email from Mike Turner to Peggy Lehner and Ryan Dwyer,               TURNER_000121-22
                                     subject Montgomery Co TPs, enclosing Montgomery County
                                     Redistricting TPs
      P379              3/20/2011    Email exchange between Betsy Hawkings, Mike Turner, Adam              TURNER_000314
                                     Murka and Ryan Dwyer, subject redistricting meeting followup

      P380              9/9/2011     Email from Mike Turner to scl@mail.house.gov, subject                 TURNER_000172
                                     Redistricting




                                                             24 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 119 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19671et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                   Bates Range
      P381              2/9/2011     Email exchange between Betsy Hawkings, Nick Raines and                 TURNER_000319
                                     Mike Turner, et al., subject Ohio Chiefs lunch today
      P382              4/29/2011    Email exchange between Betsy Hawkings and Mike Turner,                 TURNER_000317
                                     subject Redistricting scuttlebutt
      P383              9/2/2011     Map file, "Four-Way Split 9-2-11.map"                            BLESSING0013211 [Caliper >
                                                                                                     Maptitude for Redistricting 6.0 >
                                                                                                         Four-Way Split 9-2-11]
      P384              9/30/2010    Calendar entries for September 1, 2010 to September 30,             BOEHNER_000001-23
                                     2010
      P385              9/13/2011    Email from Heather Mann to Michael Lenzo, subject                    LWVOH_0052437-40
                                     Congressional Redistricting Talking Points, enclosing
                                     "Congressional Redistricting Talking Points"
      P386                           Assignment letter from Mike DeWine and Michael Hall to
                                     Mark A. Johnson, Baker & Hostetler, LLP, enclosing retention
                                     agreement
      P387              8/29/2018    Affidavit of Non-Party Thomas B. Whatman in support of his
                                     Assertion of First Amendment Privilege
      P388             12/14/2011    Transcript, Ohio State House Session
      P389                           House Bill # Rep. Matt Huffman, Sponsor Testimony                      SENATE000002
      P390              9/22/2010                           CONFIDENTIAL                             REV_00023206 [Attorney's Eyes
                                                                                                                Only]
      P391                                                                                           REV_00023214 [Attorney's Eyes
                                                                                                                Only]
      P392                2010                                                                       REV_00000869 [Attorney's Eyes
                                                                                                                Only]

      P393              9/6/2011                                                                    REV_00023176-83 [Attorney's Eyes
                                                                                                                Only]
      P394              9/8/2011                                                                     REV_00023234 (Attorney's eyes
                                                                                                                only)
      P395              9/23/2010                                                                    REV_00023246 (Attorney's Eyes
                                                                                                                Only)


                                                              25 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 120 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19672et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                             Description                                    Bates Range
      P396              9/29/2010                         CONFIDENTIAL                             REV_00023241 (Attorney's Eyes
                                                                                                              Only)
      P397              9/15/2011                                                                  REV_00023497 (Attorney's Eyes
                                                                                                              Only)
      P398             12/14/2011                                                                  REV_00023479 (Attorney's Eyes
                                                                                                              Only)
      P399             12/14/2011                                                                  REV_00025340 (Attorney's Eyes
                                                                                                              Only)

      P400             10/27/2011                                                                 REV_00023317-18 (attorney's eyes
                                                                                                               only)
      P401             10/21/2011                                                                  REV_00023321 (Attorney's Eyes
                                                                                                               only)
      P402             10/31/2011                                                                REV_00023334 (attorney's eyes only)

      P403                                                                                        REV_00023516-17 (attorney's eyes
                                                                                                               only)
      P404                                                                                       REV_00023469 (attorney's eyes only)

      P405                           "319" Map Files [Glassburn Volume I Production]               Glassburn Volume I Production
      P406                           "OFICIAL 269 ADOPTED FINAL" Map Files [Glassburn Volume I     Glassburn Volume I Production
                                     Production]
      P407               9/9/2011    Email from T. Judy to H. Mann, Fwd: Talking Points                LWVOH_0052431-32
      P408              4/19/2012                         CONFIDENTIAL                             REV_00000016 [Attorney's Eyes
                                                                                                              Only]
      P409             12/15/2011                                                                  REV_00023341 [Attorney's Eyes
                                                                                                              Only]

      P410              9/16/2011                                                                  REV_00023337 [Attorney's Eyes
                                                                                                              Only]




                                                            26 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 121 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19673et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                               Description                                    Bates Range
      P411              9/26/2011                            CONFIDENTIAL                            REV_00023339 [Attorney's Eyes
                                                                                                                Only]

      P412              4/25/2012                                                                    REV_00000004 [Attorney's Eyes
                                                                                                                Only]
      P413              4/19/2012                                                                    REV_00000019 [Attorney's Eyes
                                                                                                                Only]
      P414              2/6/2012                                                                     REV_00000001 [Attorney's Eyes
                                                                                                                Only]
      P415                 2018      LWVO Agenda for Action 2017-2019                                    LWVOH_0092777-840
      P416                 2017      LWVO Agenda for Action 2016-2018                                    LWVOH_0089871-934
      P417              10/2/2018    Chart, LWVO Active Members for State                                  LWVOH_0058202
      P418              6/30/2018    Chart, LWVO Balance Sheet and Statement of Equity                     LWVOH_0020447
      P419              7/19/2011    OCAR Press Release, "Redistricting Competition Begins Today"         LWVOH_0041957-58

      P420                 2018      APRI Trumbull County Membership List                                 OAPRI_000000157
      P421              8/11/2011    Email from Mark Salling to John Barron, et al., subject June         BRADEN000790-98
                                     (and early July) 2011 Redistricting Database progress report,
                                     enclosing July-early August progress report

      P422             10/22/2011    Email exchange between Mark Salling and John Barron, et al.,           SMC-RR-029494
                                     subject September 2011 Redistricting Database project
                                     progress report
      P423              7/15/2011    Email from Mark Salling to Heather Mann, Mark Braden, Clark          BRADEN000737-39
                                     Bensen, Mike Lenzo, and Ray DiRossi, subject conference call,
                                     attaching census_versus_boe_MCDPlace_population_MS.xls

      P424              8/8/2011     Email exchange between Mike Lenzo, Clark Bensen, Troy Judy,           JUDY_0001700-02
                                     Ray DiRossi and Heather Mann, subject Redistricting database




                                                              27 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 122 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19674et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                 Bates Range
      P425              4/26/2018    Video, https://www.cityclub.org/forums/2018/04/26/ohio-            MISCPLTS_0000001
                                     ballot-beat-the-bipartisan-congressional-redistricting-reform-
                                     amendment-issue-1

      P426             12/28/2018    Cho Supplemental Expert Report                                           N/A
      P427             20/20/2018    Cho Errata                                                               N/A
      P428             11/11/2016    A Massively Parallel Evolutionary Markov Chain Monte Carlo               N/A
                                     Algorithm for Sampling Complicated Multimodal State Spaces.
                                     Wendy Tam Cho & Yan Y. Liu. SC18: The International
                                     Conference for High Performance Computing, Networking,
                                     Storage and Analysis
      P429              9/15/2018    Sampling from Complicated and Unknown Distributions:                     N/A
                                     Monte Carlo and Markov Cain Monte Carlo Methods for
                                     Redistricting. Wendy Tam Cho & Yan Y. Liu. Physica A
                                     506:170–178.
      P430                2018       Cain, Bruce E., Wendy K. Tam Cho, Yan Y. Liu and Emily Zhang.            N/A
                                     2018. "A Reasonable Bias Method for Redistricting: A New
                                     Tool for an Old Problem." William & Mary Law Review
                                     59(5):1521-1557.
      P431                2017       Cho, Wendy K. Tam. 2017. "Measuring Partisan Fairness: How               N/A
                                     well does the Efficiency Gap Guard Against Sophisticated as
                                     well as Simple-Minded Modes of Partisan Discrimination?"
                                     University of Pennsylvania Law Review Online 166.

      P432                2018       Cho, Wendy K. Tam. 2018. "Algorithms Can Foster a More                   N/A
                                     Democratic Society." Nature 558:487.
      P433                2001       Cho, Wendy K. Tam and Albert H. Yoon. 2001. "Strange                     N/A
                                     Bedfellows: Politics, Courts, and Statistics: Statistical Expert
                                     Testimony in Voting Rights Cases." Cornell Journal of Law and
                                     Public Policy 10(2):237-264.




                                                               28 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 123 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19675et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                             Bates Range
      P434                2005       Cho, Wendy K. Tam and Albert H. Yoon. 2005. "Panethnicity              N/A
                                     Revisited: Asian Indians, Asian American Politics, and the
                                     Voting Rights Act." UCLA Asian Pacific American Law Journal
                                     10:8-30.
      P435                2015       Cho, Wendy K. Tam and Yan Y. Liu. 2015. A High-Performance            N/A
                                     Approach for Solution Space Traversal in Combinatorial
                                     Optimization. SC15: The International Conference for High
                                     Performance Computing, Networking, Storage and Analysis.

      P436                2016       Cho, Wendy K. Tam and Yan Y. Liu. 2016a. A Scalable                   N/A
                                     Evolutionary Algorithm with Intensification and Diversification
                                     Protocols Designed for Statistical Models. SC16: The
                                     International Conference for High Performance Computing,
                                     Networking, Storage and Analysis.

      P437              12/1/2016    Cho, Wendy K. Tam and Yan Y. Liu. 2016b. "Toward a                    N/A
                                     Talismanic Redistricting Tool: A Fully Balanced Computational
                                     Method for Identifying Extreme Redistricting Plans." Election.
                                     Law Journal 15(4):351-366
      P438                2017       Cho, Wendy K. Tam and Yan Y. Liu. 2017. Massively Parallel            N/A
                                     Evolutionary Computation for Empowering Electoral Reform:
                                     Quantifying Gerrymandering via Multi-objective Optimization
                                     and Statistical Analysis. SC17: The International Conference for
                                     High Performance Computing, Networking, Storage and
                                     Analysis.
      P439                2012       King, Douglas M., Sheldon H. Jacobson, Edward C. Sewell and           N/A
                                     Wendy K. Tam Cho. 2012. "GeoGraphs: An Efficient Model for
                                     Enforcing Contiguity and Hole Constraints in Planar Graph
                                     Partitioning." Operations Research 60(5):1213-1228.




                                                              29 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 124 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19676et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                                    Bates Range
      P440                2018       Liu, Yan Y. and Wendy K. Tam Cho. 2018. "Spatially Explicit                  N/A
                                     Evolutionary Computation for Largescale Spatial
                                     Optimization." Technical Report.
      P441              7/28/2015    Liu, Yan Y., Wendy K. Tam Cho and Shaowen Wang. 2015. A                      N/A
                                     Scalable Computational Approach to Political Redistricting
                                     Optimization. In Proceedings of the 2015 Annual Conference
                                     on Extreme Science and Engineering Discovery Environment.
                                     XSEDE15: Scientific Advancements Enabled by Enhanced
                                     Cyberinfrastructure St. Louis, MO: pp. 6:1--6:2.

      P442              4/4/2016     Liu, Yan Y., Wendy K. Tam Cho and Shaowen Wang. 2016.                        N/A
                                     "PEAR: A Massively Parallel Evolutionary Computation
                                     Approach for Political Redistricting Optimization and Analysis."
                                     Swarm and Evolutionary Computation 30:78-92.

      P443              6/1/1973     Tufte, Edward R. 1973. “The Relationship between Seats and                   N/A
                                     Votes in Two-Party Systems.” American Political Science
                                     Review 67(2):540–554.
      P444             10/18/2018    oh_presc2                                                                CHO_000001
      P445             10/18/2018    cg1216.csv                                                         Previously Disclosed (Cho)
      P446             10/18/2018    com08.r                                                            Previously Disclosed (Cho)
      P447             10/18/2018    plaintiffs.r                                                       Previously Disclosed (Cho)
      P448             10/18/2018    run0.txt – run63.txt                                               Previously Disclosed (Cho)
      P449             11/26/2018    dat12.txt                                                                CHO_000004
      P450             11/26/2018    rebuttal.r                                                               CHO_000005
      P451             12/28/2018    com.r                                                              Previously Disclosed (Cho)
      P452             12/28/2018    dat18.txt                                                          Previously Disclosed (Cho)
      P453             12/28/2018    pdat.txt                                                           Previously Disclosed (Cho)
      P454              10/5/2018    Cooper Initial Expert Report Appendix                                         N/A
      P455              9/28/2018    PROPOSED_REMEDIAL_PLAN.DBF                                                    N/A
      P456              10/5/2018    Cooper Report Appendix.pdf                                            COOPER_000001-78
      P457              10/5/2018    OCURD_data(m.salling@csuohio.edu).zip                                  COOPER_000079


                                                              30 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 125 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19677et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                   Bates Range
      P458              10/5/2018    OCURD_documentation(m.salling@csuohio.edu).zip                       COOPER_000080
      P459              10/5/2018    OCURD_shapes(m.salling@csuohio.edu).zip                              COOPER_000081
      P460              10/5/2018    OH.dbf                                                               COOPER_000082
      P461              10/5/2018    OH.prj                                                               COOPER_000083
      P462              10/5/2018    OH.shp                                                               COOPER_000084
      P463              10/5/2018    OH.shx                                                               COOPER_000085
      P464              10/5/2018    2010_VTDS_2012_2014_2016 election_data.xlsx                          COOPER_000086
      P465             11/27/2018    2011_Incumbent_addresses_11_27.zip                                   COOPER_000087
      P466             11/27/2018    HYPO1A.dbf                                                           COOPER_000088
      P467             11/27/2018    HYPO2A.dbf                                                           COOPER_000089
      P468             11/30/2018    2018-11-30 Incumbent Addresses                                 Previously Disclosed (Cooper)
      P469             11/30/2018    Nov30.DBF                                                      Previously Disclosed (Cooper)
      P470             12/28/2018    2018_DATA.DBF                                                  Previously Disclosed (Cooper)
      P471             12/28/2018    New Incumbent address.xlsx                                     Previously Disclosed (Cooper)
      P472              10/5/2018    OH data.sav                                                           NIVEN_000001
      P473             11/12/2018    Effgaps2.csv excel                                             Previously Disclosed (Trende)
      P474              10/5/2018    "USHouse_Data_updated.RData"                                        WARSHAW_000026
      P475              10/5/2018    "declination_data"                                                  WARSHAW_000012
      P476             12/28/2018    Warshaw Supplemental Report ("An Evaluation of the Partisan   Previously Disclosed (Warshaw)
                                     Bias in Ohio’s 2011 Congressional Plan and its Effects on
                                     Representation: Updated based on 2018 Elections")

      P477              8/14/2012                          CONFIDENTIAL                            REV_00000003 [Attorney's Eyes
                                                                                                              Only]
      P478              9/15/2011                                                                  REV_00000015 [Attorney's Eyes
                                                                                                              Only]
      P479              4/19/2012                                                                  REV_00000021 [Attorney's Eyes
                                                                                                              Only]
      P480             12/20/2011                                                                  REV_00000040 [Attorney's Eyes
                                                                                                              Only]
      P481              7/26/2018                                                                  REV_00000041 [Attorney's Eyes
                                                                                                              Only]


                                                            31 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 126 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19678et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                             Description                            Bates Range
      P482             12/20/2011                         CONFIDENTIAL                    REV_00000042 [Attorney's Eyes
                                                                                                     Only]
      P483              7/26/2018                                                         REV_00000043 [Attorney's Eyes
                                                                                                     Only]
      P484             12/20/2011                                                         REV_00000044 [Attorney's Eyes
                                                                                                     Only]
      P485              7/26/2018                                                         REV_00000045 [Attorney's Eyes
                                                                                                     Only]
      P486              11/6/2011                                                         REV_00000887 [Attorney's Eyes
                                                                                                     Only]
      P487              9/9/2011                                                          REV_00023184 [Attorney's Eyes
                                                                                                     Only]

      P488              9/9/2011                                                          REV_00023185 [Attorney's Eyes
                                                                                                     Only]
      P489              9/9/2011                                                          REV_00023186 [Attorney's Eyes
                                                                                                     Only]
      P490              9/9/2011                                                          REV_00023187 [Attorney's Eyes
                                                                                                     Only]
      P491              9/9/2011                                                          REV_00023188 [Attorney's Eyes
                                                                                                     Only]
      P492              9/9/2011                                                          REV_00023189 [Attorney's Eyes
                                                                                                     Only]
      P493              9/9/2011                                                          REV_00023190 [Attorney's Eyes
                                                                                                     Only]
      P494              9/9/2011                                                          REV_00023191 [Attorney's Eyes
                                                                                                     Only]
      P495              9/9/2011                                                          REV_00023192 [Attorney's Eyes
                                                                                                     Only]
      P496              9/22/2011                                                         REV_00023377 [Attorney's Eyes
                                                                                                     Only]




                                                           32 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 127 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19679et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                                   Bates Range
      P497             12/14/2011                          CONFIDENTIAL                            REV_00023429 [Attorney's Eyes
                                                                                                              Only]
      P498             12/14/2011                                                                  REV_00023430 [Attorney's Eyes
                                                                                                              Only]
      P499             12/14/2011                                                                  REV_00023431 [Attorney's Eyes
                                                                                                              Only]
      P500              9/16/2011                                                                  REV_00023335 [Attorney's Eyes
                                                                                                              Only]
      P501             12/14/2011                                                                  REV_00023540 [Attorney's Eyes
                                                                                                              Only]
      P502              7/13/2011    Email from C. Boor to H. Mann, S. Marangoni and R. Kapala,         LWVOH_00018255
                                     subject Double Tree Suites Reservation
      P503             11/28/2011    Vouchers for payment for vendors Capital Advantage LLC and        LWVOH_00018279-82
                                     Policy Widgets LLC
      P504              10/5/2018    analysis_ushouse.R                                                 WARSHAW_0000028
      P505              10/5/2018    cces_OH.R                                                          WARSHAW_0000029
      P506              10/5/2018    cces2014_trustrep.r                                                WARSHAW_0000030
      P507              10/5/2018    dataassembly_ushouse.R                                             WARSHAW_0000031
      P508              10/5/2018    remedial_plan_analysis.R                                           WARSHAW_0000032
      P509             11/26/2018    PrePost2011_Ohio.R                                                 WARSHAW_0000049
      P510             11/26/2018    rebuttal_competitiveness.R                                         WARSHAW_0000050
      P511             11/26/2018    remedial_plan_analysis_imputations.R                               WARSHAW_0000051
      P512             12/28/2018    analysis_ushouse_2018.R                                       Previously Disclosed (Warshaw)
      P513             12/28/2018    dataassembly_ushouse_2018.R                                   Previously Disclosed (Warshaw)
      P514             12/28/2018    remedial_analysis_2018.R                                      Previously Disclosed (Warshaw)
      P515               8/1/2011    Consulting Agreement between Republican Members of the            LWVOH_00005475-77
                                     Legislative Task Force and Capital Advantage, LLC
      P516              8/3/2011     Consulting Agreement between Republican Members of the            LWVOH_00005478-80
                                     Legislative Task Force and Policy Widgets, LLC
      P517              9/11/2011    Email from C. Widener to T. Niehaus and M. Schuler, subject        LWVOH_00018318
                                     Fw: clark county




                                                             33 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 128 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19680et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                  Bates Range
      P518              9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for      LWVOH_00018298-301
                                     LSC
      P519              9/11/2011    Email from R. DiRossi to T. Niehaus, subject Map 2 of 4             LWVOH_00018313
      P520              9/12/2011    Email from M. Schuler to H. Mann and T. Judy, (no subject)          LWVOH_00018319

      P521              9/20/2011    HB 318/HB 319 Senate Government Oversight & Reform                  Niehaus Depo Ex. 24
                                     Committee File
      P522             10/12/2011    Statement from Ohio Secretary of State Jon Husted                   Niehaus Depo Ex. 26
      P523             12/14/2011    Transcript, Ohio State Senate Session                               Niehaus Depo Ex. 34
      P524              10/5/2018    Report of David Niven, Ph.D., "Dividing Neighbors and                Niven Depo Ex. 1
                                     Diminishing Voices: An Analysis of Ohio's Congressional
                                     Districts"
      P525              Oct. 2018    David Niven Curriculum Vitae                                         Niven Depo Ex. 2
      P526             11/26/2018    Report of David Niven, Ph.D., "Response to Dr. Thornton and          Niven Depo Ex. 3
                                     Dr. Brunell"
      P527              9/20/2011    HB 318/HB 319 Senate Government Oversight & Reform                   Obhof Depo Ex. 4
                                     Committee File
      P528              9/21/2011    Transcript, Ohio State Senate Session                                Obhof Depo Ex. 5
      P529             10/19/2011    Email from M. Rowe to A. Hoyt, R. Routt, et al., subject DRAFT       SMC-AH-000122
                                     COPY: Letter to Niehaus and Batchelder
      P530              11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:         SMC-AH-000267-303
                                     Proposed Batchelder Maps and info, attaching maps
      P531              11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:          SMC-AH-000241-66
                                     Proposed Batchelder Maps and info, attaching maps
      P532              11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:          SMC-AH-000220-40
                                     Proposed Batchelder Maps and info, attaching maps
      P533             12/15/2011    Email from R. Routt to E.Stockhausen, subject RE: 11th               SMC-RR-016633
                                     Congressional District
      P534              11/3/2011    Email from S. Cherry to R. Routt, subject Re: Redistricting Plan     SMC-RR-029488
                                     for LSC drafting
      P535             10/28/2011    Email from R. Routt to E. Kearney, C. Tavares, et al., subject       SMC-RR-016980
                                     Proposed Republican draft concept map


                                                               34 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 129 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19681et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                                    Bates Range
      P536             12/22/2011    Email from R. Routt to G. Boas and A. Hoyt, subject HB                  SMC-AH-00368
                                     369/HB319 Statistical comparison
      P537              7/15/2018    Email from B. Hansen to C. Sulecki, subject Fwd: did you              HANSEN_000130-31
                                     attend
      P538              5/12/2011    Discussion Points for Mark Braden Meetings                            LWVOH_00008711
      P539                           Meeting Notice: "FW: Weekly Redistricting Meeting"                      GOV_000001
      P540              7/7/2011     Redistricting Meetings Agenda                                        LWVOH_00010568-69
      P541              8/1/2011     Consulting Agreement between Republican Members of the               LWVOH_00005475-77
                                     Legislative Task Force and Capital Advantage, LLC
      P542              8/3/2011     Consulting Agreement between Republican Members of the               LWVOH_00005478-80
                                     Legislative Task Force and Policy Widgets, LLC
      P543              8/16/2011    Email from Ray DiRossi to Matt Schuler, subject Tuesday at            LWVOH_00018258
                                     redistricting office
      P544                           Maptitude screenshot, HB 319 As Enacted - Congressional          BLESSING0012635 [HB 319 As
                                     Districts.map - 2010 Final Census Blocks (Ohio)                 Enacted -Congressional Districts]

      P545                           Maptitude screenshot, HB 319 As Enacted - Congressional          BLESSING0012635 [HB 319 As
                                     Districts.map - 2010 Final Census Blocks (Ohio) (dataview           Enacted - Congressional
                                     District 15)                                                         Districts]_CD15_001
      P546              9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for       LWVOH_00018298-301
                                     LSC
      P547                2011       Ohio Redistricting Competition Rules and Scoring                       SLAGLE_0022-39
      P548              Feb. 2012    Ohio Redistricting Transparency Report, The Elephant In the            SLAGLE_0058-69
                                     Room (2nd edition)
      P549             11/17/2010    Email from A. Kuhn to S. Stivers forwarding email from D.              STIVERS_007454
                                     DiSanto, subject Ohio Republican Delegation Meeting --
                                     Thursday, Nov. 18
      P550              1/8/2011     Email from K. Stivers to S. Stivers forwarding email exchange          STIVERS_004894
                                     with J. Husted, subject line Congratulations
      P551              3/22/2011    Email from M.B. Carozza to S. Stivers and A. Kuhn, subject             STIVERS_004042
                                     Checking In




                                                             35 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 130 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19682et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                               Bates Range
      P552              6/1/2011     Email from C. Whetstone to S. Stivers, M.B. Carozza and A.         STIVERS_002589
                                     Kuhn, subject line redistricting
      P553              8/15/2011    Email from L. Crotty to S. Stivers, M.B. Carozza, and A. Kuhn,    STIVERS_000003-4
                                     subject For Approval: Fin Com Agenda, attaching Stivers
                                     August 16, 2011 Finance Committee Meeting Agenda

      P554              9/10/2011    Email exchange between S. Stivers, M.B. Carozza and A. Kuhn,     STIVERS_000766-67
                                     subject line Checking In
      P555              12/7/2011    Email from L. Crotty to S. Stivers, subject Calls Today and      STIVERS_000330-31
                                     Ingram Tracker, attaching Ingram 2012 Tracker spreadsheet

      P556              3/2/2012     Email exchange between S. Stivers, C, Whetstone and A. Kuhn      STIVERS_007519-20
                                     forwarding email from A. Blake, subject line Redistricting

      P557              9/11/2011    Email exchange between M.B. Carozza, S. Stivers and A. Kuhn,     STIVERS_004406-07
                                     subject line Checking In
      P558              9/15/2011    Transcript, Ohio House Session                                    Szollosi Depo Ex. 3
      P559                           Compromise Proposal to Draw Fair Congressional Districts         SMC-KM-000363-72

      P560              11/2/2011    Email from K. McCarthy to C. Glassburn and A. Budish, subject SMC-KM-000263, SMC-KM-000409-
                                     Re: counter - Draft Presentation, attaching presentation                   13
                                     "Redistricting Discussions Nov. 2, 2011"
      P561             11/23/2011    Email from K. McCarthy to A. Budish, (no subject), attaching  SMC-KM-000184, SMC-KM-000167-
                                     spreadsheet LWV and GOP Index Composite Scores                             68

      P562                           Presentation, "Summary of Compromise Efforts to Resolve          SMC-KM-000155-65
                                     Redistricting Impasse, Avoid Two Different Primary Elections
                                     and Save Taxpayers $15 million"
      P563              11/3/2011    Email from S. Bender to K. McCarthy, subject RE: final release   SMC-KM-000138-40

      P564              11/3/2011    Transcript of Video Recorded Session, Ohio House of              Szollosi Depo Ex. 13
                                     Representatives


                                                               36 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 131 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19683et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                               Description                                      Bates Range
      P565              11/4/2011    Email from A. Budish to K. McCarthy, subject Fw: Frustration           Szollosi Depo Ex. 14

      P566             11/15/2011    Email from D. Ramos to A. Budish, M. Szollosi, et al., subject   SMC-KM-000296, SMC-KM-000100
                                     Concerns about Redistricting
      P567             11/30/2011    Email from K. McCarthy to T. Heard, et al., subject Talking           SMC-KM-000061-63
                                     Points fro ^_Redistricting^_ Impasse
      P568             11/30/2011    Email from K. McCarthy to M. Szollos, subject Talking Points          SMC-KM-000270-72
                                     for Blade
      P569             12/4/2011     The Blade Editorial, "Crossing the lines"                             Szollos Depo Ex. 21
      P570             12/18/2018    R-code                                                                Trende Depo Ex. 13
      P571              10/5/2018    Warshaw Report ("An Evaluation of the Partisan Bias in Ohio’s         Warshaw Depo Ex. 1
                                     2011 Congressional Districting Plan and its Effects on
                                     Representation in Congress")
      P572             11/26/2018    Warshaw Rebuttal Report ("An Evaluation of the Partisan Bias          Warshaw Depo Ex. 6
                                     in Ohio’s 2011 Congressional Plan and its Effects on
                                     Representation: Rebuttal Report")
      P573                2018       APRI Columbus Membership List                                           OAPRI_0000013
      P574             10/18/2014    APRI Dayton Membership List                                            OAPRI_0000018-20
      P575                           APRI Youngstown Membership List                                         OAPRI_0000022
      P576                 2018      APRI Cleveland Membership List                                         OAPRI_0000016-17
      P577              2/21/2018    APRI Akron/Canton Membership List                                      OAPRI_0000014-15
      P578                 2018      APRI Toledo Membership List                                             OAPRI_0000012
      P579               1/6/2011    Email from A. Washington to all APRI chapters, subject 2010            OAPRI_0000067-68
                                     labor/minority debriefing
      P580              9/2/2011     Email from A. Kincaid to R. DiRossi, H. Mann and T. Whatman,          LWVOH_00018302-08
                                     subject New Idea Redraft
      P581              9/11/2011    Email from R. DiRossi to T. Whatman, subject Widener                  LWVOH_00018311-12
                                     proposal update
      P582              9/12/2011    Email from R. DiRossi to T. Whatman, subject Stivers Maps              LWVOH_00018320

      P583              9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for         LWVOH_00018298-01
                                     LSC


                                                              37 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 132 of 147 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 19684et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                 Description                                     Bates Range
      P584              9/11/2011    Email from T. Niehaus to T. Whatman, subject Redistricting              LWVOH_00018297
                                     "tweaks"
      P585              9/11/2011    Email from Chris Widener to President Niehaus and others re             LWVOH_00018318
                                     Clark County
      P586                           Chart, Election Results (Breakdown in the districts between                NRCC000018
                                     Turner and Austria)
      P587              9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with       LWVOH_00018322-25
                                     possible Stivers addition
      P588              3/31/2011    Chart, Ohio Changes                                                        NRCC000012
      P589                           District 16 maps                                                           NRCC000017
      P590                           Chart, Ohio Changes                                                        NRCC000013
      P591                           Colored Map with sixteen districts and counties                            NRCC000015
      P592             10/27/2011    Maptitude screenshot, 10-27-11 Adam New Map.map - 2010           BLESSING0012635 [10-27-11 Adam
                                     Final Census Blocks (Ohio)                                                New Map]_001
      P593                           Turner-Austria Option Talking Points                                    LWVOH_00008616
      P594                           Talking Points for Speaker Boehner                                         NRCC000016
      P595                           Spreadsheet with tables and column Turner/Austria                        LWVOH_0018333
      P596             10/19/2011    Chart, HB319                                                               NRCC000014
      P597              11/2/2011    Table HB 319 Unified Indexes/Proposal Unified Indexes                    DIROSSI_0000142
      P598             12/28/2018    Cooper Third Supplemental Declaration                              Previously Disclosed (Cooper)




                                                             38 of 38
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 133 of 147 PAGEID #:
                                     19685




                           APPENDIX M
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 134 of 147 PAGEID #:
                                     19686


                                                Appendix M

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO


   OHIO A. PHILIP RANDOLPH INSTITUTE,        )
   LEAGUE OF WOMEN VOTERS OF OHIO,           )
   THE OHIO STATE UNIVERSITY COLLEGE         )
   DEMOCRATS, NORTHEAST OHIO YOUNG           )
   BLACK DEMOCRATS, HAMILTON COUNTY          )
   YOUNG DEMOCRATS, LINDA GOLDENHAR,         )
   DOUGLAS BURKS, SARAH INSKEEP,             )
   CYNTHIA LIBSTER, KATHRYN DEITSCH,         )
   LUANN BOOTHE, MARK JOHN GRIFFITHS,        )
   LAWRENCE NADLER, CHITRA WALKER,           )
   TRISTAN RADER, RIA MEGNIN,                )                   No. 1:18-cv-00357-TSB
   ANDREW HARRIS, AARON DAGRES,              )
   ELIZABETH MYER, BETH HUTTON,              )                   Judge Timothy S. Black
   TERESA THOBABEN,                          )                   Judge Karen Nelson Moore
   and CONSTANCE RUBIN,                      )                   Judge Michael H. Watson
                                             )                   Magistrate Judge Karen L. Litkovitz
            Plaintiffs,                      )
                                             )
   v.                                        )
                                             )
   RYAN SMITH, Speaker of the Ohio House     )
   of Representatives, LARRY OBHOF,          )
   President of the Ohio Senate, and         )
   JON HUSTED, Secretary of State of Ohio,   )
   in their official capacities,             )
                                             )
            Defendants.                      )
   _________________________________________ )

                          DEFENDANTS’ INITIAL TRIAL EXHIBIT LIST

                                                                                Case/Deposition
    Trial Exhibit #                          Description
                                                                                   Reference
          D1          Map of H.B. 369 Plan
          D2          Map of H.B 319 Plan

                      Map of Enacted Congressional Plan Used in 2002 through
          D3
                      2012 Election Cycles




                                                      1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 135 of 147 PAGEID #:
                                     19687



                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2002
        D4                                                                     ctions/election-results-and-
                 General Election (Statewide and Congressional Races)          data/2002-elections-results/


                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2004
        D5                                                                     ctions/election-results-and-
                 General Election (Statewide and Congressional Races)          data/2004-elections-results/


                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2006
        D6                                                                     ctions/election-results-and-
                 General Election (Statewide and Congressional Races)          data/2006-elections-results/


                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2008
        D7                                                                     ctions/election-results-and-
                 General Election (Statewide and Congressional Races)          data/2008-election-results/


                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2010
        D8                                                                     ctions/election-results-and-
                 General Election (Statewide and Congressional Races)          data/2010-elections-results/


                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2012
        D9                                                                     ctions/election-results-and-
                 General Election (Statewide and Congressional Races)          data/2012-elections-results/


                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2014
        D10                                                                    ctions/election-results-and-
                 General Election (Statewide and Congressional Races)          data/2014-elections-results/

                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2016     ctions/election-results-and-
        D11                                                                    data/2016-official-elections-
                 General Election (Statewide and Congressional Races)
                                                                               results/

                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for August   ctions/election-results-and-
        D12                                                                    data/2018-official-elections-
                 8, 2018 Special Election for Congressional District 12
                                                                               results/

                                                                               https://www.sos.state.oh.us/ele
                 Official Secretary of State Election Return Data for 2018     ctions/election-results-and-
        D13                                                                    data/2018-official-elections-
                 General Election (Statewide and Congressional Races)
                                                                               results/

                 9/15/2011 - Ohio House and Senate Session Transcripts
        D14
                 (Parts 1 & 2) with Errata Sheet
                 9/21/2011 - Ohio House Session Transcript with Errata
        D15
                 Sheet
                 9/21/2011 - Ohio Senate Session Transcript with Errata
        D16
                 Sheet
                 11/3/2011 - Ohio House Session Transcript with Errata
        D17
                 Sheet
                 12/14/2011 - Ohio House Session Transcript with Errata
        D18
                 Sheet
                 12/14/2011 - Ohio Senate Session Transcript with Errata
        D19
                 Sheet


                                                   2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 136 of 147 PAGEID #:
                                     19688


        D20      Expert Report of M.V. Hood, III (11/12/2018)                     Hood Exhibit 1
                 Supplemental Expert Report of M.V. Hood III
        D21
                 (12/28/2018)
        D22      Expert Report of Douglas Johnson, Ph.D. (11/10/2018)             Johnson Exhibit 1
        D23      Resume of Douglas Johnson, Ph.D.                                 Johnson Exhibit 2
        D24      Rebuttal Report of Janet R. Thornton, Ph.D.                      Thornton Exhibit 1
                 Chart - "District/Plaintiff's Original Districts" Dr. Cho's 3+
        D25      Million Outcome for Plaintiffs Revised Districts,                Thornton Exhibit 8
                 Percentage from 2008-2010 Statewide Elections
        D26      Expert Report of Sean Trende (11/12/2018)                        Trende Exhibit 1
        D27      Curriculum Vitae of Sean Trende                                  Trende Exhibit 5
                 2/12/2018 - E-mail from Brad Wenstrup to Burks, Bates-
        D28                                                                       Burks Exhibit 2
                 Stamped INDPLTS_0015960
                 3/7/2018 - E-mail from Douglas Burks to Rapach, Smith
        D29                                                                       Burks Exhibit 3
                 and Others, Bates-Stamped INDPLTS_0015983
                 3/7/2018 - FCNL memo, Bates-Stamped
        D30                                                                       Burks Exhibit 4
                 INDPLTS_0015984-15985
                 8/23/2018 - E-mail from Douglas Burks to Wenstrup,
        D31                                                                       Burks Exhibit 6
                 Bates-Stamped INDPLTS_0016034
                 2/28/2018 - E-mail from Douglas Burks to Rapach, Bates-
        D32                                                                       Burks Exhibit 9
                 Stamped INDPLTS_0016084
                 5/23/2018 - E-mail from Douglas Burks to Paul Moke,
        D33                                                                       Burks Exhibit 11
                 Bates-Stamped INDPLTS_0016023-16025
                 5/23/2018 - E-mail from Douglas Burks to
        D34      steve@careerfastrack.com, Bates-Stamped                          Burks Exhibit 12
                 INDPLTS_0016093-16094
        D35      Address-searchable Google map of Ohio 2012 Plan                  Dagres Exhibit 2
                 Address-searchable Google map of Ohio Proposed
        D36                                                                       Dagres Exhibit 4
                 Remedial Plan
                 Comments from Aaron Dagres, Bates-Stamped
        D37                                                                       Dagres Exhibit 6
                 INDPLTS_0013073
                 7/14/2018 - E-Mail from Patrick Barnacle to Aaron
        D38                                                                       Dagres Exhibit 14
                 Dagres, Bates-Stamped INDPLTS_0002971-2995
                 11/17/2016 - E-mail from Kathy Deitsch to Debbie
        D39      Sneddon and others, Bates-Stamped INDPLTS_0018871-               Deitsch Exhibit 2
                 18874
                 10/31/2017 - E-mail from Kathy Deitsch to
        D40      Rep48@ohiohouse.gov and Others, Bates-Stamped                    Deitsch Exhibit 6
                 INDPLTS_0024143-24144
                 4/29/2018 - E-mail from Kathy Deitsch to
        D41      newsroom@dailystandard.com, Bates-Stamped                        Deitsch Exhibit 7
                 INDPLTS_0021432




                                                     3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 137 of 147 PAGEID #:
                                     19689


                 5/25/2018 - E-mail from Kathy Deitsch to Catherine
        D42      Turcer and others, Bates-Stamped INDPLTS_0021536-             Deitsch Exhibit 8
                 21537
                 8/31/2018 - E-mail from Kathy Deitsch to
        D43      mrotondorn@yahoo.com, Bates-Stamped                           Deitsch Exhibit 10
                 INDPLTS_0021692
                 5/30/2018 - E-mail from Kathy Deitsch to
        D44      adkinsandaffilies@yahoo.com, Bates-Stamped                    Deitsch Exhibit 12
                 INDPLTS_0022390-22391
                 1/24/2018 - M. Griffiths' Statement to Government
        D45      Oversight and Reform Committee, Bates-Stamped                 Griffiths Exhibit 4
                 INDPLTS_0000173
                 1/22/2018 - E-Mail from Megan Griffiths to Mark Griffiths
                 Re: Draft Version of M. Griffiths' 1/4/2018 Statement to
        D46                                                                    Griffiths Exhibit 5
                 Government Oversight and Reform Committee, Bates-
                 Stamped INDPLTS_0001279-1280
                 11/3/2017 - Letter to the Editor - Elyria Chronicle, Bates-
        D47                                                                    Griffiths Exhibit 6
                 Stamped INDPLTS_0001114
                 M. Griffiths' Notes Re: Mileage to representatives, Bates-
        D48                                                                    Griffiths Exhibit 7
                 Stamped INDPLTS_0000161-162
                 Lorain Chronicle Letter to the Editor "Gerrymandering
        D49                                                                    Griffiths Exhibit 8
                 Must be Stopped", Bates-Stamped INDPLTS_0001116
                 Warbaugh Campaign - Tally Sheet- Ohio 7th County
        D50                                                                    Griffiths Exhibit 10
                 (Lorain), Bates-Stamped INDPLTS_0003100-3103
                 5/29/2018 - E-Mail chain from Alison Ricker to Hutton
        D51      regarding the lawsuit, Bates-Stamped INDPLTS_0026808-         Hutton Exhibit 1
                 26809
                 Written Statement, Larry Nadler, Bates-Stamped
        D52                                                                    Nadler Exhibit 1
                 INDPLTS_0002909
                 Notice of 30(b)(6) deposition of League of Women Voters
        D53                                                                    Miller Exhibit 1
                 of Ohio
                 Ohio Redistricting Transparency Report The Elephant in
        D54                                                                    Miller Exhibit 2
                 the Room, Bates-Stamped LWVOH_00018400-18421
        D55      Plaintiffs' Privilege Log                                     Miller Exhibit 3
                 Ohio redistricting reform history, Bates-Stamped
        D56                                                                    Miller Exhibit 4
                 LWVOH_0074306
                 11/26/2012 - Letter from Dina Schoomaker and Linda
        D57      Slocum to William Batchelder and Vernon Sykes, Bates-         Miller Exhibit 5
                 Stamped LWVOH_0022920
                 11/25/2014 - Press Release, A. Henkener, C. Turcer,
        D58                                                                    Miller Exhibit 6
                 Bates-Stamped LWVOH_0086183-86184
                 Plaintiffs' responses and objections to legislative
        D59      defendants' first set of interrogatories and first set of     Miller Exhibit 7
                 requests for production of documents



                                                   4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 138 of 147 PAGEID #:
                                     19690


                 4/30/2015 - E-mail chain from A. Henkener to C. Turcer,
        D60                                                                    Miller Exhibit 8
                 R. Gunther, Bates-Stamped LWVOH_0050826-50827
                 7/23/2015 - E-mail chain from A. Henkener to C. Davis,
        D61                                                                    Miller Exhibit 9
                 Bates-Stamped LWVOH_0050401-50404
                 PowerPoint- Ohio Redistricting Competition, Bates-
        D62                                                                    Miller Exhibit 10
                 Stamped LWVOH_0074117-74132
                 Brennan Center for Justice Don't Judge a Book by Its
        D63      Cover Alone document, Bates-Stamped                           Miller Exhibit 11
                 LWVOH_0044874-44875
                 Ohio redistricting competition rules and scoring 2011,
        D64                                                                    Miller Exhibit 12
                 Bates-Stamped LWVOH_0044516-44533
                 Document - Membership Surge Continues Statewide,
        D65                                                                    Miller Exhibit 13
                 Bates-Stamped LWVOH_0099889-99890
                 Individual independent contractor agreement between
                 Ohio Environmental Council Action Fund, Inc. and League
        D66                                                                    Miller Exhibit 17
                 of Women Voters of Ohio, Bates-Stamped
                 LWVOH_0095013-95015
                 Notice of 30(b)(6) Deposition of Ohio State University
        D67                                                                    Oberdorf Exhibit 1
                 College Democrats
                 Notice of 30(b)(6) Deposition of Ohio A. Philip Randolph
        D68                                                                    Washington Exhibit 1
                 Institute
                 11/8/2011 - Election Campaign Report, Bates-Stamped
        D69                                                                    Washington Exhibit 8
                 OAPRI_0000047
                 APRI Columbus Chapter Monthly Report, Bates-Stamped
        D70                                                                    Washington Exhibit 9
                 OAPRI_0000049
                 Letter from David Morgan to the APRI State Educational
        D71                                                                    Washington Exhibit 10
                 Conference, Bates-Stamped OAPRI_0000059
                 12/9/2011 - E-mail from Delores Freeman to Andre
        D72                                                                    Washington Exhibit 11
                 Washington, Bates-Stamped OAPRI_0000066
                 Plaintiff Ohio A. Philip Randolph Institute's responses and
                 objections to legislative defendants' first set of
        D73                                                                    Washington Exhibit 12
                 interrogatories and first set of requests for production of
                 documents
                 12/9/2011 - E-mail from Kimberly Daniels to Andre
        D74                                                                    Washington Exhibit 13
                 Washington, Bates-Stamped OAPRI_0000031
                 Document - The Toledo Federation of Teachers Salutes
        D75      the Ohio A. Philip Randolph Institute, Bates-Stamped          Washington Exhibit 14
                 OAPRI_0000033
                 Letter from Andre Washington to sisters and brothers,
        D76                                                                    Washington Exhibit 15
                 Bates-Stamped OAPRI_0000035-36
                 1/6/2011 - E-mail from Andre Washington to all APRI
        D77                                                                    Washington Exhibit 16
                 chapters, Bates-Stamped OAPRI_0000067-68
                 A Philip Randolph Institute - People Get Ready: 2012 Is
        D78      Coming, Our One Year Plan, Bates-Stamped                      Washington Exhibit 17
                 OAPRI_0000128

                                                   5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 139 of 147 PAGEID #:
                                     19691


                 Document - Youngstown APRI chapter, Bates-Stamped
        D79                                                          Washington Exhibit 18
                 OAPRI_0000135
                 Ohio Unity 2018 black voter empowerment campaign,
        D80                                                          Washington Exhibit 19
                 Bates-Stamped OAPRI_0000145




                                              6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 140 of 147 PAGEID #:
                                     19692




                           APPENDIX N
    Case: 1:18-cv-00357-TSB-KNM-MHW DocAppendix
                                             #: 234    N    Filed: 02/27/19 Page: 141 of 147 PAGEID #:
                                                 19693
                                   Intervenors' Trial Exhibit List



                                                                                                                                                                                                     Deposition
Exhibit                                              Document Description                                                   Document Date           Bates Number               Deposition             Exhibit      Objection
Number                                                                                                                                                                                                Number
          Wendy K. Tam Cho, Ph.D. Curriculum Vitae                                                                                                                       Wendy K. Tam   Cho, Ph.D.    Exhibit 1
          Wendy K. Tam Cho, Ph.D. Expert Report (10/5/2018)                                                                 October 5, 2018                              Wendy K. Tam   Cho, Ph.D.    Exhibit 2
          Wendy K. Tam Cho, Ph.D. Rebuttal Expert Report (11/26/2018)                                                      November 26, 2018                             Wendy K. Tam   Cho, Ph.D.    Exhibit 3
          Confidential Source Code                                                                                                                                       Wendy K. Tam   Cho, Ph.D.    Exhibit 4
          10/12/18 - Letter from E. Zhang to P. Lewis, et al. Re: Ohio A. Philip Randolph Institute v. Smith                October 12, 2018                             Wendy K. Tam   Cho, Ph.D.    Exhibit 5
          Dr. Cho's Run Output File                                                                                                                                      Wendy K. Tam   Cho, Ph.D.    Exhibit 6
          Wendy K. Tam Cho, Ph.D. Supplemental Expert Report (12.28.18)                                                    December 28, 2018
          10/9/2018 - Letter from N. Subhedar to P. Lewis, et al. Re: Ohio A. Philip Randolph Institute v. Smith            October 9, 2018
          Native of Dr. Cho's Run Output File- File Name "run1.txt"
          Errata to Wendy K. Tam Cho, Ph.D Expert Report (10/18/2018)                                                       October 18, 2018
          Declaration of William S. Cooper (10/5/2018) (also Niven Exhibit 10)                                              October 5, 2018                                 William   S. Cooper       Exhibit 1
          Brennan Center for Justice Overview: Ohio Redistricting Reform Proposal                                            February 2018                                  William   S. Cooper       Exhibit 2
          Ohio U.S. House Zero Deviation 2012 Plan                                                                                                                          William   S. Cooper       Exhibit 3
          Ohio U.S. House Proposed Remedial Plan                                                                                                                            William   S. Cooper       Exhibit 4
          Exhibit A - Documents Re: William S. Cooper Declaration                                                                                                           William   S. Cooper       Exhibit 5
          Errata to Declaration of William S. Cooper (11/30/2018)                                                          November 30, 2018                                William   S. Cooper       Exhibit 6
          Ohio U.S. House Proposed Remedial Plan 11/30/2018 Mod                                                            November 30, 2018                                William   S. Cooper       Exhibit 7
          Supplemental Declaration of William S. Cooper (11/26/2018)                                                       November 26, 2018                                William   S. Cooper       Exhibit 8
          Second Supplemental Declaration of William S. Cooper (11/27/2018)                                                November 27, 2018                                William   S. Cooper       Exhibit 9
          Ohio U.S. House Zero Deviation Hypothetical Plan 1A                                                                                                               William   S. Cooper       Exhibit 10
          Ohio U.S. House Zero Deviation Hypothetical Plan 2A                                                                                                               William   S. Cooper       Exhibit 11
          Demonstrative Re: 2012, 2014, 2016 AVG                                                                                                                            William   S. Cooper       Exhibit 12
          Third Supplemental Declaration of William S. Cooper (12.28.18)                                                   December 28, 2018
          Lisa Handley Expert Report (10/5/2018)                                                                            October 5, 2018                                   Lisa Handley            Exhibit 1
          Lisa Handley Expert Report (U.S. v. City of Euclid) (2/1/2007)                                                    February 1, 2007                                  Lisa Handley            Exhibit 2
          Lisa Handley Rebuttal Expert Report (U.S. v. City of Euclid) (5/10/2007)                                           May 10, 2007                                     Lisa Handley            Exhibit 3
          Lisa Handley Expert Report (U.S. v. Euclid City School District) (3/1/2009)                                        March 1, 2009                                    Lisa Handley            Exhibit 4
          Lisa Handley Rebuttal Expert Report (U.S. v. Euclid City School District) (4/15/2009) "Declaration of Dr. Lisa
                                                                                                                             April 15, 2009                                   Lisa Handley
          R. Handley"                                                                                                                                                                                 Exhibit 5
          Analysis of 2009 Election for Euclid City School Board District Board of Education                                 March 5, 2010                                    Lisa Handley            Exhibit 6
          Rebuttal to Engstrom Report (U.S. v. Euclid City School District) (7/22/2010) "Declaration of D. Lisa R.
                                                                                                                              July 22, 2010                                   Lisa Handley
          Handley"                                                                                                                                                                                    Exhibit 7
          2009 Paper - Legislative Studies Quarterly " Has the Voting Rights Act Outlived its Usefulness? In a Word,
                                                                                                                           November 1, 2009                                   Lisa Handley
          "No"" - by Lublin, Brunell, Grofman, Handley                                                                                                                                                Exhibit 8
          David H. Niven, Ph.D. Report (10/5/2018) - Dividing Neighbors and Diminishing Voices: An Analysis of Ohio's
                                                                                                                            October 5, 2018                                 David Niven, Ph.D.
          Congressional Districts                                                                                                                                                                     Exhibit 1
          David H. Niven, Ph.D. Curriculum Vitae                                                                             October 2018                                   David Niven, Ph.D.        Exhibit 2
          David H. Niven, Ph.D. Response to Thornton and Brunell (11/26/2018)                                              November 26, 2018                                David Niven, Ph.D.        Exhibit 3
          Rebuttal Expert Report of Janet R. Thornton, Ph.D. (11/12/2018)                                                  November 12, 2018                                David Niven, Ph.D.        Exhibit 5
          Geographic Terms and Concepts - Census Tract [www.census.gov]                                                    December 18, 2018                                David Niven, Ph.D.        Exhibit 6
          Niven Save File Exports                                                                                                                                           David Niven, Ph.D.        Exhibit 7
          Ohio Congressional District Map, 2002-2012                                                                                                 SOS 001054             David Niven, Ph.D.        Exhibit 8
          Ohio Congressional District Map, 2012-2022                                                                                                                        David Niven, Ph.D.        Exhibit 9
          davidniven.com Website Printout                                                                                  December 18, 2018                                David Niven, Ph.D.        Exhibit 11
          HarperCollins Publishing Website - Printout Re: David Niven                                                      December 19, 2018                                David Niven, Ph.D.        Exhibit 12
          Niven Tweets, 12/12/2017                                                                                         December 12, 2017                                David Niven, Ph.D.        Exhibit 13
          Niven Tweets, 11/16/2017                                                                                         November 16, 2017                                David Niven, Ph.D.        Exhibit 14
          Niven Tweets, 3/6/2018                                                                                             March 6, 2018                                  David Niven, Ph.D.        Exhibit 15
          Niven Tweets, 11/14/2018                                                                                         November 14, 2018                                David Niven, Ph.D.        Exhibit 16
          Niven Tweets, 6/13/2018                                                                                            June 13, 2018                                  David Niven, Ph.D.        Exhibit 17
          Christopher Warshaw Expert Report (10/5/2018) "An Evaluation of the Partisan Bias in Ohio's 2011
                                                                                                                            October 5, 2018                               Christopher Warshaw
          Congressional Districting Plan and its Effects on Representation in Congress"                                                                                                               Exhibit 1
          Figure 1 Ohio Partisan Distribution 2004 to 2010                                                                                                                Christopher Warshaw         Exhibit 2
          Figure 7 Ohio Partisan Distribution 2012 to 2016                                                                                                                Christopher Warshaw         Exhibit 3
          Essay by Wendy Cho "Measuring Partisan Fairness: How Well Does the Efficiency Gap Guard Against
                                                                                                                                                                          Christopher Warshaw
          Sophisticated As Well As Simple Minded Modes of Partisan Discrimination"                                                                                                                    Exhibit 4
          Figure 5 Cleveland Area                                                                                                                                         Christopher Warshaw         Exhibit 5
          Christopher Warshaw Rebuttal Report (11/26/2018)                                                                 November 26, 2018                              Christopher Warshaw         Exhibit 6
          Christopher Warshaw Expert Report (11/27/2017) in League of Women Voters of Pennsylvania v. the
                                                                                                                           November 27, 2017                              Christopher Warshaw
          Commonwealth of Pennsylvania, 159 MM 2017 (Pa.)                                                                                                                                             Exhibit 7
          Christopher Warshaw Expert Report (6/1/2018) Michigan case in League of Women Voters of Michigan v.
                                                                                                                              June 1, 2018                                Christopher Warshaw
          Johnson , No. 2:2017cv14148 (E.D. Mich.)                                                                                                                                                    Exhibit 8
          2017 Article of Gregory Warrington "Quantifying gerrymandering using the vote distribution" (5/15/2017)            May 15, 2017                                 Christopher Warshaw         Exhibit 9
          U.S. House of Representatives Roll Call Votes 114th Congress - 1st Session (2015)                                November 29, 2018                              Christopher Warshaw         Exhibit 10
          VoteView.com - Lindsay Graham Entry                                                                                                                             Christopher Warshaw         Exhibit 11
          Pew Research Center Article "From the very start, sharp partisan divisions over Obamacare" (6/25/2015)             June 25, 2015                                Christopher Warshaw         Exhibit 12
          Christopher Warshaw Supplemental Expert Report (12.28.18)                                                        December 28, 2018
          Expert Report of Thomas Brunell (11/12/2018) (also Niven Exhibit 4)                                              November 12, 2018                                 Thomas Brunell           Exhibit 1
          July 20, 2011 Columbus Regional Hearing Testimony- File Name "2011-07-20 Columbus Regional Hearing
                                                                                                                              July 20, 2011
          Testimony.pdf"                                                                                                                         DIROSSI 0000151-201
          House Bill 319 Rep. Matt Huffman Sponsor Testimony- File Name "2011-09-13 Huffman Sponsor
                                                                                                                                                  LENZO_000041-42
          Testimony.docx"
          H.B. 369 Rep. Matt Huffman Sponsor Testimony                                                                                                                      Matthew Huffman           Exhibit 19
          Ohio House Republican Caucus, How the Problem Started- File Name "MCGREGOR000001-
                                                                                                                                                 MCGREGOR000002-7               Troy Judy
          MCGREGOR000007.pdf"                                                                                                                                                                         Exhibit 30
          OHIO House of Representatives JOURNAL Thursday, September 15, 2011, available at
                                                                                                                           September 15, 2011
          http://archives.legislature.state.oh.us/JournalText129/HJ-09-15-11.pdf
          OHIO House of Representatives JOURNAL Wednesday, September 21, 2011, available at
                                                                                                                           September 21, 2011
          http://archives.legislature.state.oh.us/JournalText129/HJ-09-21-11.pdf
          OHIO House of Representatives JOURNAL CORRECTED VERSION Wednesday, December 14, 2011,
                                                                                                                           December 14, 2011
          available at http://archives.legislature.state.oh.us/JournalText129/HJ-12-14-11.pdf
          OHIO SENATE JOURNAL Wednesday, September 21, 2011, available at
                                                                                                                           September 21, 2011
          http://archives.legislature.state.oh.us/JournalText129/SJ-09-21-11.pdf
          OHIO SENATE JOURNAL Wednesday, December 14, 2011, available at
                                                                                                                           December 14, 2011
          http://archives.legislature.state.oh.us/JournalText129/SJ-12-14-11.pdf
          Screenshot of Original Map Produced in Maptitude [Original_CD01] and associated native files                                            GLASSBURN 0020          Christopher Glassburn       Exhibit 21
          Maptitude screenshot - HB 369 Map Revised December 14th.map - 2010 Final Census Blocks
                                                                                                                                                  BLESSING0012635           Heather Blessing
          (Ohio)(Template) [Map Revised December 14th]_001 and associated native files                                                                                                                Exhibit 13
          Demonstrative Exhibit – Maptitude Comparison of 319 to 369
          File Name “FINAL HB 319.map” and associated files                                                                                      BLESSING0000003170
          File Name "HB 319 As Enacted - Congressional Districts.map" and associated files                                                       BLESSING0000008229
          File Name “HB 369 as Enacted FINAL.map” and associated files                                                                           BLESSING0000002450
          File Name "HB 369 Map Revised December 14th.map" and associated files                                                                  BLESSING0000007750
          Christopher Glassburn Production: Memorex USB \ 319 Original.map
          Christopher Glassburn Production: Memorex USB \ OFFICIAL 369 ADOPTED FINAL.map
          Compromise Proposal to Draw Fair Congressional Districts                                                                                SMC-KM-000363-372         Matthew Szollosi          Exhibit 5
          11/2/2011 - E-Mail chain from McCarthy to Glassburn and Budish                                                   November 2, 2011     SMC-KM-000263, 409-413      Matthew Szollosi          Exhibit 6
          11/23/2011 - E-Mail from McCarthy to Budish                                                                      November 23, 2011    SMC-KM-000184, 167-168      Matthew Szollosi          Exhibit 8
          PowerPoint - Summary of Compromise Efforts to Resolve Redistricting Impasse                                                             SMC-KM-000155-165         Matthew Szollosi          Exhibit 9
          11/18/2011 - E-mail chain from McCarthy to Judy                                                                  November 18, 2011        JUDY 0001655            Matthew Szollosi          Exhibit 18
          12/3/2011 - E-Mail chain from Cherry to McCarthy, Hoyt and Others                                                December 3, 2011       SMC-AH-000067-68          Matthew Szollosi          Exhibit 22
          7/11/2011 - E-Mail chain from Bonier to Routt, Burke, Hoyt                                                         July 11, 2011         SMC-RR-029803             Randall Routt            Exhibit 3
          7/15/2011 - E-Mail Routt to Hoyt                                                                                   July 15, 2011       SMC-RR-031375-31378         Randall Routt            Exhibit 4
          7/18/2011 - E-Mail chain from Smoot to Routt                                                                       July 18, 2011         SMC-RR-029783             Randall Routt            Exhibit 5
          7/19/2011 - E-Mail chain from Routt to Hoyt                                                                        July 19, 2011       SMC-RR-031366-31368         Randall Routt            Exhibit 6
          7/21/2011 - E-Mail chain from Peterson to Bonier, Routt, Burke and Hoyt                                            July 21, 2011       SMC-RR-029095-29096         Randall Routt            Exhibit 7
          9/8/2011 - E-Mail from Routt to Pavan                                                                            September 8, 2011     SMC-RR-028740-28742         Randall Routt            Exhibit 9
          11/17/2011 - E-Mail from Routt to McCarthy, Rowe and Cherry                                                      November 17, 2011    SMC-KM-000204, 146-147       Randall Routt            Exhibit 12
          10/31/2011 - E-Mail from Routt to Hoyt                                                                            October 31, 2011      SMC-AH-000137-138          Randall Routt            Exhibit 15
    Case: 1:18-cv-00357-TSB-KNM-MHW DocAppendix
                                             #: 234    N    Filed: 02/27/19 Page: 142 of 147 PAGEID #:
                                                 19694
                                   Intervenors' Trial Exhibit List



                                                                                                                                                                                   Deposition
Exhibit                                            Document Description                                     Document Date            Bates Number               Deposition          Exhibit      Objection
Number                                                                                                                                                                              Number
                                                                                                                                SMC-RR-000447, 451, 452,
                                                                                                           November 1, 2011                                    Randall Routt
          11/1/2011 Maps, E-Mail, Spreadsheet                                                                                      10785, 28680, 28681                              Exhibit 16
          11/3/2011 - Email from Routt to Hoyt and Others                                                  November 3, 2011      SMC-AH-000267-000303          Randall Routt        Exhibit 17
          11/3/2011 - E-Mail from Routt to Hoyt and Others                                                 November 3, 2011        SMC-AH-000241-266           Randall Routt        Exhibit 18
          11/3/2011 - E-Mail from Routt to Hoyt and Others                                                 November 3, 2011        SMC-AH-000220-240           Randall Routt        Exhibit 19
          11/17/2011 - E-Mail from Hoyt to Routt and Others                                                November 17, 2011     SMC-RR-028279-28280           Randall Routt        Exhibit 20
          12/9/2011 - E-Mail from Routt to Hoyt, Rowe                                                      December 9, 2011        SMC-AH-000437-438           Randall Routt        Exhibit 21
                                                                                                                                 SMC-RR-016520, 16522,
                                                                                                           December 14, 2011                                   Randall Routt
          12/14/2011 - Maps, E-Mail chain                                                                                             16673-16675                                   Exhibit 24
          12/14/2011 - E-Mail chain from Routt to Peterson                                                 December 14, 2011     SMC-RR-028384-28385           Randall Routt        Exhibit 25
          12/22/2011 - E-Mail chain from Routt to Hoyt, Cherry, McCarthy                                   December 22, 2011       SMC-AH-000341-346           Randall Routt        Exhibit 27
          OAKS Voucher Worksheet, FY 12, Voucher ID: 00004784                                                                     LENZO 0002404-2415          Keary McCarthy        Exhibit 3
          Overview, Objectives, Project Overview                                                                                   SMC-KM-000436-438          Keary McCarthy        Exhibit 5
          7/25/2011 - E-Mail chain from Glassburn to McCarthy and Cherry                                      July 25, 2011          SMC-KM-000036            Keary McCarthy        Exhibit 7
          8/9/2011 - E-Mail from McCarthy to Budish and Cherry                                                                       SMC-KM-000068            Keary McCarthy        Exhibit 8
          8/5/2011 - E-Mail from McCarthy to Hoyt                                                                                    SMC-KM-000067            Keary McCarthy        Exhibit 9
          10/16/2011 - E-Mail from Cherry to McCarthy and Brown                                             October 16, 2011      SMC-KM-000226, 399          Keary McCarthy        Exhibit 13
          Compromise Proposal to Draw Fair Congressional Districts                                                                 SMC-KM-000363-372          Keary McCarthy        Exhibit 15
          11/2/2011 - E-Mail from McCarthy to Glassburn and Budish                                         November 2, 2011     SMC-KM-000263, 174-178        Keary McCarthy        Exhibit 16
          11/10/2011 - E-Mail from McCarthy to Glassburn                                                   November 10, 2011    SMC-KM-000195, 171-172        Keary McCarthy        Exhibit 17
                                                                                                                                SMC-KM-000291, 450, 331,
                                                                                                           November 14, 2011                                  Keary McCarthy
          11/14/2011 - E-Mail from Glassburn to McCarthy                                                                                   332                                      Exhibit 18
          PowerPoint - Summary of Compromise Efforts                                                                               SMC-KM-000155-165          Keary McCarthy        Exhibit 20
          12/15/2011 - E-Mail chain from Routt to McCarthy and Hoyt                                        December 15, 2011       SMC-AH-000335-336          Keary McCarthy        Exhibit 24
          7/16/2018 Letter to Ben Guess from K. McCarthy, Heather Taylor-Miesle                              July 16, 2018                                    Keary McCarthy        Exhibit 25
          7/5/2011 - E-Mail from Glassburn to M. Keary                                                        July 5, 2011        SMC-KM-000029-30         Christopher Glassburn    Exhibit 5
          2010 Ohio Common and Unified Redistricting Database Technical Documentation, V3_08_10_2011.pdf                           CTRL0000012608          Christopher Glassburn    Exhibit 7
          8/31/2011 - E-Mail from Glassburn to M. Keary, S. Cherry                                          August 31, 2011       SMC-KM-000015-16         Christopher Glassburn    Exhibit 8
          9/6/2011 - E-Mail chain from T. Borier to R. Routt, C. Glassburn and Others                      September 6, 2011    SMC-RR-0029994-29995       Christopher Glassburn    Exhibit 9
          9/16/2011 - E-Mail from S. Cherry to Glassburn                                                   September 16, 2011   SMC-KM-000251-255, 484     Christopher Glassburn    Exhibit 11
          Compromise Proposal to Draw Fair Congressional Districts                                                                SMC-KM-000363-372        Christopher Glassburn    Exhibit 12
          11/2/2011 - E-Mail from K. McCarthy to Glassburn                                                 November 2, 2011     SMC-KM-000263, 409-413     Christopher Glassburn    Exhibit 13
          Major Map Files from 2010-2011                                                                                           CTRL0000011317          Christopher Glassburn    Exhibit 14
          Listing of files produced in a folder called Memorex USB\Offers                                                                                  Christopher Glassburn    Exhibit 15
          Screenshot - Nov 2 Dmap - Block Split-Blcok-Block Group-Tract BOE County                                                                         Christopher Glassburn    Exhibit 16
          11/10/2011 - E-Mail from K. McCarthy to Glassburn                                                November 10, 2011    SMC-KM-000195, 171-172     Christopher Glassburn    Exhibit 17
                                                                                                                                SMC-KM-000291, 450, 331-
                                                                                                           November 14, 2011                               Christopher Glassburn
          11/14/2011 - E-Mail from Glassburn to K. McCarthy                                                                              332                                        Exhibit 18
          Summary of Compromise Efforts to Resolve Redistricting Impasse…                                                         SMC-KM-000155-165        Christopher Glassburn    Exhibit 19
          11/23/2011 - E-Mail from K. McCarthy to Glassburn                                                November 23, 2011      SMC-KM-000278, 169       Christopher Glassburn    Exhibit 20
          Screen Shot ADOPTED FINAL.map [OFFICIAL ADOPTED FINAL_CD16]_01-03                                                        GLASSBURN 0051          Christopher Glassburn    Exhibit 22
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 143 of 147 PAGEID #:
                                     19695




                           APPENDIX O
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 144 of 147 PAGEID #:
                                     19696
                                                                      APPENDIX O


                           PLAINTIFFS’ DEPOSITION TESTIMONY

   1. William Batchelder

   2. Clark Bensen

   3. Heather Blessing

   4. Luann Boothe

   5. Mark Braden

   6. Ray DiRossi

   7. Keith Faber

   8. Ann Henkener

   9. Matthew Huffman

   10. Sarah Inskeep

   11. Gabrielle Jackson

   12. Chris Jankowski

   13. Rep. Bill Johnson

   14. Rep. Jim Jordan

   15. Troy Judy

   16. Adam Kincaid

   17. Michael Lenzo

   18. Cynthia Libster

   19. Keary McCarthy

   20. John Morgan

   21. Lawrence Nadler

   22. Tom Niehaus
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 145 of 147 PAGEID #:
                                     19697
                                                                      APPENDIX O


   23. Alexis Oberdorf

   24. Larry Obhof

   25. Tristan Rader

   26. Randall Routt

   27. Constance Rubin

   28. Matt Schuler

   29. Jim Slagle

   30. Rep. Steve Stivers

   31. Teresa Anne Thobaben

   32. Catherine Turcer

   33. Chitra Walker

   34. Tom Whatman
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 146 of 147 PAGEID #:
                                     19698




                           APPENDIX P
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 234 Filed: 02/27/19 Page: 147 of 147 PAGEID #:
                                     19699
                                                                      APPENDIX P


          DEFENDANTS’ AND INTERVENORS’ DEPOSITION TESTIMONY

   1. Heather Blessing

   2. Steve Chabot

   3. Keith Faber

   4. Christopher Glassburn

   5. Matt Huffman

   6. Bill Johnson

   7. Jim Jordan

   8. Mike Lenzo

   9. Keary McCarthy

   10. Tom Neihaus

   11. Larry Obhof

   12. Randall Routt

   13. Matt Schuler

   14. Steve Stivers

   15. Matthew Szollosi

   16. All Individual Plaintiffs and Rule 30(b)(6) Designees of Organizational Plaintiffs
